 Case: 1:18-cv-05587 Document #: 712 Filed: 06/11/20 Page 1 of 514 PageID #:14982




                            UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                  EASTERN DIVISION

                                                   )
 UNITED STATES SECURITIES                          )
 AND EXCHANGE COMMISSION,                          )
                                                   )
                        Plaintiff,                 )      Civil Action No. 18-cv-5587
                                                   )
 v.                                                )      Judge John Z. Lee
                                                   )
 EQUITYBUILD, INC., EQUITYBUILD                    )      Magistrate Judge Young B. Kim
 FINANCE, LLC, JEROME H. COHEN,                    )
 and SHAUN D. COHEN,                               )
                                                   )
                        Defendants.                )
                                                   )

               RECEIVER'S EIGHTH MOTION TO CONFIRM THE
         SALE OF CERTAIN REAL ESTATE AND FOR THE AVOIDANCE OF
          CERTAIN MORTGAGES, LIENS, CLAIMS, AND ENCUMBRANCES

       Kevin B. Duff, as receiver (“Receiver”) for the Estate of Defendants EquityBuild, Inc.

(“EquityBuild”), EquityBuild Finance, LLC (“EquityBuild Finance”), their affiliates, and the

affiliate entities of Defendants Jerome Cohen and Shaun Cohen (collectively, the “Receivership

Defendants”) respectfully moves for approval of the sale of certain real estate and for the avoidance

of certain mortgages, liens, claims, and encumbrances.

       To the extent that this motion makes reference to “secured” interests or “released”

mortgages, those references are descriptive only and not intended as representations that the

subject security instruments have been conclusively determined “secured” or “released.” This

motion takes no position with respect to the validity or priority of any encumbrance referenced

herein, and the order in which any encumbrances are enumerated in the paragraphs that follow

should not be construed as a finding or opinion regarding such issues.
 Case: 1:18-cv-05587 Document #: 712 Filed: 06/11/20 Page 2 of 514 PageID #:14983




This Court Authorized The Receiver To Sell Assets Owned By The Receivership Defendants.

        1.      The United States Securities and Exchange Commission filed this case against

EquityBuild, EquityBuild Finance, Jerome Cohen, and Shaun Cohen alleging violations of Section

10(b) of the Securities Exchange Act of 1934 (the “Exchange Act”), 15 U.S.C. § 78j(b), and Rule

10b-5 promulgated thereunder, 17 C.F.R. 240.10b-5, Section 20(a) of the Exchange Act, 15 U.S.C.

§78t(a), Sections 5(a) and 5(c) of the Securities Act of 1933 (the “Securities Act”), 15 U.S.C.

§77e(a) and (c), and Section 17(a) of the Securities Act, 15 U.S.C. §§77q(a).

        2.      In its August 17, 2018 Order Appointing Receiver (Docket No. 16), the Court

assumed exclusive jurisdiction over, and possession of, the assets of the Receivership Defendants,

and, by Order entered March 14, 2019 (Docket No. 290), SSDF7 Portfolio 1 LLC (“SSDF7”) and

SSPH 6951 S Merrill LLC (“SSPH 6751 S Merrill”) were expressly identified as additional

Receivership Defendants.

        3.      In the Order Appointing Receiver, the Court conferred upon the Receiver (1) “all

powers, authorities, rights and privileges” theretofore possessed by the principals of the

Receivership Defendants under applicable state and federal law, as well as by the governing

operating and shareholders' agreements and (2) all powers and authority of a receiver at equity, as

well as all powers conferred upon a receiver under 28 U.S.C. §§ 754, 959, and 1692, and FRCP 66.

(Docket No. 16, ¶ 4)

        4.      The Court further authorized the Receiver to “take all necessary and reasonable

actions to cause the sale” of “all real property in the Receivership Estate, either at public or private

sale, on terms and in the manner the Receiver deems most beneficial to the Receivership Estate,

and with due regard to the realization of the true and proper value of such real property.” (Id.)




                                                   2
 Case: 1:18-cv-05587 Document #: 712 Filed: 06/11/20 Page 3 of 514 PageID #:14984




The Receiver Will Provide Fair, Adequate, And Sufficient Notice Of This Motion To All
Interested Parties.

       5.      In addition to service through the Court’s electronic case filing system, the Receiver

intends to serve a copy of this motion (and the accompanying notice of motion) upon all interested

parties of which he is currently aware by electronic mail (to the extent he possesses an e-mail

address) or by regular mail if he possesses a mailing address but no e-mail address.

       6.      The Receiver will use information obtained from EquityBuild’s records, as well as

communications received during the course of the Receivership, to ensure that contact information

is as complete as reasonably possible.

       7.      A copy of this motion will also be posted on the Receiver’s webpage at

http://rdaplaw.net/receivership-for-equitybuild.

The Receiver Seeks Judicial Confirmation Of The Sales Of Three Apartment Buildings.

       8.      The Receiver seeks judicial confirmation of the sales of the residential apartment

buildings located at 6949-59 South Merrill Avenue, Chicago, Illinois 60649 (“6949-59 South

Merrill”), 7600-10 South Kingston, Chicago, Illinois 60649 (“7600-10 South Kingston”), and

7656-58 South Kingston Avenue, Chicago, Illinois 60649 (“7656-58 South Kingston”).

       9.      On February 15, 2019, the Receiver filed a Second Motion For Court Approval Of

The Process For Public Sale Of Real Property By Sealed Bid (the “Second Motion”), and the

property at 7600-10 South Kingston was included within the scope of that motion. (Docket

No. 228)

       10.     The Second Motion was granted by Magistrate Judge Kim by Memorandum

Opinion and Order dated May 2, 2019 (Docket No. 352), subject, among other things, to the rights

of lenders to credit bid for the properties securing their loans, provided they post a letter of credit




                                                   3
 Case: 1:18-cv-05587 Document #: 712 Filed: 06/11/20 Page 4 of 514 PageID #:14985




in the amount of the bid if the Receiver identifies a bona fide dispute regarding the validity or

priority of their security.

        11.     On April 18, 2019, the Receiver filed a Fifth Motion For Court Approval Of The

Process For Public Sale Of Real Property By Sealed Bid (the “Fifth Motion”), and the properties

at 6949-59 South Merrill and 7656-58 South Kingston were included within the scope of that

motion. (Docket No. 329)

        12.     The Fifth Motion was granted by Magistrate Judge Kim by Order dated May 22,

2019 (Docket No. 382), subject to the same conditions imposed by the Court in its May 2, 2019

Memorandum Opinion and Order (Docket No. 352).

        13.     Following a series of lender motions seeking modification of Magistrate Judge

Kim's May 2, 2019 Memorandum Opinion and Order, its May 22, 2019 Order (Docket No. 352),

and other subsequent orders relating to credit bidding issues, and following the appeals of certain

lenders pursuant to Federal Rule of Civil Procedure 72, this Court entered an Order on October 4,

2019 (Docket No. 540) adopting the rulings of Magistrate Judge Kim “in full.”

        14.     Pursuant to 28 U.S.C. § 2002, a public sale of realty may be made by notice

published “once a week for four weeks prior to the sale in at least one newspaper regularly issued

and of general circulation in the county, state or judicial district of the United States wherein the

realty is situated.”

        15.     Notice of the public sale of 6949-59 South Merrill, 7600-10 South Kingston, and

7656-58 South Kingston was published for four consecutive weeks between July 19, 2019, and

August 9, 2019, in the Chicago Sun-Times. (See Certificate of Publication, Exhibit 1.)




                                                 4
 Case: 1:18-cv-05587 Document #: 712 Filed: 06/11/20 Page 5 of 514 PageID #:14986




       6949-59 South Merrill

       16.     The Receiver asked $1,800,000 for 6949-59 South Merrill and received offers on

or about August 14, 2019, from eight bidders, with 3802 LLC submitting the highest and best offer

of $2,100,000 without a financing contingency and with Ventus Holdings LLC (“Ventus”)

submitting the next highest offer of $2,061,500 (also without a financing contingency).

       17.     On September 7, 2019, the Receiver accepted the purchase and sale agreement

submitted by 3802 LLC after the secured lender declined to credit bid. (See Exhibit 2.)

       18.     On November 15, 2019, a squatter at the property caused a fire that inflicted

substantial damage to the building. (See Exhibit 3.)

       19.     Following the damage, 3802 LLC terminated the purchase and sale agreement by

letter dated December 6, 2019. (See Exhibit 4.)

       20.     The Receiver subsequently informed Ventus, the next highest bidder, of the damage

to the building and, on December 19, 2019, accepted an offer from Ventus to purchase the property

for $1,935,200 after the secured lender, again, declined to make a credit bid. (See Exhibit 5.)

       21.     In his Fifth Motion For Approval Of The Sale Of Certain Real Estate And For The

Avoidance Of Certain Mortgages, Liens, Claims, And Encumbrances, filed January 24, 2020

(Docket No. 618), the Receiver moved for judicial confirmation of the sale of 6949-59 South

Merrill to Ventus, and this Court granted that motion by Order entered February 21, 2020. (Docket

No. 633)

       22.     By letter dated April 15, 2020, however, Ventus was informed by its prospective

lender, Community Investment Corporation (“CIC”), that financing would no longer be available

as a result of the COVID-19 epidemic. (See Exhibit 6.)




                                                  5
 Case: 1:18-cv-05587 Document #: 712 Filed: 06/11/20 Page 6 of 514 PageID #:14987




       23.     As a result of the withdrawal of its prospective financing, Ventus informed the

Receiver by letter dated April 20, 2020, that it was unable to proceed with the acquisition (see

Exhibit 7), and, accordingly, the Receiver issued it a default letter (see Exhibit 8).

       24.     Subsequently, on May 8, 2020, the Receiver accepted an offer to purchase the fire-

damaged property from Pioneer Acquisitions LLC (the next highest bidder) for $1,520,000, after

the secured lender, for a third time, declined to make a credit bid. (See Exhibit 9.)

       25.     Title to 6949-59 South Merrill is vested in SSPH 6951 S Merrill LLC and clouded

by the following potential encumbrances:

               a.      that certain Mortgage, Assignment Of Leases And Rents, Security

       Agreement And Fixture Filing recorded September 14, 2017, as Document 1725729063

       (Exhibit 10) in favor of Thorofare Asset Based Lending REIT Fund IV, LLC to secure a

       promissory note in the originally stated principal amount of $1,540,000;

               b.      that certain Amendments To Mortgages And Cross-Collateralization

       Agreement dated July 21, 2017, and recorded September 14, 2017, as Document No.

       1725729064, entered into by and between SSPH 6951 S Merrill LLC and 1700 Juneway

       LLC, on the one part, with Thorofare Asset Based Lending REIT Fund IV, LLC, on the

       other part (Exhibit 11); and

               c.      that certain Financing statement evidencing an indebtedness from SSPH

       6951 S Merrill LLC to Thorofare Asset Based Lending REIT Fund IV, LLC, filed on

       September 14, 2017, as Document No. 1725729065. (Exhibit 12.)

       7600-10 South Kingston

       26.     The Receiver asked $1,700,000 for 7600-10 South Kingston and received offers on

or about August 14, 2019, from five bidders, with Ventus submitting the highest and best offer of




                                                  6
 Case: 1:18-cv-05587 Document #: 712 Filed: 06/11/20 Page 7 of 514 PageID #:14988




$1,870,000 without a financing contingency, with Southside Property Group LLC (“Southside

Property Group”) submitting the next highest offer of $1,530,000 (also without a financing

contingency), and with three other bidders submitting offers ranging between $850,000 and

$910,000.

       27.     On October 14, 2019, the Receiver accepted the purchase and sale agreement

submitted by Ventus after the secured lender declined to credit bid. (See Exhibit 13.)

       28.     In his Fifth Motion For Approval Of The Sale Of Certain Real Estate And For The

Avoidance Of Certain Mortgages, Liens, Claims, And Encumbrances, filed January 24, 2020

(Docket No. 618), the Receiver moved for judicial confirmation of the sale of 7600-10 South

Kingston to Ventus, and this Court granted that motion by Order entered April 1, 2020. (Docket

No. 680)

       29.     As indicated above, however, Ventus received word from CIC by letter dated

April 15, 2020, that financing would not be available as a result of the global pandemic, leaving

Ventus unable to close on the acquisition of the property.

       30.     Under these circumstances, on May 8, 2020, the Receiver accepted an offer to

purchase the property that was previously submitted by Southside Property Group -- an offer

$629,900 higher than the next highest bid received during the sealed-bid auction process -- after

the secured institutional lender, again, declined to credit bid. (See Exhibit 14.)

       31.     Title to 7600-10 South Kingston is vested in SSDF7 and clouded by the following

potential encumbrances:

               a.      that certain Mortgage recorded February 4, 2016, as Document No.

       1603550265 (Exhibit 15) in favor of Equity Trust Company Custodian FBO John Allred

       IRA Account No 125952, as to a 1.39% interest; Equity Trust Company FBO Glenda K.




                                                  7
Case: 1:18-cv-05587 Document #: 712 Filed: 06/11/20 Page 8 of 514 PageID #:14989




     Allred IRA Account No. 187991, as to a 0.19% interest; Equity Trust Company Custodian

     FBO Carly A. Allred Roth IRA Account No. 163781, as to a 0.14% interest; Fraser Realty

     Capital, LLC, as to a 0.70% interest; Spectra Investments, LLC, as to a 4.43% interest;

     Quest IRA Inc. FBO Rebeca E. Savory-Romero IRA Account No. 15528-11, as to a 1.40%

     interest; iPlanGroup Agent for Custodian FBO Frank Sohm IRA, as to a 0.55% interest;

     Private Finance Solutions, LLC, as to a 0.82% interest; Arthur Bertrand, as to a 0.61%

     interest; Equity Trust Company Custodian FBO Paula Levand CESA, as to a 0.65%

     interest; Don Minchow, as to a 3.86% interest; Asians Investing in Real Estate, LLC, as to

     a 5.26% interest; iPlanGroup Agent for Custodian FBO Jason Ragan IRA, as to a 1.04%

     interest; NuView IRA Inc. FBO Janet Eileen Taylor IRA, as to a 12.63% interest; Towpath

     Investments, LLC, as to a 0.88% interest; AdvantalRA Trust, LLC FBO Terry Merrill No.

     6820601, as to a 2.11% interest; Equity Trust Company Custodian FBO David M. Williams

     IRA No. Z51886, as to a 0.26% interest; TruStar Real Estate, LLC, as to a 7.37% interest;

     Vantage FBO Joseph S. Ratkovic IRA No. 16325, as to a 5.26% interest; David Marcus,

     as to a 31.42% interest; Paul N. Wilmesmeier, as to a 0.88% interest; CM Group, LLC, as

     to a 3.86% interest; Uyen Dinh, as to a 0.25% interest; Timothy Sharp, as to a 1.75%

     interest; iPlanGroup Agent for Custodian FBO Stephen J. Apple ROTH IRA, as to a 1.53%

     interest; Charwin Properties, LLC, as to a 0.18% interest; Nehasri ltd., as to a 1.86%

     interest; Janet Eileen Taylor, as to a 1.75% interest; Robert Maione, as to a 3.86% interest;

     and EquityBuild, Inc., as to a 3.10% interest, to secure a promissory note in the originally

     stated principal amount of $2,850,000;




                                              8
 Case: 1:18-cv-05587 Document #: 712 Filed: 06/11/20 Page 9 of 514 PageID #:14990




               b.       that certain Mortgage recorded May 7, 2018, as Document No. 1812734048

       (Exhibit 16) in favor of Liberty EBCP, LLC to secure a promissory note in the originally

       stated principal amount of $18,400,000 (the “Liberty Mortgage”);

               c.       that certain Assignment Of Leases And Rents recorded May 7, 2018, as

       Document No. 1812734049 (Exhibit 17) (the “Liberty Assignment Of Rents”);

               d.       that certain Financing Statement filed May 7, 2018, as Document No.

       1812734050 (Exhibit 18) (the “Liberty Financing Statement”); and

               f.       that certain notice of lis pendens recorded August 15, 2018, as Document

       No. 1822706115 in connection with the case captioned Michigan Shores Apartments, LLC

       v. EquityBuild, Inc., SSDF7 Portfolio 1, LLC, [and] Liberty EBCP LLC, Circuit Court of

       Cook County, Case No. 2018-CH-09098 (the “Michigan Shores Action”). (Exhibit 19.)

       32.     The plaintiff in the Michigan Shores Action seeks to set aside allegedly fraudulent

conveyances of 14 properties by EquityBuild to SSDF7 Portfolio 1 LLC in connection with a

separate, underlying lawsuit alleging, among other things, fraud, breach of contract, breach of

fiduciary duty, and civil conspiracy, in connection with the conveyance of a property located at

7616-24 South Phillips Avenue in Chicago, Illinois -- and not included within the receivership

estate. (Exhibit 20.)

       33.     The plaintiff in the Michigan Shores Action does not claim any actual right, title,

or interest to the properties against which it filed the referenced notice of lis pendens, but instead

seeks to have 14 separate conveyances by EquityBuild to SSDF7 Portfolio 1 LLC set aside merely

to improve its chances of recovering money damages against EquityBuild in the underlying

lawsuit.




                                                  9
Case: 1:18-cv-05587 Document #: 712 Filed: 06/11/20 Page 10 of 514 PageID #:14991




        34.     In addition, the plaintiff in the Michigan Shores Action submitted to the jurisdiction

of this Court by filing a proof of claim in this litigation.

        35.     Although a Release Deed (Exhibit 21) was recorded May 7, 2018, as Document

No. 1812744024 in connection with the mortgage attached as Exhibit 15, that release was not

executed by the mortgagees.

        7656-58 South Kingston

        36.     The Receiver asked $500,000 for 7656-58 South Kingston and received offers on

or about August 14, 2019, from five bidders, with Ventus submitting the highest and best offer of

$510,000 without a financing contingency.

        37.     On October 15, 2019, the Receiver accepted the purchase and sale agreement

submitted by Ventus after the secured lender indicated that it did not intend to credit bid on this

and other properties. (See Exhibit 22.)

        38.     In his Fifth Motion For Approval Of The Sale Of Certain Real Estate And For The

Avoidance Of Certain Mortgages, Liens, Claims, And Encumbrances, filed January 24, 2020

(Docket No. 618), the Receiver moved for judicial confirmation of the sale of 7656-58 South

Kingston to Ventus, and this Court granted that motion by Order entered April 1, 2020. (Docket

No. 680)

        39.     As indicated above, however, CIC informed Ventus by letter dated April 15, 2020,

that financing would not be available as a result of the global pandemic, leaving it unable to close

on the acquisition of the property.

        40.     Under these circumstances, the Receiver's real estate professionals attempted to

secure the offer previously received from the next-highest bidder in the auction, who now offered




                                                   10
Case: 1:18-cv-05587 Document #: 712 Filed: 06/11/20 Page 11 of 514 PageID #:14992




to purchase the property for $300,000 (and no financing contingency), representing a $205,100

reduction of its prior offer.

        41.     The Receiver's real estate professionals then obtained an offer from Southside

Property Group, LLC to purchase the property for $320,000 (also without a financing

contingency), and the Receiver, in view of the secured lender's prior representation that it would

not be credit bidding on this property, accepted that offer on May 8, 2020. (See Exhibit 23.)

        42.     Title to 7656-58 South Kingston is vested in SSDF7 and clouded by the following

potential encumbrances:

                a.      that certain Mortgage recorded January 8, 2015, as Document No.

        1500616026 (Exhibit 24) in favor of “The Persons Listed on Exhibit A,” although the

        recorded Mortgage omitted the referenced “Exhibit A.” (EquityBuild records indicate,

        however, that the following persons or entities, among potentially others, may possess an

        unrecorded mortgagee interest in the property: Harpreet Singh Kapoor, Harvey Singer,

        Edge Investments, LLC, John Wysocki, Jose G. Galarza, Joseph McCarthy, Tylor More,

        Mike More, iPlan Group Agent for Custodian FBO Alcalli Sabat IRA, iPlan Group Agent

        for Custodian FBO Michael Anglin IRA, The Edward Falkowitz Living Trust, The

        Falkowitz Group Retirement Trust, The Entrust Group, Inc. FBO Mark Whittlesey

        Account #54-00502, iPlan Group Agent for Custodian FBO Leah Kalish IRA, Mark E.

        Young, The Kingdom Trust Company, Custodian, FBO Louis Duane Velez, Account

        #7422686172, Peggy Christensen, and Peter P. Nuspl);

                b.      the Liberty Mortgage;

                c.      the Liberty Assignment Of Rents; and

                d.      the Liberty Financing Statement.




                                                11
Case: 1:18-cv-05587 Document #: 712 Filed: 06/11/20 Page 12 of 514 PageID #:14993




        43.     Although a Release Deed (Exhibit 25) was recorded May 7, 2018, as Document

No. 1812744025 in connection with the mortgage attached as Exhibit 24, that release was not

executed by the mortgagees.

Payment Of Transaction Costs & Treatment Of Proceeds

        44.     At the closings of these sales, certain costs and expenses will be paid from the sales

proceeds, including, but not limited to, (1) the cost of a survey, (2) the premiums associated with

the delivery of policies of owner's title insurance, (3) the cost of state, local, and municipal transfer

taxes, (4) the closing (or escrow) fee assessed by the title company, and (5) a series of ancillary

and customary charges relating to, among other things, the need to procure a full payment water

certificate from the City of Chicago, the Receiver's obligation to deliver ALTA extended title

insurance coverage, closing protection coverage, wire transfer fees (associated with the transfer of

sales proceeds to a receivership bank account), expediting fees, a gap risk update, and state

regulatory fees.

        45.     To convey clear title to each property, the Receiver will also be required to (1) pay

from the closing proceeds any and all past due or currently pending water charges and/or Cook

County property taxes and (2) extend credits in connection with prospective 2019 and pro-rated

2020 Cook County property tax liability.

        46.     The Receiver will also be required to pay sales commissions to SVN in connection

with each conveyance. Pursuant to that certain Exclusive Sales Listing & Asset Management

Agreement entered into between SVN and the Receiver, SVN will be entitled to receive a

commission equal to 4.5% of the first $1,000,000 in sales price and 3.5% of the next $2,000,000

in sales price, with discounts of 0.5% in transactions where the prospective buyer was not procured

through the efforts of a cooperating broker.




                                                   12
Case: 1:18-cv-05587 Document #: 712 Filed: 06/11/20 Page 13 of 514 PageID #:14994




        47.     None of the properties encompassed within this motion requires the payment of a

cooperating brokerage commission.

        48.     Accordingly, the Receiver will pay SVN real estate brokerage commissions in the

following amounts in connection with the conveyances of the following properties:

                6949-59 South Merrill Avenue                     :       $ 55,900

                7600-10 South Kingston Avenue                    :       $ 66,100

                7656-58 South Kingston Avenue                    :       $ 12,800

        49.     Finally, Andrew E. Porter, an attorney for the Receiver, serves as an agent for the

title company through which the sales subsumed within this motion will close and will therefore

generate agency fees for the title examination work he performed in connection with each proposed

conveyance, such fees to be in the following estimated amounts (subject to modest increases if

buyers who acquire with financing purchase with additional title insurance endorsements):

                6949-59 South Merrill Avenue                     :       $ 3,432

                7600-10 South Kingston Avenue                    :       $ 3,444

                7656-58 South Kingston Avenue                    :       $ 1,608

        50.     The Receiver intends to reduce the fee application ultimately submitted to the Court

in connection with the corresponding asset disposition work in an amount equal to the agency fees

being paid to Mr. Porter.

        51.     In the Order Appointing Receiver, this Court vested the Receiver with authority to

sell, and transfer clear title to, all real property in the Receivership Estate. (Docket No. 16, ¶ 39)

(“Upon further Order of this Court, pursuant to such procedures as may be required by this Court

and additional authority such as 28 U.S.C. §§ 2001 and 2004, the Receiver will be authorized to

sell, and transfer clear title to, all real property in the Receivership Estate.”)




                                                   13
Case: 1:18-cv-05587 Document #: 712 Filed: 06/11/20 Page 14 of 514 PageID #:14995




       52.     Pending the completion of the claims process and a to-be-approved distribution

plan, the proceeds from the sales of the properties subject to this motion will be held in separate

subaccounts established by the Receiver (and for which the Receiver will maintain an accounting

as to all sums deposited therein) and will not be available to pay operating expenses of the

Receivership, absent further order of Court. The inclusion of such amounts in a subaccount does

not constitute an admission that any or all such amounts are subject to a valid security interest. The

actual amount of sales proceeds in the subaccount to which the parties claiming the secured interest

are entitled will be subject to determination through the claims process. The Receiver reserves all

rights to seek a transfer of any such proceeds to the Receiver’s operating account by subsequent

Order of the Court.

       WHEREFORE, the Receiver respectfully requests that this Court grant the Eighth Motion

To Confirm The Sale Of Certain Real Estate And For The Avoidance Of Certain Mortgages, Liens,

Claims, And Encumbrances by entering an order in the form attached at Exhibit 26 approving the

sales of the properties 6949-59 South Merrill, 7600-10 South Kingston, and 7656-58 South

Kingston with such sales to be free and clear of the mortgages, liens, claims, and encumbrances

identified herein, and with all such mortgages, liens, claims, and encumbrances attaching to the

sales proceeds with the same force, validity, status, and effect, if any, as they had against the

properties being sold.


Dated: June 11, 2020                                  Kevin B. Duff, Receiver

                                               By:    /s/ Michael Rachlis
                                                      Michael Rachlis
                                                      Rachlis Duff & Peel LLC
                                                      542 South Dearborn Street, Suite 900
                                                      Chicago, IL 60605
                                                      Phone (312) 733-3950; Fax (312) 733-3952
                                                      mrachlis@rdaplaw.net


                                                 14
Case: 1:18-cv-05587 Document #: 712 Filed: 06/11/20 Page 15 of 514 PageID #:14996




                                                                   EXHIBIT 1
Case: 1:18-cv-05587 Document #: 712 Filed: 06/11/20 Page 16 of 514 PageID #:14997
Case: 1:18-cv-05587 Document #: 712 Filed: 06/11/20 Page 17 of 514 PageID #:14998
Case: 1:18-cv-05587 Document #: 712 Filed: 06/11/20 Page 18 of 514 PageID #:14999




                                                                   EXHIBIT 2
Case: 1:18-cv-05587 Document #: 712 Filed: 06/11/20 Page 19 of 514 PageID #:15000
Case: 1:18-cv-05587 Document #: 712 Filed: 06/11/20 Page 20 of 514 PageID #:15001
Case: 1:18-cv-05587 Document #: 712 Filed: 06/11/20 Page 21 of 514 PageID #:15002
Case: 1:18-cv-05587 Document #: 712 Filed: 06/11/20 Page 22 of 514 PageID #:15003
Case: 1:18-cv-05587 Document #: 712 Filed: 06/11/20 Page 23 of 514 PageID #:15004
Case: 1:18-cv-05587 Document #: 712 Filed: 06/11/20 Page 24 of 514 PageID #:15005
Case: 1:18-cv-05587 Document #: 712 Filed: 06/11/20 Page 25 of 514 PageID #:15006
Case: 1:18-cv-05587 Document #: 712 Filed: 06/11/20 Page 26 of 514 PageID #:15007
Case: 1:18-cv-05587 Document #: 712 Filed: 06/11/20 Page 27 of 514 PageID #:15008
Case: 1:18-cv-05587 Document #: 712 Filed: 06/11/20 Page 28 of 514 PageID #:15009
Case: 1:18-cv-05587 Document #: 712 Filed: 06/11/20 Page 29 of 514 PageID #:15010
Case: 1:18-cv-05587 Document #: 712 Filed: 06/11/20 Page 30 of 514 PageID #:15011
Case: 1:18-cv-05587 Document #: 712 Filed: 06/11/20 Page 31 of 514 PageID #:15012
Case: 1:18-cv-05587 Document #: 712 Filed: 06/11/20 Page 32 of 514 PageID #:15013




                         0DQDJHU
         'DQLHO*URLV0DQDJHU

         'XQGHH5G
         1RUWKEURRN,/

         GJURLV#JPDLOFRP
         
Case: 1:18-cv-05587 Document #: 712 Filed: 06/11/20 Page 33 of 514 PageID #:15014
Case: 1:18-cv-05587 Document #: 712 Filed: 06/11/20 Page 34 of 514 PageID #:15015
Case: 1:18-cv-05587 Document #: 712 Filed: 06/11/20 Page 35 of 514 PageID #:15016




                                                                   EXHIBIT 3
        Case: 1:18-cv-05587 Document #: 712 Filed: 06/11/20 Page 36 of 514 PageID #:15017




                                           Incident Report Form
To be completed by the employee immediately following any incident that resulted in injury or property damage, and
turned into their supervisor. The supervisor should conduct their own investigation and turn in all necessary reporting
forms to the insurance agent or carrier.

Employee Involved (Complete both boxes)                      Tenant/Visitor Involved
Name: Robert Ellis                                           Name: James Weeks
Job title: Property Manager                                  Address: 6951 S Merrill Ave Unit 3A
Phone: (847)859.9893                                         City, ST, Zip: Chicago, Il, 60649
                                                             Phone: (773)251.1023

                           The following sections should be completed for all incidents:
Date of incident: 11/15/2019                           Approximate time of incident:       5:30              AM / PM
Police Dept Notified: Yes      Report #:               Fire Dept Notified: Yes       Report #:
Location of incident (be specific as to where, in what room or part of the property, etc):
Tier 6951 3A.
Bedroom
Mattress is where it started near bedroom window.

What happened, what was the cause of injury:

Squatter in started an electrical fire in bedroom from the use of multiple extension cords that squatter ran down to the
light fixture outside the boiler room common area.




What is the nature of the injury/ property damage:

6951 Unit 3B – completely burned in all rooms. Bedroom, Living room, Kitchen, Bathroom, Front door Entry. All
windows burst from the fire, Bedroom, Living room, Kitchen, Bathroom. Ceiling in living room was cut open by the
fire department to extinguish the flames. Drywall, in hallway, on 3rd floor, of the 6951 Tier, is burned from heat and
smoke debris.




Was Medical treatment Sought: ( ) Yes ( X ) No
If yes, from whom? ( ) On-Site ( ) Clinic (                 ) Emergency Room/Hospital         (   ) Doctor
Name of treatment facility:
Were there witnesses?      Yes       No - List names & phone # if other than employee:

Anthony Fulwiley – 773.01.0055

Employee Signature:                                                               Date:

                                          Employer/Management Use Only
Received By (PRINT):                                            Date:
        Case: 1:18-cv-05587 Document #: 712 Filed: 06/11/20 Page 37 of 514 PageID #:15018




Incident Report Timeline
To be completed by the employee immediately following the incident that resulted in injury or property damage and
turned into their supervisor.

Employee Involved (Complete both boxes)                     Tenant/Visitor Involved
Name: Robert Ellis                                          Name: James Weeks
Job Title: Property Manager                                 Address: 6951 S Merrill Ave Unit 3A
Phone: (847)859.9893                                        City, ST, Zip: Chicago, IL, 60624

                                                            Phone: (773)251.1023


  The following sections should be completed for all communication and other information pertaining to the
  incident. This information should include but is not limited to: background information of building, phone
                               calls, texts, emails, related work orders and reporting
Date: 12/20/2018
    • Previous tenant Frank Crosby moved out of the system, passed away
    • Property Manager met with Ray Chapman, janitor, to replace the locks on front and back door of 6951 3A
Date: 04/05/2019
    • Property manager noticed all occupied units for upcoming inspection and walked through vacant units – no
       one was in the vacant units or basements
Date 04/08/2019
    • Property manager completed building walk through, at this time no one was in the vacant units nor the
       basements.
Date 05/14/2019
    • Stopped by building and had new locks put on 6955 Basement door, pad lock was broken. We sent
       maintenance to secure the basement door the same day. W/O#54172-1 Sent police to check basement.
Date 7/24/2019
    • Property manager walked the vacant units and basements to prepare for walk through. Noticed all occupied
       units of upcoming inspection. No one in the vacant units not the basements.
Date 7/30/2019
    • Property manager opened vacant units for walkthrough inspection. Found evidence of squatter in unit 6951
       3A. Extension cord plugged into common area hallway outlet, leading to unit 6951 3A.
    • Property manager noticed there was an extension cord coming from vacant unit, leading to common area
       hallway socket on second floor.
    • Had the locks replaced again on front and back door immediately to secure the doors
    • Cleaning crew sent out to have the unit trashed out. W/O#60186-1
Date 7/31/2019
    • Cleaning crew contacted Property manager around 3:58PM, informed Property manager that the squatter
       called the police and provided mail stating he lived there but no I.D. Property Manager spoke with police who
       stated that the squatter had mail and we would have to evict him.
Date 8/02/2019
    • Property manger successfully served the squatter with 5-day notice
    • Squatter said he would comply and have all belongings moved out by 09/01/2019
    • Workorder placed to install metal plate covers over common area outlets in the 6951 Tier.
Date 8/05/2019
     • Property manager attempted to call squatter and follow up 12:31PM – No answer
Date 08/8/2019
     • Property manager stopped by building for follow up – checking on squatter unit and basements – found
        extension cord leading from 6951 3A down to the hallway socket on the first floor, common area.
     • Set up new work order to have metal covers installed on first floor outlet in the 6951-tier common area
Date 09/06/2019
        Case: 1:18-cv-05587 Document #: 712 Filed: 06/11/20 Page 38 of 514 PageID #:15019




   • Property manager stopped by building – follow up with squatter at unit – no answer
   • Work order created by property manager to secure front gate lock W/O#62867
Date 09/09/2019
   • 11:57AM – Property manager made attempt to follow up with squatter – no answer
Date 09/17/2019
   • 4PM Property manager walked building noticed an extension cord in tier 6953 1A, had it covered with plate
       cover W/O#63596-1
   • Squatter was not in 6951 3A at the time.
Date: 09/24/2019
   • Property manager sent squatter to eviction – no response from squatter
Date 10/09/2019
   • Work order submitted for leaks in the building – Plumber informed property manager that squatter was still in
       6951 3A unit.
   • Property manager attempt to reach out to squatter 10:05AM via phone – no response rom squatter
Date: 11/5/2019
   • Followed up with eviction process, tenant was in Queue with the Sherriff.
Date: 11/15/2019
   • 6:12 PM, (Anthony Fulwiley) tenant called from 6949 2A, reported that 6951 3A was on fire and the fire
       department was there with police evacuating the building
   • 7:00 PM, I arrived on the scene, fire was out, and fire department was checking the basements for electric
       meters to confirm electricity in 6951 3A.
   • 9:00 PM, Property manager walked all units in the 6951 Tier and 6949 to check for further damage. Also
       locked up the vacant burned unit.
Date: 11/16/2019
   • Maintenance was sent to 6951-3B to replace door, also got more after photos, Units 6951-2A & 3A still
       leaking water from fire department.
Date: 11/18/2019
   • 8AM, Property Manager went back out for follow up and photos of 6951 3A, 6951 2A, and 6951 1A. Took
       photos of roof, inside burned unit, water damage caused to both units below. Also took more photos of the
       hallway in 6951 Tier.
   • Work order placed for 6951 3A, roof to be repaired to prevent further damage.


                                        Employer/Management Use Only
Received By (PRINT):                                  Date:
Signature                                                 Manager Phone: (       )


* All Photographic evidence of property damage or personal injury should accompany this report.
        Case: 1:18-cv-05587 Document #: 712 Filed: 06/11/20 Page 39 of 514 PageID #:15020




Signature:                                             Manager Phone: (   )

Photos below: Roof Top, 6951 3A, 6951 Hallway and back porch.
Case: 1:18-cv-05587 Document #: 712 Filed: 06/11/20 Page 40 of 514 PageID #:15021
Case: 1:18-cv-05587 Document #: 712 Filed: 06/11/20 Page 41 of 514 PageID #:15022
Case: 1:18-cv-05587 Document #: 712 Filed: 06/11/20 Page 42 of 514 PageID #:15023
      Case: 1:18-cv-05587 Document #: 712 Filed: 06/11/20 Page 43 of 514 PageID #:15024




6951 2A: Water Damage:
Case: 1:18-cv-05587 Document #: 712 Filed: 06/11/20 Page 44 of 514 PageID #:15025
Case: 1:18-cv-05587 Document #: 712 Filed: 06/11/20 Page 45 of 514 PageID #:15026
Case: 1:18-cv-05587 Document #: 712 Filed: 06/11/20 Page 46 of 514 PageID #:15027
Case: 1:18-cv-05587 Document #: 712 Filed: 06/11/20 Page 47 of 514 PageID #:15028
      Case: 1:18-cv-05587 Document #: 712 Filed: 06/11/20 Page 48 of 514 PageID #:15029




6951 1A: Water Damage
Case: 1:18-cv-05587 Document #: 712 Filed: 06/11/20 Page 49 of 514 PageID #:15030
Case: 1:18-cv-05587 Document #: 712 Filed: 06/11/20 Page 50 of 514 PageID #:15031
Case: 1:18-cv-05587 Document #: 712 Filed: 06/11/20 Page 51 of 514 PageID #:15032
      Case: 1:18-cv-05587 Document #: 712 Filed: 06/11/20 Page 52 of 514 PageID #:15033




Boiler Room: Fallen Panels from Water Damage:
Case: 1:18-cv-05587 Document #: 712 Filed: 06/11/20 Page 53 of 514 PageID #:15034




                                                                   EXHIBIT 4
Case: 1:18-cv-05587 Document #: 712 Filed: 06/11/20 Page 54 of 514 PageID #:15035
Case: 1:18-cv-05587 Document #: 712 Filed: 06/11/20 Page 55 of 514 PageID #:15036




                                                                   EXHIBIT 5
Case: 1:18-cv-05587 Document #: 712 Filed: 06/11/20 Page 56 of 514 PageID #:15037
Case: 1:18-cv-05587 Document #: 712 Filed: 06/11/20 Page 57 of 514 PageID #:15038
Case: 1:18-cv-05587 Document #: 712 Filed: 06/11/20 Page 58 of 514 PageID #:15039
Case: 1:18-cv-05587 Document #: 712 Filed: 06/11/20 Page 59 of 514 PageID #:15040
Case: 1:18-cv-05587 Document #: 712 Filed: 06/11/20 Page 60 of 514 PageID #:15041
Case: 1:18-cv-05587 Document #: 712 Filed: 06/11/20 Page 61 of 514 PageID #:15042
Case: 1:18-cv-05587 Document #: 712 Filed: 06/11/20 Page 62 of 514 PageID #:15043
Case: 1:18-cv-05587 Document #: 712 Filed: 06/11/20 Page 63 of 514 PageID #:15044
Case: 1:18-cv-05587 Document #: 712 Filed: 06/11/20 Page 64 of 514 PageID #:15045
Case: 1:18-cv-05587 Document #: 712 Filed: 06/11/20 Page 65 of 514 PageID #:15046
Case: 1:18-cv-05587 Document #: 712 Filed: 06/11/20 Page 66 of 514 PageID #:15047
Case: 1:18-cv-05587 Document #: 712 Filed: 06/11/20 Page 67 of 514 PageID #:15048
Case: 1:18-cv-05587 Document #: 712 Filed: 06/11/20 Page 68 of 514 PageID #:15049
Case: 1:18-cv-05587 Document #: 712 Filed: 06/11/20 Page 69 of 514 PageID #:15050
Case: 1:18-cv-05587 Document #: 712 Filed: 06/11/20 Page 70 of 514 PageID #:15051
Case: 1:18-cv-05587 Document #: 712 Filed: 06/11/20 Page 71 of 514 PageID #:15052
Case: 1:18-cv-05587 Document #: 712 Filed: 06/11/20 Page 72 of 514 PageID #:15053




                                                                   EXHIBIT 6
Case: 1:18-cv-05587 Document #: 712 Filed: 06/11/20 Page 73 of 514 PageID #:15054
Case: 1:18-cv-05587 Document #: 712 Filed: 06/11/20 Page 74 of 514 PageID #:15055




                                                                   EXHIBIT 7
Case: 1:18-cv-05587 Document #: 712 Filed: 06/11/20 Page 75 of 514 PageID #:15056

                      MICHAEL B. ELMAN & ASSOCIATES, LTD.
                                  10 SOUTH LASALLE STREET
                                         SUITE 1420
                                 CHICAGO, ILLINOIS 60603-1078
                                      _______________
MICHAEL B. ELMAN                   TELEPHONE (312) 541-0903
mbelaw100@aol.com                   FAX NO. (844) 269-6884

ZACHARY D. ELMAN
zachelman@gmail.com


April 20, 2020

VIA EMAIL
Mr. Andrew Porter
Porter Law Office
853 N. Elston Ave.
Chicago, Illinois 60642

Re: 7600 S. Kingston
    7656 S. Kingston
    7110 S. Cornell
    6949 S. Merrill

Dear Andrew:

Due to the unforeseen circumstances caused by the pandemic, the buyer’s lender has
elected not to provide financing in connection with these transactions. A copy of the
lender’s correspondence is attached. In addition, because of economic circumstances,
my client’s investors also no longer intend to proceed with the acquisition of these
properties. Accordingly due to these unforeseen circumstances, my client cannot proceed
and seeks the seller’s approval to release the buyer’s earnest money deposit held in a
strict joint order escrow account at First American Title Insurance Company in the amount
of $555,520.00.

It is quite unfortunate that we could not complete these transactions and Ventus looks
forward to working with the seller again the future when circumstances permit. Kindly
discuss this correspondence with your client and the courtesy of a prompt reply is
appreciated. Thank you for your anticipated cooperation.

Very truly yours,
Michael B. Elman
MICHAEL B. ELMAN
MBE:gj

cc: Ventus Holdings, LLC
Case: 1:18-cv-05587 Document #: 712 Filed: 06/11/20 Page 76 of 514 PageID #:15057




                                                                   EXHIBIT 8
Case: 1:18-cv-05587 Document #: 712 Filed: 06/11/20 Page 77 of 514 PageID #:15058
Case: 1:18-cv-05587 Document #: 712 Filed: 06/11/20 Page 78 of 514 PageID #:15059




                                                                   EXHIBIT 9
Case: 1:18-cv-05587 Document #: 712 Filed: 06/11/20 Page 79 of 514 PageID #:15060




                                PURCHASE & SALE AGREEMENT

This Purchase & Sale Agreement (“Agreement”) is made by and between the court-appointed
federal equity receiver for SSPH 6951 S Merrill LLC ("Seller") pursuant to that certain Order
Appointing Receiver entered August 17, 2018 (Dkt. 16), as supplemented by that certain Order
entered March 14, 2019 (Dkt. 290), in the case captioned United States Securities and Exchange
Commission v. EquityBuild, Inc., et al., United States District Court for the Northern District of
Illinois, Eastern Division, Civil Action No. 1:18-cv-05587 (the "SEC Action"), and

       nee         t n           t n     nee                (“Buyer”)

for the purchase and sale of that certain real property and all fixtures, equipment, and personal
property appurtenant thereto (the "Property”) located at 6949-59 South Merrill Avenue,
Chicago, Illinois 60619 and legally described as follows:

LOTS 29 AND 30, IN FIRST ADDITION TO BRYN MAWR HIGHLANDS, A SUBDIVISION OF THE
NORTH 3/4 OF THE WEST HALF OF THE SOUTHEAST QUARTER OF SECTION 24, TOWNSHIP 38
NORTH, RANGE 14 EAST OF THE THIRD PRINCIPAL MERIDIAN IN COOK COUNTY, ILLNOIS.

Permanent Index No. 20-24-417-014-0000

                                         *      *       *

                                   TERMS AND CONDITIONS

The Seller agrees to sell the Property, and the Buyer agrees to purchase the Property, on the
following terms and conditions:

1.     Purchase Price. The purchase price for the Property shall be $ 1     0 000          (the
"Purchase Price"). The Buyer shall pay the Purchase Price as follows:

       a.     An earnest money deposit (the "Earnest Money") in an amount equal to ten
       percent (10%) of the Purchase Price within three (3) business days following the date
       of acceptance of the Agreement by the Seller (the "Acceptance Date").

       b.     The balance of the Purchase Price, subject to any applicable credits and
       prorations, at Closing.

[Note: If the Buyer desires to enter into this Agreement subject to a financing contingency, then
Rider A should be completed. Otherwise, Rider A should be left blank.]

[Note: If the Buyer purports to hold a mortgage interest in the Property and tenders this
Agreement in connection with a credit bid, then Rider B should be completed. Otherwise, Rider B
should be left blank.]




                                                1
Case: 1:18-cv-05587 Document #: 712 Filed: 06/11/20 Page 80 of 514 PageID #:15061




  .      Earnest Money. The Earnest Money shall be held by First American Title Company
("First American Title") in a segregated escrow account. In connection with said Earnest Money
deposit, the Buyer shall execute and deliver to the Seller a copy of that certain strict joint order
escrow agreement in the form attached hereto as Exhibit A.

 .      Court Approval. As soon as practicable after the Acceptance Date, the Seller shall move
before the Honorable John Z. Lee or any judge sitting in his stead or to whom he has made a
referral in the SEC Action (the "Receivership Court") for approval of the sale of the Property
pursuant to this Agreement. In the event that the Receivership Court does not issue the requisite
approval, then the Agreement shall become null and void and all Earnest Money shall be
promptly refunded to the Buyer.

  .    Escrow Closing. This sale shall be closed through an escrow with First American Title in
accordance with the general provisions of the usual form of deed and money escrow agreement
then furnished and in use by said title company. Payment of the Purchase Price and delivery of
the receiver's deed shall be made through the escrow. The cost of the escrow shall be divided
equally between the Buyer and the Seller unless the Buyer acquires the Property with financing,
in which event that portion of the cost of the escrow relating to the financing shall be borne by
the Buyer. Unless otherwise specified herein, all other closing costs shall be paid in accordance
with custom for apartment investment sales transactions in Cook County, Illinois.

 .      Irrevocable Offer. This Agreement when executed by the Buyer and delivered to the
                                                                             August 28, 201 (the
Seller shall constitute an irrevocable offer to purchase the Property until __________________
"Offer Expiration Date"). In the event that the offer is not accepted by the Seller before the Offer
Expiration Date, then the offer shall be deemed withdrawn.                   May 30, 2020 - NH

 .       Personal Property. At Closing, the Seller shall tender to the Buyer a bill of sale for the
personal property appurtenant to the Property (the "Personal Property") warranting only that
Seller is the absolute owner of said Personalty, that said Personalty is free and clear of all liens,
charges, and encumbrances, and that the Seller has the full right, power, and authority to sell
said Personalty and to deliver the bill of sale. The Seller shall neither make nor adopt any
warranty whatsoever with respect to the Personal Property and shall specifically disclaim any
implied warranty of merchantability or fitness for a particular purpose. The price of the Personal
Property shall be included in the Purchase Price, and the Buyer agrees to accept all such Personal
Property in “as is” condition.

 .      The Closing Date. The closing shall be held on a date (the "Closing Date") to be
designated by the Seller after the Receivership Court approves the sale of the Property pursuant
to this Agreement, provided, however, that the Buyer shall be entitled to ten business days'
advance Notice of the Closing Date.

 .     Conveyance of Title. At Closing, the Seller shall convey title to the Property by a
recordable form receiver's deed subject only to (a) general real estate taxes not yet due and
payable at the time of Closing; (b) covenants, conditions, restrictions, or building lines and



                                                 2
Case: 1:18-cv-05587 Document #: 712 Filed: 06/11/20 Page 81 of 514 PageID #:15062




easements of record, if any; (c) public and utility easements; (d) applicable zoning and building
laws and ordinances; (f) acts done by or suffered through Buyer or anyone claiming by, through,
or under Buyer; (g) governmental actions or proceedings concerning or affecting the Property;
and (h) encroachments of a minor nature, if any, that can be insured over at closing (the
"Permitted Exceptions"). The Seller agrees to surrender possession of the Property at the time
of Closing.

9.      Commitment For Title Insurance. Within ten (10) business days after the Acceptance
Date, the Seller shall deliver to the Buyer evidence of merchantable title by delivering a
commitment for title insurance with extended coverage from First American Title in the
amount of the Purchase Price with a commitment date not earlier than July 1, 2019, subject
only to general exceptions, the Permitted Exceptions, and exceptions pertaining to liens or
encumbrances of a definite and ascertainable amount which may be removed by the payment
of money by Seller, endorsed over by First American Title at the Seller's sole expense, or which
will be extinguished by order of the Receivership Court. Such title commitment shall be
conclusive evidence of good and merchantable title, subject only to the foregoing exceptions. If
the commitment for title insurance discloses title exceptions other than the general exceptions,
Permitted Exceptions, exceptions waivable through the payment of money or the issuance of
an endorsement, or exceptions to be extinguished by Receivership Court order, the Seller shall
have thirty (30) calendar days from the Closing Date to cure, or insure over, the unpermitted
exceptions and the Closing shall be postponed until said unpermitted exceptions are cured or
insured over. If the Seller fails to timely secure the removal of the unpermitted exceptions or
obtain an endorsement insuring over the unpermitted exceptions, the Purchaser may terminate
this Contract with a full refund of Earnest Money upon Notice to the Seller within ten (10)
business days after the expiration of the thirty (30) day period. In such event, this Agreement
shall become null and void and neither party shall thereafter have any rights against the other,
and the Seller may not be held liable for direct, indirect, incidental, or consequential damages.

10.    Survey. At least five (5) business days prior to the Closing Date, the Seller shall provide
the Buyer with a survey by a licensed land surveyor dated not more than six months prior to the
date of Closing, indicating the present location of all improvements. If the Buyer or the Buyer's
mortgagee desires a more recent or extensive survey, the survey shall be obtained at the
Buyer's expense.

11.     Assignment And Assumption Of Leases. At Closing, the Seller shall deliver to the Buyer,
and the Seller and Buyer shall execute, an assignment and assumption of leases (in the form
attached hereto as Exhibit B) pursuant to which the Seller shall convey all right, title, and
interest in and to any leases in effect at the Property to the Buyer, and the Buyer shall agree to
assume all of the Seller's obligations under said leases.

12.     Prorations. Prepaid service contracts and other similar items shall be credited ratably at
Closing. Any and all rents collected from or on behalf of tenants until the date of the Closing
shall be applied by the Seller first to past due balances and then to currently scheduled monthly
rent. Each tenant's scheduled monthly rent shall then be prorated for the month of Closing. To



                                                3
Case: 1:18-cv-05587 Document #: 712 Filed: 06/11/20 Page 82 of 514 PageID #:15063




the extent that any tenant has paid all rent through and including the month prior to the
Closing, then all additional rent received from such tenant shall be applied by the Seller first to
rent for the period between the first day of the month in which the Closing occurs and the date
of the Closing, and the balance of said rent, if any, shall be paid to the Buyer. Any and all rents
that remain delinquent as of the Closing Date shall belong to the Buyer upon collection.
Notwithstanding the foregoing, real estate taxes associated with the ownership of the Property
shall be prorated as of the Closing Date based on 105% of the most recently ascertainable tax
bill.

13.    Inspection Period. The Buyer acknowledges that it was afforded the opportunity to
conduct a limited tour of the Property prior to submitting its offer. Within three (3) calendar
days following the Acceptance Date, the Seller shall produce the following documents to the
Buyer (the "Due Diligence Materials"):

       a.      Current Rent Roll. A current rent roll for the Property generated by the
               management company.

       b.      Utility Bills. Copies of all utility bills relating to the Property, to the extent
               available, for the twelve calendar months preceding the month of the
               Acceptance Date.

       c.      Leases. Copies of all existing leases affecting the Property.

       d.      Profit & Loss Statement. A current trailing twelve-month profit and loss
               statement reflecting all categories of operating income and expenses associated
               with the Property, as generated by the management company.

       e.      Litigation Documents. Copies of documents, including notices of violation,
               orders, judgments, and other pleadings, pertaining to any known litigation or
               proceedings currently affecting the Property.

In addition, the Seller shall allow the Buyer reasonable access to the Property for t enty days
from and after the Acceptance Date (the "Inspection Period") for the purpose of conducting an
inspection of the major structural and mechanical components of the Property. A major
structural or mechanical component shall be deemed to be in acceptable operating condition if
it substantially performs the function for which it is intended, regardless of age, and does not
pose a threat to health or safety. In the event that the Buyer possesses sound evidence that any
major structural or mechanical component of the Property does not substantially perform the
function for which it is intended, then the Buyer shall have the right to terminate this
Agreement upon the delivery of Notice to the Seller on or before the conclusion of the
Inspection Period, such notice to be accompanied by the relevant pages of an inspection report
prepared by a licensed or certified inspector and identifying the defect justifying the
termination. Upon receipt by the Seller of the notice of termination, this Agreement shall be
considered null and void and the parties shall be discharged of any and all obligations
hereunder (except those obligations which survive termination) and First American Title shall


                                                   4
Case: 1:18-cv-05587 Document #: 712 Filed: 06/11/20 Page 83 of 514 PageID #:15064




release the Earnest Money to the Buyer. In the event that the Buyer does not terminate the
Agreement on or prior to the conclusion of the Inspection Period, the Property shall be
considered accepted by the Buyer and the Earnest Money shall thereafter be non-refundable.
In connection with its inspection of the Property, the Buyer shall keep the Property free and
clear of liens, shall indemnify and hold Seller harmless from any and all liability, loss, cost,
damage, or expense relating to its inspection of the Property, and shall repair any and all
damage arising from the inspection. These obligations shall survive termination of the
Agreement.

14.     Entry Into Or Renewal Of Contracts & Material Changes. Following the expiration of the
Inspection Period, the Seller shall not without the prior written consent of the Buyer, said
consent not to be unreasonably withheld, conditioned, or delayed, enter into or renew any
service contract or lease affecting or concerning the Property. In addition, the Seller shall not
make any material changes to the Property, perform or engage in any act, or enter into any
agreement that materially changes the value of the Property or the rights of the Buyer relating
to the Property.

15.     Material Destruction. Risk of loss to the Property shall be borne by the Seller until title
has been conveyed to Buyer. If, prior to Closing, a material portion of the Property shall be
destroyed or materially damaged by fire or other casualty, then the Seller shall provide prompt
notice of said fire or other casualty to the Buyer and this Agreement shall thereafter, at the
option of the Buyer, exercised by Notice to the Seller within five (5) business days after receipt
of notice of such material damage, be null and void, and all Earnest Money shall be refunded to
the Buyer. Failure of the Buyer to provide timely notice shall constitute a waiver of the right to
terminate.

16.     Condition Of Property. The Buyer understands and agrees that the Property is being
sold “as is” and "with all faults" and that neither the Seller nor any agent or attorney of the
Seller, makes, or has made, any representation or warranty as to the physical condition or value
of the Property or its suitability for the Buyer’s intended use. The Seller has no obligation to
repair or correct any alleged patent or latent defect at the Property, or to compensate the
Buyer for any such defect, and, upon closing, the Buyer waives, releases, acquits, and forever
discharges the Seller, and all of the Seller’s agents and attorneys, to the maximum extent
permitted by law, from any and all claims, actions, causes or action, demands, rights, liabilities,
losses, damages, costs, or expenses, direct or indirect, known or unknown, foreseen or
unforeseen, that it now has or which may arise in the future on account of or in any way arising
from or relating to any alleged patent or latent defect at the Property.

17.     Buyer Default. The Buyer and Seller agree that it would be difficult to ascertain the
actual damages to be suffered by the Seller in the event of a default by the Buyer and that the
amount of the Earnest Money deposited by the Buyer hereunder constitutes the parties’
reasonable estimate of the Seller’s damages in the event of the Buyer’s default, and that upon
any such default not caused by the Seller, the Seller shall be entitled to retain the Earnest




                                                 5
Case: 1:18-cv-05587 Document #: 712 Filed: 06/11/20 Page 84 of 514 PageID #:15065




Money as liquidated damages, which shall constitute the Seller’s sole and exclusive remedy in
law or at equity in connection with said default.

18.     Seller Default. In the event that the Seller shall fail to sell, transfer, and assign the
Property to Purchaser in violation of the terms of this Agreement and/or fail to perform any
other material obligation of Seller hereunder, then the Buyer may give Notice to the Seller
specifying the nature of the default. The Seller shall thereafter have five (5) business days from
receipt of said Notice, but in no event beyond the Closing Date, within which to cure the alleged
default. If the Seller fails to cure the default within the cure period, then the Buyer shall be
entitled to the return of all Earnest Money and (a) to declare the Agreement null and void and
sue for reasonable out-of-pocket expenses incurred in connection with this Agreement prior to
the alleged default or (b) to sue for specific performance, the parties recognizing that the
Property is unique and that the Buyer otherwise lacks an adequate remedy at law. In the latter
event, the Buyer is advised that Section VIII of the Order Appointing Receiver entered in the SEC
Action enjoins the filing or prosecution of all civil proceedings against the Receiver, in his
capacity as Receiver, until further order of the court.

19.     Representations and Warranties. As a material inducement to the Buyer to enter into
this Agreement, the Seller hereby makes the following representations and warranties, each of
which shall remain true and correct as of the Closing Date:

       a.      The Seller has the full right, power, and authority to convey the Property to the
               Buyer as provided in this Agreement and to carry out its obligations hereunder.
               In addition, the individual executing this Agreement on behalf of the Seller has
               the legal right, power, and authority to bind the Seller to the terms hereof.

       b.      The Seller will not take any action affecting title to the Property following the
               Acceptance Date.

       c.      To the best of the Seller’s knowledge, there are no actions, investigations, suits,
               or proceedings, pending or threatened, that affect the Property, or the
               ownership or operation thereof, other than the SEC Action and the following:

               [None.]

       d.      To the best of the Seller’s knowledge, the Property is not in violation, nor has
               been under investigation for violation, of any federal, state, or local law,
               ordinance, or regulation regulating environmental conditions in, at, on, under, or
               about the Property, including but not limited to, soil and groundwater
               conditions.

20.    Notices. All notices required or permitted under this Agreement shall be in writing and
served by registered or certified United States mail, return receipt requested; nationally
recognized overnight mail courier (signature required); or electronic mail (evidenced by




                                                 6
Case: 1:18-cv-05587 Document #: 712 Filed: 06/11/20 Page 85 of 514 PageID #:15066




competent and authentic proof of transmission). Any notices given to the Seller shall be
delivered to the Seller's counsel, at the following physical or e-mail addresses:

                             Andrew E. Porter
                             Porter Law Office
                             853 North Elston Avenue
                             Chicago, Illinois 60614
                             andrew@andrewporterlaw.com

                             Michael Rachlis
                             Rachlis Duff Peel & Kaplan LLC
                             542 South Dearborn, Suite 900
                             Chicago, Illinois 60605
                             mrachlis@rdaplaw.net

Any such notices or demands given to the Buyer shall be delivered to the Buyer's counsel, at the
following address physical or e-mail addresses:

                                    a        be

                               10       t   a a e t. te.   10

                                    a        0 0

                                    be       e an      be .

21.     Like-Kind Exchange. The Seller agrees to cooperate if the Buyer elects to acquire the
Property as part of a like-kind exchange under Section 1031 of the Internal Revenue Code. The
Buyer’s contemplated exchange shall not impose upon the Seller any additional liability or
financial obligation, and the Buyer agrees to hold the Seller harmless from any liability that
might arise from such exchange. This Agreement is neither subject to nor contingent upon the
Buyer’s ability to dispose of its exchange property or to effectuate an exchange. In the event
any exchange contemplated by the Buyer should fail to occur, for whatever reason, the sale of
the Property shall nonetheless be consummated as provided herein.

22.      Real Estate Agents. Purchaser represents and warrants that, other than Seller's Agent
and Buyer's Agent, if any, no other putative real estate agent or broker was involved in
submitting, showing, marketing, or selling the Property to the Buyer, and the Buyer agrees to
indemnify and hold Seller, and its successors and assigns, harmless from and against any and all
liability, loss, damages, cost, or expense, including reasonable attorneys' fees, arising from or
relating to any claim for a commission, fee, or other form of payment or compensation asserted
by a putative real estate agent or broker purporting to have procured the Buyer in connection
with this Agreement.




                                                   7
Case: 1:18-cv-05587 Document #: 712 Filed: 06/11/20 Page 86 of 514 PageID #:15067




23.    Foreign Investor Disclosure. The Seller and the Buyer agree to execute and deliver any
instrument, affidavit, or statement, and to perform any act reasonably necessary to carry out
the provisions of the Foreign Investment in Real Property Tax Act and regulations promulgated
thereunder. The Seller represents that the Seller is not a foreign person as defined in Section
1445 of the Internal Revenue Code.

24.     Merger. This Agreement expresses the entire agreement of the parties and supersedes
any and all previous agreements or understandings between them with regard to the Property.
There are no other understandings, oral or written, which in any way alter or enlarge the terms
of this Agreement, and there are no warranties or representations of any nature whatsoever,
either express or implied, except as set forth herein. This Agreement may be modified only by a
written instrument signed by the party to be charged.

25.    Governing Law. This Agreement shall be governed by and construed in accordance with
the laws of the State of Illinois.


                                        *        *    *

The undersigned Buyer hereby offers and agrees to purchase the Property upon the terms and
                                                  May
conditions stated herein as of this   t    day of A , 20 0. In addition, the individual

signing below on behalf of the Buyer represents and warrants that s/he is authorized to

execute this Agreement on behalf of the Buyer.




                                               8
Case: 1:18-cv-05587 Document #: 712 Filed: 06/11/20 Page 87 of 514 PageID #:15068




                                                            0 08 20
Case: 1:18-cv-05587 Document #: 712 Filed: 06/11/20 Page 88 of 514 PageID #:15069




                                              RIDER A

       If the Buyer desires that the terms and provisions of this Rider be incorporated into the
Purchase And Sale Agreement to which it is annexed, please initial this paragraph.

                                        *       *         *

This Agreement is contingent upon the Buyer securing, no later than 21 days following the

Acceptance Date (the "Financing Contingency Deadline"), a firm written mortgage commitment

for a fixed or adjustable rate mortgage from an established multifamily residential mortgage

lender in the amount of $            , at an interest rate (or initial interest rate if an adjustable

rate mortgage) not to exceed %       per annum, amortized over              years, payable monthly,

with a loan origination fee not to exceed %         , plus appraisal and credit report fees, if any. If

the Buyer is unable to secure a firm written mortgage commitment as described herein within

the referenced time period, then the Buyer may terminate this Agreement with a full refund of

Earnest Money by providing notice to the Seller prior to the expiration of the Financing

Contingency Deadline. If the Buyer does not provide the requisite notice to the Seller as

provided herein, then the Buyer shall be deemed to have waived this financing contingency,

and this Agreement shall remain in full force and effect.
Case: 1:18-cv-05587 Document #: 712 Filed: 06/11/20 Page 89 of 514 PageID #:15070




                                              RIDER B

         If the Buyer purports to hold a mortgage interest in the Property and tenders the
Purchase And Sale Agreement to which this rider is annexed (the "Agreement") in connection
with the submission of a credit bid, please initial this paragraph and provide the information
and supply any additional terms and conditions to the Agreement, or modifications to the
Agreement, as requested herein. Any such terms and conditions shall supersede any contrary
or conflicting terms and conditions set forth in the Agreement itself.

                                          *       *      *

The Buyer consists of the following mortgagee or mortgagees purporting to hold a perfected
and unreleased security interest in the Property:




[Using additional sheets, please indicate, for each mortgagee identified above, the total unpaid
balance due under the promissory note secured by the corresponding mortgage and itemize
each component of the current alleged loan balance, including, but not limited to, principal,
interest, default rate interest, late fees, service fees, liquidation fees, protective advances, and
other charges.]
Case: 1:18-cv-05587 Document #: 712 Filed: 06/11/20 Page 90 of 514 PageID #:15071




The Purchase Price shall be the amount of the credit bid submitted by the Buyer, and any
requirement to make an earnest money deposit is deleted. Payment of the Purchase Price shall
not be made through the escrow at closing.

In addition, the Buyer shall pay all closing costs approved by the Court, which may, subject to the
Court’s ruling, include, but not be limited to, owner's title insurance premiums, applicable
transfer taxes, the survey invoice, property management fees accrued through the closing, due
and unpaid real estate taxes, escrow fees, brokerage commissions, unpaid utilities, title
commitment update fees, gap insurance premiums, State of Illinois policy fees, extended
coverage premiums, the costs of closing protection coverage for the Seller, all other expenses
required to be paid by the Seller at closing, all amounts advanced for the benefit of the Property
which are required to be reimbursed and/or any amount required to discharge any Receiver’s
lien.

[Using additional sheets, set forth any other terms and conditions to be included in the
Agreement, or any modifications to the Agreement, and to which your credit bid shall remain
subject.]
Case: 1:18-cv-05587 Document #: 712 Filed: 06/11/20 Page 91 of 514 PageID #:15072




                                                                   EXHIBIT A
           Case: 1:18-cv-05587 Document #: 712 Filed: 06/11/20 Page 92 of 514 PageID #:15073




                                          STRICT JOINT ORDER ESCROW AGREEMENT


Open Date: ____________________           Expected Release Date: ____________________                              29      0
                                                                                                   Escrow Number: _____________

                     9 9 9 ut             ,     g ,      s 0 19
Property Address: _________________________________________________________________________________

                    152,000.00
Deposit Amount: $ _____________            Purpose: [ ] Earnest Money                       [ ] Repairs: ______________________
Document(s) Held _________________________          [ ] Tax Escrow                          [ ] Other: ________________________

The above is hereby deposited with First American Title Insurance Company, as Escrowee (hereinafter referred to as the Escrowee)
pursuant to this Strict Joint Order Escrow Agreement (hereinafter referred to as the Agreement). Said deposit shall be released and delivered
by the Escrowee only upon the joint written order of the undersigned or their respective legal representatives or assigns.

Escrowee is hereby expressly authorized to disregard, in its sole discretion, any and all notices or warnings given by any other person
or corporation, but the Escrowee is hereby expressly authorized to regard and to comply with and obey any and all orders, judgments
or decrees entered or issued by any court with or without jurisdiction, and in case the Escrowee obeys or complies with any such order,
judgment or decree of any court it shall not be liable to any party hereto or any other person, firm or corporation by reason of such
compliance, notwithstanding any such order, judgment or decree being entered without jurisdiction or being subsequently reversed,
modified, annulled, set aside or vacated. In case of any suit or proceeding regarding the Agreement, to which the Escrowee is or may
at any time become a party, it shall have a lien on the contents hereof for any and all costs, and reasonable attorneys' fees, whether
such attorneys shall be regularly retained or specially employed, and any other expenses which it may have incurred or become liable
for on account thereof, and it shall be entitled to reimburse itself therefore out of said deposit, and the undersigned agree to pay the
Escrowee upon demand all such costs, fees and expenses so incurred, to the extent the funds deposited hereunder shall be insufficient
to allow for such reimbursement.

In no case shall the above mentioned deposits be surrendered except on an order signed by the parties hereto, their respective legal
representatives or assigns, or order of court as aforesaid.

Interest, income or other benefits, if any, earned or derived from the funds deposited shall belong to the Escrowee. The Escrowee may
deposit all funds received hereunder to one or more of its general accounts. The Escrowee shall be under no duty to invest or reinvest
any funds, at any time, held by it pursuant to the terms of the Agreement.

Unless otherwise tendered, the Escrowee is authorized to pay an Escrow Fee in the amount of $300.00, and thereafter a Maintenance
Fee in the amount of $200.00 (charged per annum beginning one year following the date of the Agreement) from the funds deposited
in this escrow. The Escrowee also reserves the right to add applicable administration fees at its discretion.
                                                                                                u , s            ut
Purchaser:                                                                Seller:
Signed:           _____________________________                Signed:                          9 1
                                                                                     _____________________________

Print Name:       _____________________________                Print Name:           _____________________________
                            A ust         s                                                s u
Address:          _____________________________                Address:                 2 ut              , u t 900
                                                                                     _____________________________
                       u      s    t    t, 2                                              g ,      s 0 0
                      ,          10 80
                  _____________________________                                      _____________________________

Email:            _____________________________                Email:                   u               t
                                                                                     _____________________________

Primary Phone:     212 88 8820
                  ______________________________               Primary Phone:          12         90
                                                                                     ______________________________

Alternate Phone: _____________________________                 Alternate Phone: _____________________________

Primary Contact (if other than above): _______________________________________________________________

Accepted: First American Title Insurance Company, Escrowee                By:        _____________________________


                                  27775 Diehl Road, Ste 200, Warrenville, IL 60555
                                     T E L 877-295-4328 · F A X 866-525-5530
                                         titleindemnity.warrenville.il@firstam.com
Case: 1:18-cv-05587 Document #: 712 Filed: 06/11/20 Page 93 of 514 PageID #:15074




                                                                   EXHIBIT B
Case: 1:18-cv-05587 Document #: 712 Filed: 06/11/20 Page 94 of 514 PageID #:15075




                              Assignment And Assumption Of Leases

For good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, Kevin B. Duff, as court-appointed federal equity receiver for SSPH 6951 S Merrill
LLC ("Seller") pursuant to that certain Order Appointing Receiver entered August 17, 2018
(Dkt. 16), as supplemented by that certain Order entered March 14, 2019 (Dkt. 290), in the case
captioned United States Securities and Exchange Commission v. EquityBuild, Inc., et al., United
States District Court for the Northern District of Illinois, Eastern Division, Civil Action No. 1:18-cv-
05587 ("Assignor"), hereby irrevocably grants, assigns, transfers, conveys, and sets over to [TBD]
("Assignee"), a _____________________, all of Assignor's right, title, and interest in and to the
leases (collectively, the "Leases") attached hereto.

Assignee hereby assumes all of the obligations imposed upon the Assignor under the Leases
which accrue from and after the date hereof. This Assignment is made without any express or
implied representation or warranty, except to the extent provided in that certain Purchase And
Sale Agreement, accepted by the Seller on August ___, 2019, by and between Assignor and
Assignee.

This Assignment shall be governed by and construed in accordance with the laws of the State of
Illinois.

IN WITNESS WHEREOF, the parties have executed this Assignment And Assumption Of Leases
as of this __ day of _____________, 20 0.


                                       ASSIGNOR:

                                       Kevin B. Duff, Federal Equity Receiver for
                                       SSPH 6951 S Merrill LLC

                                       ____________________________________


                                       ASSIGNEE:

                                       [TBD]


                                       By:__________________________________

                                       Name:

                                       Title:
Case: 1:18-cv-05587 Document #: 712 Filed: 06/11/20 Page 95 of 514 PageID #:15076




                                                                 EXHIBIT 10
Case: 1:18-cv-05587 Document #: 712 Filed: 06/11/20 Page 96 of 514 PageID #:15077
Case: 1:18-cv-05587 Document #: 712 Filed: 06/11/20 Page 97 of 514 PageID #:15078
Case: 1:18-cv-05587 Document #: 712 Filed: 06/11/20 Page 98 of 514 PageID #:15079
Case: 1:18-cv-05587 Document #: 712 Filed: 06/11/20 Page 99 of 514 PageID #:15080
Case: 1:18-cv-05587 Document #: 712 Filed: 06/11/20 Page 100 of 514 PageID #:15081
Case: 1:18-cv-05587 Document #: 712 Filed: 06/11/20 Page 101 of 514 PageID #:15082
Case: 1:18-cv-05587 Document #: 712 Filed: 06/11/20 Page 102 of 514 PageID #:15083
Case: 1:18-cv-05587 Document #: 712 Filed: 06/11/20 Page 103 of 514 PageID #:15084
Case: 1:18-cv-05587 Document #: 712 Filed: 06/11/20 Page 104 of 514 PageID #:15085
Case: 1:18-cv-05587 Document #: 712 Filed: 06/11/20 Page 105 of 514 PageID #:15086
Case: 1:18-cv-05587 Document #: 712 Filed: 06/11/20 Page 106 of 514 PageID #:15087
Case: 1:18-cv-05587 Document #: 712 Filed: 06/11/20 Page 107 of 514 PageID #:15088
Case: 1:18-cv-05587 Document #: 712 Filed: 06/11/20 Page 108 of 514 PageID #:15089
Case: 1:18-cv-05587 Document #: 712 Filed: 06/11/20 Page 109 of 514 PageID #:15090
Case: 1:18-cv-05587 Document #: 712 Filed: 06/11/20 Page 110 of 514 PageID #:15091
Case: 1:18-cv-05587 Document #: 712 Filed: 06/11/20 Page 111 of 514 PageID #:15092
Case: 1:18-cv-05587 Document #: 712 Filed: 06/11/20 Page 112 of 514 PageID #:15093
Case: 1:18-cv-05587 Document #: 712 Filed: 06/11/20 Page 113 of 514 PageID #:15094




                                                                 EXHIBIT 11
Case: 1:18-cv-05587 Document #: 712 Filed: 06/11/20 Page 114 of 514 PageID #:15095
Case: 1:18-cv-05587 Document #: 712 Filed: 06/11/20 Page 115 of 514 PageID #:15096
Case: 1:18-cv-05587 Document #: 712 Filed: 06/11/20 Page 116 of 514 PageID #:15097
Case: 1:18-cv-05587 Document #: 712 Filed: 06/11/20 Page 117 of 514 PageID #:15098
Case: 1:18-cv-05587 Document #: 712 Filed: 06/11/20 Page 118 of 514 PageID #:15099
Case: 1:18-cv-05587 Document #: 712 Filed: 06/11/20 Page 119 of 514 PageID #:15100
Case: 1:18-cv-05587 Document #: 712 Filed: 06/11/20 Page 120 of 514 PageID #:15101
Case: 1:18-cv-05587 Document #: 712 Filed: 06/11/20 Page 121 of 514 PageID #:15102
Case: 1:18-cv-05587 Document #: 712 Filed: 06/11/20 Page 122 of 514 PageID #:15103
Case: 1:18-cv-05587 Document #: 712 Filed: 06/11/20 Page 123 of 514 PageID #:15104
Case: 1:18-cv-05587 Document #: 712 Filed: 06/11/20 Page 124 of 514 PageID #:15105
Case: 1:18-cv-05587 Document #: 712 Filed: 06/11/20 Page 125 of 514 PageID #:15106
Case: 1:18-cv-05587 Document #: 712 Filed: 06/11/20 Page 126 of 514 PageID #:15107
Case: 1:18-cv-05587 Document #: 712 Filed: 06/11/20 Page 127 of 514 PageID #:15108
Case: 1:18-cv-05587 Document #: 712 Filed: 06/11/20 Page 128 of 514 PageID #:15109
Case: 1:18-cv-05587 Document #: 712 Filed: 06/11/20 Page 129 of 514 PageID #:15110
Case: 1:18-cv-05587 Document #: 712 Filed: 06/11/20 Page 130 of 514 PageID #:15111
Case: 1:18-cv-05587 Document #: 712 Filed: 06/11/20 Page 131 of 514 PageID #:15112




                                                                 EXHIBIT 12
Case: 1:18-cv-05587 Document #: 712 Filed: 06/11/20 Page 132 of 514 PageID #:15113
Case: 1:18-cv-05587 Document #: 712 Filed: 06/11/20 Page 133 of 514 PageID #:15114
Case: 1:18-cv-05587 Document #: 712 Filed: 06/11/20 Page 134 of 514 PageID #:15115
Case: 1:18-cv-05587 Document #: 712 Filed: 06/11/20 Page 135 of 514 PageID #:15116
Case: 1:18-cv-05587 Document #: 712 Filed: 06/11/20 Page 136 of 514 PageID #:15117
Case: 1:18-cv-05587 Document #: 712 Filed: 06/11/20 Page 137 of 514 PageID #:15118
Case: 1:18-cv-05587 Document #: 712 Filed: 06/11/20 Page 138 of 514 PageID #:15119




                                                                 EXHIBIT 13
Case: 1:18-cv-05587 Document #: 712 Filed: 06/11/20 Page 139 of 514 PageID #:15120
Case: 1:18-cv-05587 Document #: 712 Filed: 06/11/20 Page 140 of 514 PageID #:15121
Case: 1:18-cv-05587 Document #: 712 Filed: 06/11/20 Page 141 of 514 PageID #:15122
Case: 1:18-cv-05587 Document #: 712 Filed: 06/11/20 Page 142 of 514 PageID #:15123
Case: 1:18-cv-05587 Document #: 712 Filed: 06/11/20 Page 143 of 514 PageID #:15124
Case: 1:18-cv-05587 Document #: 712 Filed: 06/11/20 Page 144 of 514 PageID #:15125
Case: 1:18-cv-05587 Document #: 712 Filed: 06/11/20 Page 145 of 514 PageID #:15126
Case: 1:18-cv-05587 Document #: 712 Filed: 06/11/20 Page 146 of 514 PageID #:15127
Case: 1:18-cv-05587 Document #: 712 Filed: 06/11/20 Page 147 of 514 PageID #:15128
Case: 1:18-cv-05587 Document #: 712 Filed: 06/11/20 Page 148 of 514 PageID #:15129
Case: 1:18-cv-05587 Document #: 712 Filed: 06/11/20 Page 149 of 514 PageID #:15130
Case: 1:18-cv-05587 Document #: 712 Filed: 06/11/20 Page 150 of 514 PageID #:15131
Case: 1:18-cv-05587 Document #: 712 Filed: 06/11/20 Page 151 of 514 PageID #:15132
Case: 1:18-cv-05587 Document #: 712 Filed: 06/11/20 Page 152 of 514 PageID #:15133
Case: 1:18-cv-05587 Document #: 712 Filed: 06/11/20 Page 153 of 514 PageID #:15134
Case: 1:18-cv-05587 Document #: 712 Filed: 06/11/20 Page 154 of 514 PageID #:15135
Case: 1:18-cv-05587 Document #: 712 Filed: 06/11/20 Page 155 of 514 PageID #:15136




                                                                 EXHIBIT 14
Case: 1:18-cv-05587 Document #: 712 Filed: 06/11/20 Page 156 of 514 PageID #:15137




                                PURCHASE & SALE AGREEMENT

This Purchase & Sale Agreement (“Agreement”) is made by and between the court-appointed
federal equity receiver for SSDF7 Portfolio 1, LLC ("Seller") pursuant to that certain Order
Appointing Receiver entered August 17, 2018 (Dkt. 16), as supplemented by that certain Order
entered March 14, 2019 (Dkt. 290), in the case captioned United States Securities and Exchange
Commission v. EquityBuild, Inc., et al., United States District Court for the Northern District of
Illinois, Eastern Division, Civil Action No. 1:18-cv-05587 (the "SEC Action"), and

                                                            (“Buyer”)

for the purchase and sale of that certain real property and all fixtures, equipment, and personal
property appurtenant thereto (the "Property”) located at 7600 -10 South Kingston Avenue
| 2527-29 East 76th Street, Chicago, Illinois 60649 and legally described as follows:

LOTS 1, 2 AND 3, IN BLOCK 7, IN SOUTH SHORE PARK, BEING A SUBDIVISION OF THE WEST HALF
OF THE SOUTHWEST QUARTER (EXCEPT STREETS) OF SECTION 30, TOWNSHIP 38 NORTH,
RANGE 15, EAST OF THE THIRD PRINCIPAL MERIDIAN, IN COOK COUNTY, ILLINOIS.

Permanent Index No. 21-30-309-030

                                         *      *       *

                                   TERMS AND CONDITIONS

The Seller agrees to sell the Property, and the Buyer agrees to purchase the Property, on the
following terms and conditions:

1.     Purchase Price. The purchase price for the Property shall be $                      (the
"Purchase Price"). The Buyer shall pay the Purchase Price as follows:

       a.     An earnest money deposit (the "Earnest Money") in an amount equal to ten
       percent (10%) of the Purchase Price within three (3) business days following the date of
       acceptance of the Agreement by the Seller (the "Acceptance Date").

       b.     The balance of the Purchase Price, subject to any applicable credits and
       prorations, at Closing.

[Note: If the Buyer desires to enter into this Agreement subject to a financing contingency, then
Rider A should be completed. Otherwise, Rider A should be left blank.]

[Note: If the Buyer purports to hold a mortgage interest in the Property and tenders this
Agreement in connection with a credit bid, then Rider B should be completed. Otherwise, Rider B
should be left blank.]




                                                1
Case: 1:18-cv-05587 Document #: 712 Filed: 06/11/20 Page 157 of 514 PageID #:15138




2.       Earnest Money. The Earnest Money shall be held by First American Title Company
("First American Title") in a segregated escrow account. In connection with said Earnest Money
deposit, the Buyer shall execute and deliver to the Seller a copy of that certain strict joint order
escrow agreement in the form attached hereto as Exhibit A.

3.      Court Approval. As soon as practicable after the Acceptance Date, the Seller shall move
before the Honorable John Z. Lee or any judge sitting in his stead or to whom he has made a
referral in the SEC Action (the "Receivership Court") for approval of the sale of the Property
pursuant to this Agreement. In the event that the Receivership Court does not issue the
requisite approval, then the Agreement shall become null and void and all Earnest Money shall
be promptly refunded to the Buyer.

4.        Escrow Closing. This sale shall be closed through an escrow with First American Title in
accordance with the general provisions of the usual form of deed and money escrow
agreement then furnished and in use by said title company. Payment of the Purchase Price and
delivery of the receiver's deed shall be made through the escrow. The cost of the escrow shall
be divided equally between the Buyer and the Seller unless the Buyer acquires the Property
with financing, in which event that portion of the cost of the escrow relating to the financing
shall be borne by the Buyer. Unless otherwise specified herein, all other closing costs shall be
paid in accordance with custom for apartment investment sales transactions in Cook County,
Illinois.

5.      Irrevocable Offer. This Agreement when executed by the Buyer and delivered to the           _____
Seller shall constitute an irrevocable offer to purchase the Property until __________________ KBD
(the "Offer Expiration Date"). In the event that the offer is not accepted by the Seller before the
Offer Expiration Date, then the offer shall be deemed withdrawn.

6.       Personal Property. At Closing, the Seller shall tender to the Buyer a bill of sale for the
personal property appurtenant to the Property (the "Personal Property") warranting only that
Seller is the absolute owner of said Personalty, that said Personalty is free and clear of all liens,
charges, and encumbrances, and that the Seller has the full right, power, and authority to sell
said Personalty and to deliver the bill of sale. The Seller shall neither make nor adopt any
warranty whatsoever with respect to the Personal Property and shall specifically disclaim any
implied warranty of merchantability or fitness for a particular purpose. The price of the
Personal Property shall be included in the Purchase Price, and the Buyer agrees to accept all
such Personal Property in “as is” condition.

7.     The Closing Date. The closing shall be held on a date (the "Closing Date") to be
designated by the Seller after the Receivership Court approves the sale of the Property
pursuant to this Agreement, provided, however, that the Buyer shall be entitled to five business
days' advance Notice of the Closing Date.

8.     Conveyance of Title. At Closing, the Seller shall convey title to the Property by a
recordable form receiver's deed subject only to (a) general real estate taxes not yet due and
payable at the time of Closing; (b) covenants, conditions, restrictions, or building lines and


                                                  2
Case: 1:18-cv-05587 Document #: 712 Filed: 06/11/20 Page 158 of 514 PageID #:15139




easements of record, if any; (c) public and utility easements; (d) applicable zoning and building
laws and ordinances; (f) acts done by or suffered through Buyer or anyone claiming by, through,
or under Buyer; (g) governmental actions or proceedings concerning or affecting the Property;
and (h) encroachments of a minor nature, if any, that can be insured over at closing (the
"Permitted Exceptions"). The Seller agrees to surrender possession of the Property at the time
of Closing.

9.      Commitment For Title Insurance. Within ten (10) business days after the Acceptance
Date, the Seller shall deliver to the Buyer evidence of merchantable title by delivering a
commitment for title insurance with extended coverage from First American Title in the
amount of the Purchase Price with a commitment date not earlier than July 1, 2019, subject
only to general exceptions, the Permitted Exceptions, and exceptions pertaining to liens or
encumbrances of a definite and ascertainable amount which may be removed by the payment
of money by Seller, endorsed over by First American Title at the Seller's sole expense, or which
will be extinguished by order of the Receivership Court. Such title commitment shall be
conclusive evidence of good and merchantable title, subject only to the foregoing exceptions. If
the commitment for title insurance discloses title exceptions other than the general exceptions,
Permitted Exceptions, exceptions waivable through the payment of money or the issuance of
an endorsement, or exceptions to be extinguished by Receivership Court order, the Seller shall
have thirty (30) calendar days from the Closing Date to cure, or insure over, the unpermitted
exceptions and the Closing shall be postponed until said unpermitted exceptions are cured or
insured over. If the Seller fails to timely secure the removal of the unpermitted exceptions or
obtain an endorsement insuring over the unpermitted exceptions, the Purchaser may terminate
this Contract with a full refund of Earnest Money upon Notice to the Seller within ten (10)
business days after the expiration of the thirty (30) day period. In such event, this Agreement
shall become null and void and neither party shall thereafter have any rights against the other,
and the Seller may not be held liable for direct, indirect, incidental, or consequential damages.

10.    Survey. At least five (5) business days prior to the Closing Date, the Seller shall provide
the Buyer with a survey by a licensed land surveyor dated not more than six months prior to the
date of Closing, indicating the present location of all improvements. If the Buyer or the Buyer's
mortgagee desires a more recent or extensive survey, the survey shall be obtained at the
Buyer's expense.

11.     Assignment And Assumption Of Leases. At Closing, the Seller shall deliver to the Buyer,
and the Seller and Buyer shall execute, an assignment and assumption of leases (in the form
attached hereto as Exhibit B) pursuant to which the Seller shall convey all right, title, and
interest in and to any leases in effect at the Property to the Buyer, and the Buyer shall agree to
assume all of the Seller's obligations under said leases.

12.     Prorations. Prepaid service contracts and other similar items shall be credited ratably at
Closing. Any and all rents collected from or on behalf of tenants until the date of the Closing
shall be applied by the Seller first to past due balances and then to currently scheduled monthly
rent. Each tenant's scheduled monthly rent shall then be prorated for the month of Closing. To



                                                3
Case: 1:18-cv-05587 Document #: 712 Filed: 06/11/20 Page 159 of 514 PageID #:15140




the extent that any tenant has paid all rent through and including the month prior to the
Closing, then all additional rent received from such tenant shall be applied by the Seller first to
rent for the period between the first day of the month in which the Closing occurs and the date
of the Closing, and the balance of said rent, if any, shall be paid to the Buyer. Any and all rents
that remain delinquent as of the Closing Date shall belong to the Buyer upon collection.
Notwithstanding the foregoing, real estate taxes associated with the ownership of the Property
shall be prorated as of the Closing Date based on 105% of the most recently ascertainable tax
bill.

13.    Inspection Period. The Buyer acknowledges that it was afforded the opportunity to
conduct a limited tour of the Property prior to submitting its offer. Within three (3) calendar
days following the Acceptance Date, the Seller shall produce the following documents to the
Buyer (the "Due Diligence Materials"):

       a.      Current Rent Roll. A current rent roll for the Property generated by the
               management company.

       b.      Utility Bills. Copies of all utility bills relating to the Property, to the extent
               available, for the twelve calendar months preceding the month of the
               Acceptance Date.

       c.      Leases. Copies of all existing leases affecting the Property.

       d.      Profit & Loss Statement. A current trailing twelve-month profit and loss
               statement reflecting all categories of operating income and expenses associated
               with the Property, as generated by the management company.

       e.      Litigation Documents. Copies of documents, including notices of violation,
               orders, judgments, and other pleadings, pertaining to any known litigation or
               proceedings currently affecting the Property.

In addition, the Seller shall allow the Buyer reasonable access to the Property for twenty days
from and after the Acceptance Date (the "Inspection Period") for the purpose of conducting an
inspection of the major structural and mechanical components of the Property. A major
structural or mechanical component shall be deemed to be in acceptable operating condition if
it substantially performs the function for which it is intended, regardless of age, and does not
pose a threat to health or safety. In the event that the Buyer possesses sound evidence that any
major structural or mechanical component of the Property does not substantially perform the
function for which it is intended, then the Buyer shall have the right to terminate this
Agreement upon the delivery of Notice to the Seller on or before the conclusion of the
Inspection Period, such notice to be accompanied by the relevant pages of an inspection report
prepared by a licensed or certified inspector and identifying the defect justifying the
termination. Upon receipt by the Seller of the notice of termination, this Agreement shall be
considered null and void and the parties shall be discharged of any and all obligations
hereunder (except those obligations which survive termination) and First American Title shall


                                                   4
Case: 1:18-cv-05587 Document #: 712 Filed: 06/11/20 Page 160 of 514 PageID #:15141




release the Earnest Money to the Buyer. In the event that the Buyer does not terminate the
Agreement on or prior to the conclusion of the Inspection Period, the Property shall be
considered accepted by the Buyer and the Earnest Money shall thereafter be non-refundable.
In connection with its inspection of the Property, the Buyer shall keep the Property free and
clear of liens, shall indemnify and hold Seller harmless from any and all liability, loss, cost,
damage, or expense relating to its inspection of the Property, and shall repair any and all
damage arising from the inspection. These obligations shall survive termination of the
Agreement.

14.     Entry Into Or Renewal Of Contracts & Material Changes. Following the expiration of the
Inspection Period, the Seller shall not without the prior written consent of the Buyer, said
consent not to be unreasonably withheld, conditioned, or delayed, enter into or renew any
service contract or lease affecting or concerning the Property. In addition, the Seller shall not
make any material changes to the Property, perform or engage in any act, or enter into any
agreement that materially changes the value of the Property or the rights of the Buyer relating
to the Property.

15.     Material Destruction. Risk of loss to the Property shall be borne by the Seller until title
has been conveyed to Buyer. If, prior to Closing, a material portion of the Property shall be
destroyed or materially damaged by fire or other casualty, then the Seller shall provide prompt
notice of said fire or other casualty to the Buyer and this Agreement shall thereafter, at the
option of the Buyer, exercised by Notice to the Seller within five (5) business days after receipt
of notice of such material damage, be null and void, and all Earnest Money shall be refunded to
the Buyer. Failure of the Buyer to provide timely notice shall constitute a waiver of the right to
terminate.

16.     Condition Of Property. The Buyer understands and agrees that the Property is being
sold “as is” and "with all faults" and that neither the Seller nor any agent or attorney of the
Seller, makes, or has made, any representation or warranty as to the physical condition or value
of the Property or its suitability for the Buyer’s intended use. The Seller has no obligation to
repair or correct any alleged patent or latent defect at the Property, or to compensate the
Buyer for any such defect, and, upon closing, the Buyer waives, releases, acquits, and forever
discharges the Seller, and all of the Seller’s agents and attorneys, to the maximum extent
permitted by law, from any and all claims, actions, causes or action, demands, rights, liabilities,
losses, damages, costs, or expenses, direct or indirect, known or unknown, foreseen or
unforeseen, that it now has or which may arise in the future on account of or in any way arising
from or relating to any alleged patent or latent defect at the Property.

17.     Buyer Default. The Buyer and Seller agree that it would be difficult to ascertain the
actual damages to be suffered by the Seller in the event of a default by the Buyer and that the
amount of the Earnest Money deposited by the Buyer hereunder constitutes the parties’
reasonable estimate of the Seller’s damages in the event of the Buyer’s default, and that upon
any such default not caused by the Seller, the Seller shall be entitled to retain the Earnest




                                                 5
Case: 1:18-cv-05587 Document #: 712 Filed: 06/11/20 Page 161 of 514 PageID #:15142




Money as liquidated damages, which shall constitute the Seller’s sole and exclusive remedy in
law or at equity in connection with said default.

18.     Seller Default. In the event that the Seller shall fail to sell, transfer, and assign the
Property to Purchaser in violation of the terms of this Agreement and/or fail to perform any
other material obligation of Seller hereunder, then the Buyer may give Notice to the Seller
specifying the nature of the default. The Seller shall thereafter have five (5) business days from
receipt of said Notice, but in no event beyond the Closing Date, within which to cure the alleged
default. If the Seller fails to cure the default within the cure period, then the Buyer shall be
entitled to the return of all Earnest Money and (a) to declare the Agreement null and void and
sue for reasonable out-of-pocket expenses incurred in connection with this Agreement prior to
the alleged default or (b) to sue for specific performance, the parties recognizing that the
Property is unique and that the Buyer otherwise lacks an adequate remedy at law. In the latter
event, the Buyer is advised that Section VIII of the Order Appointing Receiver entered in the SEC
Action enjoins the filing or prosecution of all civil proceedings against the Receiver, in his
capacity as Receiver, until further order of the court.

19.     Representations and Warranties. As a material inducement to the Buyer to enter into
this Agreement, the Seller hereby makes the following representations and warranties, each of
which shall remain true and correct as of the Closing Date:

       a.      The Seller has the full right, power, and authority to convey the Property to the
               Buyer as provided in this Agreement and to carry out its obligations hereunder.
               In addition, the individual executing this Agreement on behalf of the Seller has
               the legal right, power, and authority to bind the Seller to the terms hereof.

       b.      The Seller will not take any action affecting title to the Property following the
               Acceptance Date.

       c.      To the best of the Seller’s knowledge, there are no actions, investigations, suits,
               or proceedings, pending or threatened, that affect the Property, or the
               ownership or operation thereof, other than the SEC Action and the following:

               [None.]

       d.      To the best of the Seller’s knowledge, the Property is not in violation, nor has
               been under investigation for violation, of any federal, state, or local law,
               ordinance, or regulation regulating environmental conditions in, at, on, under, or
               about the Property, including but not limited to, soil and groundwater
               conditions.

20.    Notices. All notices required or permitted under this Agreement shall be in writing and
served by registered or certified United States mail, return receipt requested; nationally
recognized overnight mail courier (signature required); or electronic mail (evidenced by




                                                 6
Case: 1:18-cv-05587 Document #: 712 Filed: 06/11/20 Page 162 of 514 PageID #:15143




competent and authentic proof of transmission). Any notices given to the Seller shall be
delivered to the Seller's counsel, at the following physical or e-mail addresses:

                             Andrew E. Porter
                             Porter Law Office
                             853 North Elston Avenue
                             Chicago, Illinois 60614
                             andrew@andrewporterlaw.com

                             Michael Rachlis
                             Rachlis Duff Peel & Kaplan LLC
                             542 South Dearborn, Suite 900
                             Chicago, Illinois 60605
                             mrachlis@rdaplaw.net

Any such notices or demands given to the Buyer shall be delivered to the Buyer's counsel, at the
following address physical or e-mail addresses:




21.     Like-Kind Exchange. The Seller agrees to cooperate if the Buyer elects to acquire the
Property as part of a like-kind exchange under Section 1031 of the Internal Revenue Code. The
Buyer’s contemplated exchange shall not impose upon the Seller any additional liability or
financial obligation, and the Buyer agrees to hold the Seller harmless from any liability that
might arise from such exchange. This Agreement is neither subject to nor contingent upon the
Buyer’s ability to dispose of its exchange property or to effectuate an exchange. In the event
any exchange contemplated by the Buyer should fail to occur, for whatever reason, the sale of
the Property shall nonetheless be consummated as provided herein.

22.      Real Estate Agents. Purchaser represents and warrants that, other than Seller's Agent
and Buyer's Agent, if any, no other putative real estate agent or broker was involved in
submitting, showing, marketing, or selling the Property to the Buyer, and the Buyer agrees to
indemnify and hold Seller, and its successors and assigns, harmless from and against any and all
liability, loss, damages, cost, or expense, including reasonable attorneys' fees, arising from or
relating to any claim for a commission, fee, or other form of payment or compensation asserted
by a putative real estate agent or broker purporting to have procured the Buyer in connection
with this Agreement.




                                               7
Case: 1:18-cv-05587 Document #: 712 Filed: 06/11/20 Page 163 of 514 PageID #:15144




23.    Foreign Investor Disclosure. The Seller and the Buyer agree to execute and deliver any
instrument, affidavit, or statement, and to perform any act reasonably necessary to carry out
the provisions of the Foreign Investment in Real Property Tax Act and regulations promulgated
thereunder. The Seller represents that the Seller is not a foreign person as defined in Section
1445 of the Internal Revenue Code.

24.     Merger. This Agreement expresses the entire agreement of the parties and supersedes
any and all previous agreements or understandings between them with regard to the Property.
There are no other understandings, oral or written, which in any way alter or enlarge the terms
of this Agreement, and there are no warranties or representations of any nature whatsoever,
either express or implied, except as set forth herein. This Agreement may be modified only by a
written instrument signed by the party to be charged.

25.    Governing Law. This Agreement shall be governed by and construed in accordance with
the laws of the State of Illinois.


                                         *     *       *


The undersigned Buyer hereby offers and agrees to purchase the Property upon the terms and

conditions stated herein as of this          day of August, 2019. In addition, the individual

signing below on behalf of the Buyer represents and warrants that s/he is authorized to execute

this Agreement on behalf of the Buyer.




                                               8
Case: 1:18-cv-05587 Document #: 712 Filed: 06/11/20 Page 164 of 514 PageID #:15145




Buyer                                       Seller

                                            KEVIN B. DUFF,
                                            FEDERAL EQUITY RECEIVER FOR
                                            SSDF7 PORTFOLIO 1 LLC

                                            Rachlis Duff Peel & Kaplan LLC
                                            542 South Dearborn Street, Suite 900
                                            Chicago, Illinois 60605
                                            (312) 733-3390



By:

Its:


                                            Acceptance Date:


Buyer's Agent                               Seller's Agent

                                            Jeffrey Baasch
                                            SVN Chicago Commercial
                                            940 West Adams Street, Suite 200
                                            Chicago, Illinois 60607
                                            (312) 676-1866




                                        9
Case: 1:18-cv-05587 Document #: 712 Filed: 06/11/20 Page 165 of 514 PageID #:15146




                                              RIDER A

       If the Buyer desires that the terms and provisions of this Rider be incorporated into the
Purchase And Sale Agreement to which it is annexed, please initial this paragraph.

                                        *       *         *

This Agreement is contingent upon the Buyer securing, no later than 21 days following the

Acceptance Date (the "Financing Contingency Deadline"), a firm written mortgage commitment

for a fixed or adjustable rate mortgage from an established multifamily residential mortgage

lender in the amount of $            , at an interest rate (or initial interest rate if an adjustable

rate mortgage) not to exceed %       per annum, amortized over              years, payable monthly,

with a loan origination fee not to exceed %         , plus appraisal and credit report fees, if any. If

the Buyer is unable to secure a firm written mortgage commitment as described herein within

the referenced time period, then the Buyer may terminate this Agreement with a full refund of

Earnest Money by providing notice to the Seller prior to the expiration of the Financing

Contingency Deadline. If the Buyer does not provide the requisite notice to the Seller as

provided herein, then the Buyer shall be deemed to have waived this financing contingency,

and this Agreement shall remain in full force and effect.
Case: 1:18-cv-05587 Document #: 712 Filed: 06/11/20 Page 166 of 514 PageID #:15147




                                              RIDER B

         If the Buyer purports to hold a mortgage interest in the Property and tenders the
Purchase And Sale Agreement to which this rider is annexed (the "Agreement") in connection
with the submission of a credit bid, please initial this paragraph and provide the information
and supply any additional terms and conditions to the Agreement, or modifications to the
Agreement, as requested herein. Any such terms and conditions shall supersede any contrary
or conflicting terms and conditions set forth in the Agreement itself.

                                          *       *      *

The Buyer consists of the following mortgagee or mortgagees purporting to hold a perfected
and unreleased security interest in the Property:




[Using additional sheets, please indicate, for each mortgagee identified above, the total unpaid
balance due under the promissory note secured by the corresponding mortgage and itemize
each component of the current alleged loan balance, including, but not limited to, principal,
interest, default rate interest, late fees, service fees, liquidation fees, protective advances, and
other charges.]
Case: 1:18-cv-05587 Document #: 712 Filed: 06/11/20 Page 167 of 514 PageID #:15148




The Purchase Price shall be the amount of the credit bid submitted by the Buyer, and any
requirement to make an earnest money deposit is deleted. Payment of the Purchase Price shall
not be made through the escrow at closing.

In addition, the Buyer shall pay all closing costs approved by the Court, which may, subject to the
Court’s ruling, include, but not be limited to, owner's title insurance premiums, applicable
transfer taxes, the survey invoice, property management fees accrued through the closing, due
and unpaid real estate taxes, escrow fees, brokerage commissions, unpaid utilities, title
commitment update fees, gap insurance premiums, State of Illinois policy fees, extended
coverage premiums, the costs of closing protection coverage for the Seller, all other expenses
required to be paid by the Seller at closing, all amounts advanced for the benefit of the Property
which are required to be reimbursed and/or any amount required to discharge any Receiver’s
lien.

[Using additional sheets, set forth any other terms and conditions to be included in the
Agreement, or any modifications to the Agreement, and to which your credit bid shall remain
subject.]
Case: 1:18-cv-05587 Document #: 712 Filed: 06/11/20 Page 168 of 514 PageID #:15149




                                                                   EXHIBIT A
           Case: 1:18-cv-05587 Document #: 712 Filed: 06/11/20 Page 169 of 514 PageID #:15150




                                          STRICT JOINT ORDER ESCROW AGREEMENT


Open Date: ____________________           Expected Release Date: ____________________              Escrow Number: _____________

                               K
Property Address: _________________________________________________________________________________

                   153,000.00
Deposit Amount: $ _____________            Purpose: [ ] Earnest Money                       [ ] Repairs: ______________________
Document(s) Held _________________________          [ ] Tax Escrow                          [ ] Other: ________________________

The above is hereby deposited with First American Title Insurance Company, as Escrowee (hereinafter referred to as the Escrowee)
pursuant to this Strict Joint Order Escrow Agreement (hereinafter referred to as the Agreement). Said deposit shall be released and delivered
by the Escrowee only upon the joint written order of the undersigned or their respective legal representatives or assigns.

Escrowee is hereby expressly authorized to disregard, in its sole discretion, any and all notices or warnings given by any other person
or corporation, but the Escrowee is hereby expressly authorized to regard and to comply with and obey any and all orders, judgments
or decrees entered or issued by any court with or without jurisdiction, and in case the Escrowee obeys or complies with any such order,
judgment or decree of any court it shall not be liable to any party hereto or any other person, firm or corporation by reason of such
compliance, notwithstanding any such order, judgment or decree being entered without jurisdiction or being subsequently reversed,
modified, annulled, set aside or vacated. In case of any suit or proceeding regarding the Agreement, to which the Escrowee is or may
at any time become a party, it shall have a lien on the contents hereof for any and all costs, and reasonable attorneys' fees, whether
such attorneys shall be regularly retained or specially employed, and any other expenses which it may have incurred or become liable
for on account thereof, and it shall be entitled to reimburse itself therefore out of said deposit, and the undersigned agree to pay the
Escrowee upon demand all such costs, fees and expenses so incurred, to the extent the funds deposited hereunder shall be insufficient
to allow for such reimbursement.

In no case shall the above mentioned deposits be surrendered except on an order signed by the parties hereto, their respective legal
representatives or assigns, or order of court as aforesaid.

Interest, income or other benefits, if any, earned or derived from the funds deposited shall belong to the Escrowee. The Escrowee may
deposit all funds received hereunder to one or more of its general accounts. The Escrowee shall be under no duty to invest or reinvest
any funds, at any time, held by it pursuant to the terms of the Agreement.

Unless otherwise tendered, the Escrowee is authorized to pay an Escrow Fee in the amount of $300.00, and thereafter a Maintenance
Fee in the amount of $200.00 (charged per annum beginning one year following the date of the Agreement) from the funds deposited
in this escrow. The Escrowee also reserves the right to add applicable administration fees at its discretion.
                                                                                     K     B D
Purchaser:                                                                Seller:
Signed:           _____________________________                Signed:
                                                                                           D
                                                                                     _____________________________

Print Name:       _____________________________                Print Name:           _____________________________
                                                                                            D             K
Address:          _____________________________                Address:                         D
                                                                                     _____________________________

                  _____________________________                                      _____________________________

Email:            _____________________________                Email:                _____________________________

Primary Phone:    ______________________________               Primary Phone:        ______________________________

Alternate Phone: _____________________________                 Alternate Phone: _____________________________

Primary Contact (if other than above): _______________________________________________________________

Accepted: First American Title Insurance Company, Escrowee                By:        _____________________________


                                 27775 Diehl Road, Ste 200, Warrenville, IL 60555
                                    T E L 877-295-4328 · F A X 866-525-5530
                                         titleindemnity.warrenville.il@firstam.com
Case: 1:18-cv-05587 Document #: 712 Filed: 06/11/20 Page 170 of 514 PageID #:15151




                                                                   EXHIBIT B
Case: 1:18-cv-05587 Document #: 712 Filed: 06/11/20 Page 171 of 514 PageID #:15152




                              Assignment And Assumption Of Leases

For good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, Kevin B. Duff, as court-appointed federal equity receiver for SSDF7 Portfolio 1,
LLC ("Seller") pursuant to that certain Order Appointing Receiver entered August 17, 2018
(Dkt. 16), as supplemented by that certain Order entered March 14, 2019 (Dkt. 290), in the case
captioned United States Securities and Exchange Commission v. EquityBuild, Inc., et al., United
States District Court for the Northern District of Illinois, Eastern Division, Civil Action No. 1:18-cv-
05587 ("Assignor"), hereby irrevocably grants, assigns, transfers, conveys, and sets over to [TBD]
("Assignee"), a _____________________, all of Assignor's right, title, and interest in and to the
leases (collectively, the "Leases") attached hereto.

Assignee hereby assumes all of the obligations imposed upon the Assignor under the Leases
which accrue from and after the date hereof. This Assignment is made without any express or
implied representation or warranty, except to the extent provided in that certain Purchase And
Sale Agreement, accepted by the Seller on August ___, 2019, by and between Assignor and
Assignee.

This Assignment shall be governed by and construed in accordance with the laws of the State of
Illinois.

IN WITNESS WHEREOF, the parties have executed this Assignment And Assumption Of Leases as
of this __ day of _____________, 2019.


                                        ASSIGNOR:

                                       Kevin B. Duff, Federal Equity Receiver for
                                       SSDF7 Portfolio 1, LLC

                                       ____________________________________


                                       ASSIGNEE:

                                       [TBD]


                                       By:__________________________________

                                       Name:

                                        Title:
Case: 1:18-cv-05587 Document #: 712 Filed: 06/11/20 Page 172 of 514 PageID #:15153




                                                                 EXHIBIT 15
Case: 1:18-cv-05587 Document #: 712 Filed: 06/11/20 Page 173 of 514 PageID #:15154
Case: 1:18-cv-05587 Document #: 712 Filed: 06/11/20 Page 174 of 514 PageID #:15155
Case: 1:18-cv-05587 Document #: 712 Filed: 06/11/20 Page 175 of 514 PageID #:15156
Case: 1:18-cv-05587 Document #: 712 Filed: 06/11/20 Page 176 of 514 PageID #:15157
Case: 1:18-cv-05587 Document #: 712 Filed: 06/11/20 Page 177 of 514 PageID #:15158
Case: 1:18-cv-05587 Document #: 712 Filed: 06/11/20 Page 178 of 514 PageID #:15159
Case: 1:18-cv-05587 Document #: 712 Filed: 06/11/20 Page 179 of 514 PageID #:15160
Case: 1:18-cv-05587 Document #: 712 Filed: 06/11/20 Page 180 of 514 PageID #:15161




                                                                 EXHIBIT 16
Case: 1:18-cv-05587 Document #: 712 Filed: 06/11/20 Page 181 of 514 PageID #:15162
Case: 1:18-cv-05587 Document #: 712 Filed: 06/11/20 Page 182 of 514 PageID #:15163
Case: 1:18-cv-05587 Document #: 712 Filed: 06/11/20 Page 183 of 514 PageID #:15164
Case: 1:18-cv-05587 Document #: 712 Filed: 06/11/20 Page 184 of 514 PageID #:15165
Case: 1:18-cv-05587 Document #: 712 Filed: 06/11/20 Page 185 of 514 PageID #:15166
Case: 1:18-cv-05587 Document #: 712 Filed: 06/11/20 Page 186 of 514 PageID #:15167
Case: 1:18-cv-05587 Document #: 712 Filed: 06/11/20 Page 187 of 514 PageID #:15168
Case: 1:18-cv-05587 Document #: 712 Filed: 06/11/20 Page 188 of 514 PageID #:15169
Case: 1:18-cv-05587 Document #: 712 Filed: 06/11/20 Page 189 of 514 PageID #:15170
Case: 1:18-cv-05587 Document #: 712 Filed: 06/11/20 Page 190 of 514 PageID #:15171
Case: 1:18-cv-05587 Document #: 712 Filed: 06/11/20 Page 191 of 514 PageID #:15172
Case: 1:18-cv-05587 Document #: 712 Filed: 06/11/20 Page 192 of 514 PageID #:15173
Case: 1:18-cv-05587 Document #: 712 Filed: 06/11/20 Page 193 of 514 PageID #:15174
Case: 1:18-cv-05587 Document #: 712 Filed: 06/11/20 Page 194 of 514 PageID #:15175
Case: 1:18-cv-05587 Document #: 712 Filed: 06/11/20 Page 195 of 514 PageID #:15176
Case: 1:18-cv-05587 Document #: 712 Filed: 06/11/20 Page 196 of 514 PageID #:15177
Case: 1:18-cv-05587 Document #: 712 Filed: 06/11/20 Page 197 of 514 PageID #:15178
Case: 1:18-cv-05587 Document #: 712 Filed: 06/11/20 Page 198 of 514 PageID #:15179
Case: 1:18-cv-05587 Document #: 712 Filed: 06/11/20 Page 199 of 514 PageID #:15180
Case: 1:18-cv-05587 Document #: 712 Filed: 06/11/20 Page 200 of 514 PageID #:15181
Case: 1:18-cv-05587 Document #: 712 Filed: 06/11/20 Page 201 of 514 PageID #:15182
Case: 1:18-cv-05587 Document #: 712 Filed: 06/11/20 Page 202 of 514 PageID #:15183
Case: 1:18-cv-05587 Document #: 712 Filed: 06/11/20 Page 203 of 514 PageID #:15184
Case: 1:18-cv-05587 Document #: 712 Filed: 06/11/20 Page 204 of 514 PageID #:15185
Case: 1:18-cv-05587 Document #: 712 Filed: 06/11/20 Page 205 of 514 PageID #:15186
Case: 1:18-cv-05587 Document #: 712 Filed: 06/11/20 Page 206 of 514 PageID #:15187
Case: 1:18-cv-05587 Document #: 712 Filed: 06/11/20 Page 207 of 514 PageID #:15188
Case: 1:18-cv-05587 Document #: 712 Filed: 06/11/20 Page 208 of 514 PageID #:15189
Case: 1:18-cv-05587 Document #: 712 Filed: 06/11/20 Page 209 of 514 PageID #:15190
Case: 1:18-cv-05587 Document #: 712 Filed: 06/11/20 Page 210 of 514 PageID #:15191
Case: 1:18-cv-05587 Document #: 712 Filed: 06/11/20 Page 211 of 514 PageID #:15192
Case: 1:18-cv-05587 Document #: 712 Filed: 06/11/20 Page 212 of 514 PageID #:15193
Case: 1:18-cv-05587 Document #: 712 Filed: 06/11/20 Page 213 of 514 PageID #:15194




                                                                 EXHIBIT 17
Case: 1:18-cv-05587 Document #: 712 Filed: 06/11/20 Page 214 of 514 PageID #:15195




  PREPARED BY AND AFTER
  RECORDING RETURN TO:

  Jaffe, Raitt, Heuer & Weiss, PC
  27777 Franklin, Suite 2500
  Southfield, Michigan 48334
  Attention: Eric Novetsky, Esq .


   .JilP<;?66s9--~Ct6.V
    Old Republic Title
    9601 Southwest Highway                                    RHSP FEE: 59. (I{l RPRF fEt:: $1. ee
    Oak Lawn, IL 60453
                                                              KAREK A.'1ARBROUGH
        /n-
       S    cb, k                                             COOK CoUKT'I RECORDER Of DEEDS
                                                                                                     1 Of 12
                                                              DATE: 05/0712018 10:39 AN        PC:




                                ASSIGNMENT OF LEASES AND RENTS


                   This ASSIGNMENT OF LEASES AND RENTS (this "Assignment") is made and
  effective the Lr-d.      day of Ma)" 2018, by SSDF7 PORTFOLIO 1 LLC, an Illinois limited liability
  company having an address at 1414 E. 62m! PI., Chicago, IL 60601 ("Assignor") for the benefit of
  LIBERTY EBCP, LLC, a Delaware limited liability company having an address at 1500 JFK Boulevard,
  Suite 250, Philadelphia, Pennsylvania 19102 ("Assignee").



                    WHEREAS, this Assignment is given in connection with a term loan in the principal sum
  ofNLNE MILLION TWO HUNDRED THOUSAND DOLLARS AND NOll 00 DOLLARS ($9,200,000)
  (the "Loan") made by Assignee to Assignor or pursuant to that certain Term Loan Agreement dated as of
  the date hereof (as the same may be amended, restated, replaced, supplemented or otherwise modified [rom
  time to time, the "Loan Agreement") and evidenced by a certain Secured Promissory Note in the principal
  amount of the Loan, dated the date hereof made by Assignor to Assignee (stich note, as the same may be
  amended, restated, replaced, supplemented, consolidated, severed or otherwise modified fi'om time to lime,
  being hereinafter referred to as the "Note");

                  WHEREAS, the Note is seeured by two certain Mortgage, Assignment of Leases and
  Rents, Security Agreement and Fixture Filing (collectively, as the same may be amended, restated, replaced,
  supplemented or otherwise modified from time to time, the "Mortgage"), each dated as of the date hereof,
  made by Assignor in favor of Assignee; and

                  WHEREAS, Assignor desires to further secure the payment and performance of all of its
  Obligations under the Note, the Loan Agreement and all other documents evidencing or securing the
  Obligations or delivered in connection with the making of tile Loan (as the same may be amended. restated.




                                                                                                                I ~ f'~7
                                                                                                                    ('fX
Case: 1:18-cv-05587 Document #: 712 Filed: 06/11/20 Page 215 of 514 PageID #:15196




  replaced, supplemented or otherwise modified from time to time, collectively referred to as "Loan
  Documents").

                   NOW THEREFORE, in consideration of the making of the Loan by Assignee to Assignor
  and the covenants, agreements, representations and warranties set forth in this Assignment Assignor,
  intending to be legally bound, agrees as follows:

                                          ARTICLE I - ASSIGNMENT

                  Section I.]      PROI>ERTY ASSIGNED. Assignor hereby absolutely and unconditionally
  assigns and grants to Assignee the following property, rights, interests and estates, now owned, or hereafter
  acquired by Assignor:

                   (a)      LEASES. All existing and future "leases" and "lease provisions" (as described in
  Exhibit B annexed hereto and made a part hereof) affecting the use, enjoyment, or occupancy of all or any
  part of those certain lots or pieces of land, more particularly described in Exhibit A annexed hereto and
  made a patt hereof, or all or any part of the buildings, structures, fixtures, additions, enlargements,
  extensions, modifications, repairs, replacements and improvements now or hereafter located thereon
  (collectively, the "Property") and the right, title and interest of Assignor, its successors and assigns, therein
  and thereunder.

                  (b)      OTHER LEASES AND AGREEMENTS. All other leases and other agreements,
  whether or not in writing, affecting the use, enjoyment or occupancy of the Property or any portion thereof
  now or hereafter made, whether made before or after the filing by or against Assignor of any petition for
  relief under 11 U.S.C. §101 et seq., as the same may be amended from time to time (the "Bankruptcy
  Code") together with any extension, renewal or replacement of the same, this Assignment of other present
  and future leases and present and future agreements being effective without further or supplemental
  assignment. The "leases" and the "lease provisions" described in Subsection 1.1 (a) and the leases and other
  agreements described in this Subsection 1.1 (b) are collectively referred to as the "Leases".

                  (c)     RENTS. All "rents" (as described in Exhibit B annexed hereto and made a part
  hereof) whether paid or accruing before or after the filing by or against Assignor of any petition for relief
  under the Bankruptcy Code (collectively, the "Rents").

                 (d)     BANKRUPTCY CLAfMS. All of Assignor's claims and rights to the payment of
  damages arising from any rejection by a lessee of any Lease under the Bankruptcy Code (collectively, the
  "Bankruptcv Claims").

                   (e)   LEASE GUARAN11ES. All of Assignor's right, title and interest in and claims under
  any and all lease guaranties, letters of credit and any other credit support (individually, a "~
  Guarantv", collectively, the "Lease Guaranties") given by any guarantor in connection with any of the
  Leases or leasing commissions (individually, a "Lease Guarantor", collectively, the "Lease Guarantors")
  to Assignor.

                  (f)    PROCEEDS. All proceeds from the sale or other disposition of the Leases, the
  Rents, the Lease Guaranties and tbe Bankruptcy Claims.

                  (g)     OTHER. All rights, powers, privileges, options and other benefits of Assignor as
  lessor under the Leases and beneficiary under the Lease Guaranties, including without limitation the
  immediate and continuing right to make claim iDI', receive, collect and receipt for all Rents payable 01'
  receivable under the Leases and all sums payable under the Lease Guaranties or pursuant thereto (and to

                                                         -2-
Case: 1:18-cv-05587 Document #: 712 Filed: 06/11/20 Page 216 of 514 PageID #:15197




  apply the same to the payment of the Obligations) and to do all other things which Assignor or any lessor
  is or may become entitled to do under the Leases or the Lease Guaranties.

                    (h)    ENTRY. The right, at Assignee's option, upon revocation of the license granted
  herein, to enter upon the Property in person, by agent or by court-appointed receiver, to collect the Rents.

                    (i)    POWER OF A1TORNEY. Assignor's irrevocable power of attorney, coupled with an
  interest, to take any and all of the actions set forth in Section 3.1 of this Assignment and any or all other
  actions designated by Assignee for the proper management and preservation oftbe Propeliy.

                   0)       OTHER RIGHTS AND AGREEMENTS. Any and all other rights of Assignor in and to
  the items set forth in subsections (a) through (i) above, and afl amendments, modifications, replacements,
  renewals and substitutions thereof.

                                  ARTICLE 2 - TERMS OF ASSIGNMENT

                   Section 2.1       PRESENT ASSIGNMENT AND LICENSE BACK. It is intended by Assignor
  that this Assignment constitute a present, absolute assignment of the Leases, Rents, Lease Guaranties and
  Bankruptcy Claims, and not an assignment for additional security only. Nevertheless, subject to the tenns
  of this Section 2.1, Assignee grants to Assignor a revocable license to collect, receive, use and enjoy the
  Rents, as well as other sums due under the Lease Guaranties. Assignor shall hold the Rents. as well as an
  slims received pursuant to any Lease Guaranty, or a portion thereof sufficient to discharge all current sums
  due on the ObI igations, in trust for the benefit of Assignee for use in the payment of such sums.

                   Section 2.2      NOTICE TO LESSEES. Assignor hereby authorizes and directs the lessees
  named in the Leases or any other future lessees or occupants of the Property and all Lease Guarantors to
  pay over to Assignee or to such other party as Assignee directs all Rents and all sums due under any Lease
  Guaranties upon receipt from Assignee of written notice to the effect that Assignee is then the holder of
  this Assignment and that an Event of Default (as defined in the Loan Agreement) exists, and to continue so
  to do until otherwise notified by Assignee.

                  Section 2.3     INCORPORATION By REFERENCE.         All representations, walTanties,
  covenants, conditions and agreements contained in the Loan Agreement and the other Loan Documents as
  same may be modified, renewed, substituted or extended are hereby made a pmt of this Assignment to the
  same extent and with the same force as if fully set forth herein.

                                          ARTICLE 3 - REMEDIES

                    Section 3.1     REMEDIES OF ASSIGNEE. Upon the occulTence of an Event of Default, the
  license granted to Assignor in Section 2.1 of this Assignment shall automatically be revoked, and Assignee
  shall immediately be entitled to possession of all Rents and sums due under any Lease Guaranties, whether
  or not Assignee enters upon or takes control of the Property. In addition, Assignee l11ay, at its option,
  without waiving such Event of Default, without regard to the adequacy of the security for the Obligations,
  either in person or by agent, nominee or attorney, with or without bringing any action or proceeding, or by
  a receiver appointed by a court, dispossess Assignor and its agents and servants from the Property, without
  liability for trespass, damages or otherwise and exclude Assignor and its agents or servants wholly
  therefrom, and take possession of the Property and all books, records and accounts relating thereto and
  have, hold, manage, lease and operate the Property on such terms lU1d for such period of time as Assignee
  may deem proper and either with or without taking possession of the Property in its o\vn name, demand,
  sue for or otherwise collect and receive all Rents and sums due under all Lease Guaranties, including those

                                                        ...
                                                       --~-
Case: 1:18-cv-05587 Document #: 712 Filed: 06/11/20 Page 217 of 514 PageID #:15198




  past due and unpaid \vith full power to make from time to time all alterations, renovations, repairs or
  replacements thereto or thereof as Assignee may deem proper and may apply the Rents and sums received
  pursuant to any Lease Guaranties to the payment of the following in such order and proportion as Assignee
  in its sole discretion may determine, any law, custom or use to the contrary notwithstanding: (a) all expenses
  of managing and securing the Property, including, without being limited thereto, the salaries, fees and wages
  of a managing agent and such other employees or agents as Assignee may deem necessary or desirable and
  all expenses of operating and maintaining the Property, including, without being limited thereto, all taxes,
  charges, claims, assessments, water charges, sewer rents and any other liens, and premiums for all insurance
  which Assignee Jllay deem necessary or desirable, and the cost of all alterations, renovations, repairs or
  replacements, and all expenses incident to taking and rel1lining possession of the Property; and (b) the
  Obligations, together with all costs and attorneys' fees. In addition, upon the occurrence of an Event of
  Default, Assignee, at its option, may (I) complete any construction on the Property in such manner and
  form as Assignee deems advisable, (2) exercise all fights and powers of Assignor, including, without
  limitation, the right to negotiate, execute, cancel, enforce or modify Leases, obtain and evict tenants, and
  demand, sue for, collect and receive all Rents from the Property and all sums due under any Lease
  Guaranties, (3) either require Assignor to pay monthly in advance to Assignee, or any receiver appointed
  to collect the Rents, the fair and reasonable rental value for the use and occupancy of such part of the
  Property as may be in possession of Assignor, or (4) require Assignor to vacate and surrender possession
  of the Propelty to Assignee or to such receiver and, in default thereot: Assignor may be evicted by summary
  proceedings or otherwise.

                   Section 3.2     OTHER REMEDIES. Nothing contained in this Assignment and no act done
  or omitted by Assignee pursuant to the power and rights granted to Assignee hereunder shall be deemed to
  be a waiver by Assignee of its rights and remedies under the Loan Agreement, the Note, or the other Loan
  Documents and this Assignment is made and accepted without prejudice to any of the rights and remedies
  possessed by Assignee under the terms thereof. The right of Assignee to collect the Obligations and to
  enforce any other security therefor held by it may be exercised by Assignee either prior to, simultaneously
  with, or subsequent to any action taken by it hereunder. Assignor hereby absolutely, unconditionally and
  irrevocably waives any and all rights to assert any setoff, counterclaim or crossclaim of any nature
  whatsoever with respect to the obligations of Assignor under this Assignment, the Loan Agreement, the
  Note, the other Loan Documents or otherwise with respect to the Loan in any action or proceeding brought
  by Assignee to collect same, or any portion thereof, or to enforce and realize upon the lien and security
  interest created by this Assignment, the Loan Agreement, the Note, or any of the other Loan Documents
  (provided, however, that the foregoing shall not be deemed a waiver of Assignor's right to assert any
  compUlsory counterclaim if such counterclaim is compelled under local law or rule ofpl'ocedure, nor shall
  the foregoing be deemed a waiver of Assignor's right to assert any claim which would constitute a defense,
  setoff, counterclaim or crossclaim of any nature whatsoever against Assignee in any separate action or
  proceeding).

                    Section 3.3     OTHER SECURITY. Assignee may take or release other secmity for the
  payment of the Obligations, may release any party primarily or secondarily liable therefor and may apply
  any other security held by it to the reduction or satisfaction of the Obligations without prejudice to any of
  its rights under this Assignment.

                    Section 3.4     NON- WAIVER. The exercise by Assignee of the option granted it in
  Section 3.1 of this Assignment and the collection of the Rents and sums due under the Lease Guaranties
  and the application thereof as herein provided shall not be considered a waiver of any default by Assignor
  under the Note, the Loan Agreement, the Leases, this Assignment or the other Loan Documents. The failure
  of Assignee to insist upon strict performance of any term hereof shall not be deemed to be a waiver of any
  term of this Assignment. Assignor shall not be relieved of Assignor's obligations hereunder by reason of
  (a) the failure of Assignee to comply \vith any request of Assignor or any other party to take any action to

                                                       -4-
Case: 1:18-cv-05587 Document #: 712 Filed: 06/11/20 Page 218 of 514 PageID #:15199




  enforce any ofthe provisions hereof or of the Loan Agreement, the Note or the other Loan Documents, (b)
  the release regardless of consideration, of the whole or any part of the Property, or (c) any agreement or
  stipulation by Assignee extending the time of payment or otherwise modifYing or supplementing the terms
  of this Assignment, the Loan Agreement, the Note, or the other Loan Documents. Assignee may resort for
  the payment ofthe Obligations to any other security held by Assignee in such order and manner as Assignee,
  in its discretion, may elect. Assignee may take any action to recover the Obligations, or any p0I1ion thereof,
  or to enforce any covenant hereof without prejudice to the right of Assignee thereafter to enforce its rights
  under this Assignment. The rights of Assignee under this Assignment shaH be separate, distinct and
  cumulative and none shall be given effect to the exclusion of the others. No act of Assignee shall be
  construed as an election to proceed under anyone provision herein to the exclusion of any other provision.

                   Section 3.5      Bankruptcy.

                   (a)      Upon or at any time after the occurrence of an Event of Default, Assignee shall
  have the right to proceed in its own name or in the name of Assignor in respect of any claim, suit, action or
  proceeding relating to the rejection of any Lease, including, without limitation, the right to file and
  prosecute, to the exclusion of Assignor, any proofs of claim, complaints, motions, applications, notices and
  other documents, in any case in respect of the lessee under such Lease under the Bankruptcy Code.

                   (b)      If there shall be filed by or against Assignor a petition under the Bankruptcy Code,
  and Assignor, as lessor under any Lease, shall determine to reject such Lease pursuant to Section 365(a) of
  the Bankruptcy Code, then Assignor shall give Assignee not less than ten (10) days' prior notice of the date
  on which Assignor shall apply to the bankruptcy court for authority to reject the Lease. Assignee shall have
  the right, but not the obligation, to serve upon Assignor within such ten-day period a notice stating that (i)
  Assignee demands that Assignor assllme and assign the Lease to Assignee pursuant to Section 365 of the
  Bankruptcy Code and (ii) Assignee covenants to cure or provide adequate assurance of future performance
  under the Lease. If Assignee serves upon Assignor the notice described in the preceding sentence, Assignor
  shall not seek to reject the Lease and shall comply with the demand provided for in clause (i) of the
  preceding sentence within thirty (30) days after the notice shall have been given, subject to the performance
  by Assignee of the covenant provided for in clause (ii) of the preceding sentence.

                          ARTICLE 4 - NO LIABILITY, FURTHER ASSURANCES

                     Section 4.1   No LIABILITY OF ASSIGNEE. This Assignment shall not be construed to
  bind Assignee to the performance of any of the covenants, conditions or provisions contained in any Lease
  or Lease Guaranty or otherwise impose any obligation upon Assignee. Assignee shall not be liable for any
  loss sustained by Assignor resulting from Assignee's failure to let the Property after an Event of Default or
  from any other act or omission of Assignee in managing the Property after an Event of Default unless such
  loss is caused by the willful misconduct or gross negligence of Assignee as detennined by a final non-
  appealable court of competent jurisdiction. Assignee shall not be obligated to perform or discharge any
  obligation, dUlY or liability under the Leases or any Lease Guaranties or under or by reason of this
  Assignment and Assignor shall indemnify Assignee for, and hold Assignee harmless from, any and all
  liability, loss or damage which mayor might be incurred under the Leases, any Lease Guaranties or under
  or by reason of this Assignment and from any and all claims and demands whatsoever, including the defense
  of any stich claims or demands which may be asserted against Assignee by reason of any alleged obligations
  and undertakings on its part to pertorm or discharge ml)' of the terms, covenants or agreements contained
  in the Leases or any Lease Guaranties. Should Assignee incur any such liability, the amount thereof,
  including costs, expenses and reasonable attorneys' fees, shall be secured by this Assignment and by the
  MOl1gage and the other Loan Documents and Assignor shall reimburse Assignee therefor immediately upon
  demand and upon the failure of Assignor so to do Assignee may, at its option, declare all sums secured by
  this Assignment and by the Mortgage and the other Loan Documents immediately due and payable. This

                                                       -5-
Case: 1:18-cv-05587 Document #: 712 Filed: 06/11/20 Page 219 of 514 PageID #:15200




  Assignment shall not operate to place any obligation or liability for the control, care, management OJ' repair
  of the Property upon Assignee, nor for the carrying OLlt of any of1he terms and conditions of the Leases or
  any Lease Guaranties; nor shall it operate to make Assignee responsible or liable for any waste committed
  on the Property by the tenants or any othel' parties, or for any dangerous or defective condition of the
  Property including, without limitation, the presence of any Hazardous Substances (as defined in the ADA
  and Environmental Indemnity), or for any negligence in the management, upkeep, repair or control of the
  Property resulting in loss or injury or death to any tenant, licensee, employee or stranger.

                   Section 4.2    NO MORTGAGEE IN POSSESSION. Nothing herein contained shall be
  construed as constituting Assignee a "mortgagee in possession" in the absence of the taking of actual
  possession of the Property by Assignee. In the exercise of the powers herein granted Assignee, no liability
  shall be asserted or enforced against Assignee, all such liability being expressly waived and released by
  Assignor.

                   Section 4.3      FURTHER ASSURANCES. Assignor will, at the cost of Assignor, and
  without expense to Assignee, do, execute, acknowledge and deliver all and every such further acts,
  conveyances, assignments, notices of assignments, transfers and assurances as Assignee shall, from time to
  time, require for the better assuring, conveying, assigning, transferring and confirming unto Assignee the
  property and rights hereby assigned or intended now or hereafter so to be, or which Assignor may be or
  may hereafter become bound to conveyor assign to Assignee, or for carrying out the intention or facilitating
  the performance of the terms of this Assignment or for filing, registering or recording this Assignment and,
  on demand, will execute and deliver and hereby authorizes Assignee to execute in the name of Assignor to
  the extent Assignee may Ja\\tfully do so, one or more financing statements, chattel mOltgages or comparable
  security instruments, to evidence more effectively the lien and security interest hereof in and upon the
  Leases.

                               ARTICLE 5 - MISCELLANEOUS PROVISIONS

                Section 5.1       CONFLICT OF TERMS. In case of any conflict between the terms of this
  Assignment and the terms of the Loan Agreement, the terms of the Loan Agreement shall prevail.

                   Section 5.2      No ORAL CHANGE. This Assignment and any provisions hereof may not
  be modified, amended, waived, extended, changed, discharged or terminated orally, or by any act or failure
  to act on the part of Assignor or Assignee, but only by an agreement in writing signed by the party against
  whom the enforcement of any modification, amendment, waiver, extension, change, discharge or
  termination is sought.

                   Section 5.3      GENERAL DEFINITIONS. All capitalized terms not defined herein shall
  have the respective meanings set fOlth in the Loan Agreement. Unless the context clearly indicates a
  contrary intent or unless otherwise specifically provided herein, words used in this Assignment may be used
  interchangeably in singular or plural form and the word "Assignor" shall mean "each Assignor and any
  subsequent owner or owners of the Property or any part thereof or interest therein," the word "Assignee"
  shall mean "Assignee and any successor from time to time under the Loan Agreement", the word "Note"
  shall mean "the Note and any other evidence of indebtedness secured by the Loan Agreement," the word
  "Property" shall include any pOltion of the Properly and any interest therein, the phrases "attorneys' fees",
  "legal fees" and "counsel fees" shall include any and all attorney's, paralegal and law clerk fees and
  disbursements, including, but not limited to, fees and disbursements at the pre-trial, trial and appellate levels
  incurred or paid by Assignee in protecting its interest in the Property, the Leases and the Rents and enforcing
  its rights hereunder; whenever the context may require, any pronouns used herein shall include the
  cOll'esponding masculine, feminine or neuter forms, and the singular form of nouns and pronouns shall
  include the plural and vice versa.

                                                         -6-
Case: 1:18-cv-05587 Document #: 712 Filed: 06/11/20 Page 220 of 514 PageID #:15201




                   Section 5.4      INAPPLICABLE PROVISIONS. If any term, covenant or condition of this
  Assignment is held to be invalid, illegal or unenforceable in any respect, this Assignment shall be construed
  without sllch provision.

                  Section 5.5     GOVERNING LAW. THIS ASSIGNMENT WAS NEGOTIATED IN
  THE COMMONWEALTH OF PENNSYLVANIA, THE LOAN WAS MADE BY LENDER AND
  ACCEPTED BY ASSIGNOR IN THE COMMONWEALTH OF PENNSYLVANIA, AND THE
  PROCEEDS OF THE LOAN DELIVERED PURSUANT HERETO WERE DISBURSED FROM
  THE COMMONWEALTH OF PENNSYLVANIA, WHICH STATE THE PARTIES AGREE HAS
  A SUBSTANTIAL RELATIONSHIP TO THE PARTIES AND TO THE UNDERLYING
  TRANSACTION EMBODIED HEREBY, AND IN ALL RESPECTS, INCLUDING, WITHOUT
  LIMITING THE GENERALITY OF THE FOREGOING, MATTERS OF CONSTRUCTION,
  V ALIDITY AND PERFORMANCE, THIS ASSIGNMENT, THE MORTGAGE, THE NOTE AND
  THE OTHER LOAN DOCUMENTS AND THE OBLIGATIONS ARISING HEREUNDER AND
  THEREUNDER SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH,
  THE LAWS OF THE COMMONWEALTH OF PENNSYLVANIA APPLICABLE TO
  CONTRACTS MADE AND PERFORMED IN SUCH STATE (WITI-IOUT REGARD TO
  PRINCIPLES OF CONFLICTS OF LAWS) AND ANY APPLICABLE LAW OF THE UNITED
  STATES OF AMERICA, EXCEPT THAT AT ALL TIMES THE PROVISIONS FOR THE
  CREA TION, PERFECTION, AND ENFORCEMENT OF THE LIENS AND SECURITY
  INTERESTS CREATED PURSUANT HERETO AND PURSUANT TO THE OTHER LOAN
  DOCUMENTS SHALL BE GOVERNED BY AND CONSTRUED ACCORDING TO THE LAW
  OF THE STATE IN WHICH THE PROPERTY IS LOCATED (ILLINOIS). TO THE FULLEST
  EXTENT PERMITTED BY LAW, BORROWER HEREBY UNCONDITIONALLY AND
  IRREVOCABLY WAIVES ANY CLAIM TO ASSERT THAT THE LAW OF ANY OTHER
  JURISDICTION GOVERNS THIS MORTGAGE, THE NOTE AND/OR THE OTHER LOAN
  DOCUMENTS. In the event that any provision of this Assignment or any other Loan Document conflicts
  with applicable law, such conflict shall not affect other provisions of this Assignment or the applicable
  Loan Document which can be given effect without the conflicting provisions, and to this end the provisions
  of this Assignment and the other Loan Docllments are declared to be severable.

                  Section 5.6    TERMINATION OF ASSIGNMENT. Upon payment in full of the Obligations,
  this Assignment shall become and be void and of no effect.

                  Section 5.7     NOTICES. All notices or other written communications hereunder shall be
  delivered in accordance with Section 15.1 of the Loan Agreement.

             Section 5.8 WAIVER OF TRIAL BY JURY. ASSIGNOR   AND,   BY    ITS
  ACCEPTANCE HEREOF, ASSIGNEE EACH HEREBY WAIVES, TO THE FULLEST EXTENT
  PERMITTED BY LAW, THE RIGHT TO TRIAL BY JURY IN ANY ACTION, PROCEEDING OR
  COUNTERCLAIM, WHETHER IN CONTRACT, TORT OR OTHERWISE, RELATING DIRECTLY
  OR (NDIRECTL Y TO THE LOAN EV[oENCED BY THE NOTE, THE APPLICATION F'OR THE
  LOAN EVIDENCED BY THE NOTE, THIS ASSIGNMENT, THE NOTE. OR THE OTHER LOAN
  DOCUMENTS OR ANY ACTS OR OMISSIONS OF ASSlGNEE, ITS OFFICERS, EMPLOYEES.
  DlRECTORS OR AGENTS IN CONNECTION THEREWITH.

                   Section 5.9      SUCCESSORS AND ASSIGNS. This Assignment shall be binding upon and
  inure to the benefit of Assignor and Assignee and their respective successors and assigns forever.

                 Section 5.10   HEADINGS. ETC. The headings and captions of various paragraphs oftbis
  Assignment are for convenience of reference only and are not to be construed as defining or limiting, in


                                                       -7-
Case: 1:18-cv-05587 Document #: 712 Filed: 06/11/20 Page 221 of 514 PageID #:15202




  any way, the scope or intent of the provisions hereof.

                     Section 5.11    JOtNT AND SEVERAL. The term "Assignor" shall be deemed to refer to
  each and every Person comprising Assignor from time to time, jointly and severally, and to include the
  heirs, executors, administrators, legal representatives, successors and assigns of each such Person. Without
  limiting the generality of the foregoing, the term "Assignor" as used herein shall include any new or
  successor corporation, association, partnership (general or limited), limited liability company joint venture,
  trust or other individual or organization formed as a result of any merger, reorganization, sale, transfer,
  devise, gift or bequest of any Person comprising Assignor from time to time or any interest in such Person.
  If Assignor consists of more than one Person, all representations, warranties, covenants, obligations and
  liabilities of each such Person hereunder shall be joint and several. A default hereunder by any such Person
  shall be deemed a default by all such Persons and Assignor. The representations, warranties and covenants
  contained herein shall be read to apply to the individual Persons comprising Assignor when the context so
  requires, but a breach of any such representation, warranty or covenant or a breach of any obligation under
  this Assignment shall be deemed a breach by all such Persons and Assignor, entitling Assignee to exercise
  all of their rights and remedies under this Assignment and under applicable law.




                                                       -8-
Case: 1:18-cv-05587 Document #: 712 Filed: 06/11/20 Page 222 of 514 PageID #:15203




              ASSIGNOR ACKNOWLEDGES THAT IT HAS READ AND UNDERSTOOD ALL
 THE PRO VISiONS OF THIS ASSIGNMENT lNCLUDlNG, WfTHOUT LIMITATION, THE WAJVER
 OF JURY TRIAL, AND HAS BEEN ADVISED BY COUNSEL AS NECESSARY OR APPROPRIATE.

                 IN WITNESS WHEREOF, intending to be legally bound, Assignor has executed this
  Assignment as ofthe day and year first above written.

                                                   ASSIGNOR:

                                                   SSDF7 PORTFOLfO I LLC,
                                                   an f1Iinois limited liability company

                                                   By:      SSDF7 HOLDCO 1 LLC,
                                                            a Delaware limited liability company,
                                                            its Managing Member

                                                   By:      South Shore Property Holdings LLC
                                                            a Delaware limited liability company,
                                                            its Managing Manager

                                                   By:

                                                   Its:

  STATE OF Elo(,;r{a               )
  COUNTY OF })'\Q       nx\ee )
          Personally appeared before me, the undersigned, a Notary Public for the state and county aforesaid,
  JEROME H. COHEN, with whom I am personally acquainted (or proved to me on the basis of satisfactory
  evidence), and who, upon oath, acknowledged that he executed the within instrument for the purposes
  therein contained, and who further acknowledged that he is the Managing Member of SOUTH SHORE
  PROPERTY HOLDINGS LLC, a Delaware limited liability company, which is the Managing Manager of
  SSDF7 HOLDCO 1 LLC, a Delaware limited liability company which is the Managing Member ofSSDF7
  PORTFOLIO 1 LLC, an Illinois limited liability company ("Borrower"), and is authorized to execute this
  instrument on behalf of Borrower.

            WITNESS my hand and seal at office this   8:5   day   Of-L-g.lfp;..u.O_LI_\~___, 2018.




       /i:~;;'t.~~~~   JESSICA BAIER                  My Commission Expires:
       t~'~i MY COMMISSION # GG135506
       '~1'ff:1i,"" EXPIRES August 17, 2021           ~.t3t j,'~t }-Zf ac01 I




                           [Signature Page to Assignment of Leases and Rents]
Case: 1:18-cv-05587 Document #: 712 Filed: 06/11/20 Page 223 of 514 PageID #:15204




                                        EXHIBIT A

                                DESCR1PTrON OF THE LAND

  SITE NO.8
  4317-19 S. MICHIGAN AVENUE, CHICAGO, ILLINOIS 60653/ PIN# 20-03-302-002-0000

  LOT 7 IN BLOCK 1 IN L. W. STONE'S SUBDIVISION OF THE EAST 20 ACRES OF THE NORTH 30
  ACRES OF THE WEST Ih OF THE SOUTHWEST 114 OF SECTION 3, TOWNSHIP 38 NORTH,
  RANGE 14, EAST OF THE THIRD PRINCIPAL MERIDIAN, IN COOK COUNTY, ILLINOIS.

  SITE NO. 9
  2736-2744 W. 64 TH STRlmT, CHICAGO, ILLINOIS 60629 I PIN# 19-24-200-029-0000

  LOT 15 (EXCEPT THE NORTH 10 FEET THEREOF) IN MOREAU AND DE JOND'S
  RESUBDIVISION OF LOTS 30 TO 48 INCLUSIVE [N BLOCK 16 IN AVONDALE ADDITION TO
  CHICAGO, BEING A SUBDIVISION OF THE WEST % OF THE NORTHEAST Yo OF SECTION 24,
  TOWNSHIP 38 NORTH, RANGE 13, EAST OF THE THIRD PRINCIPAL MERIDIAN, IN COOK
  COUNTY, ILLINOIS.

  SITE NO. 10
  2453 E. 75TH STREET17508 S. ESSEX AVENUE, CHICAGO, IL 606491 PIN# 21-30-301-030-
  0000

  LOT I AND THE EAST 18.00 FEET OF LOT 2 IN BLOCK 3 IN SOUTH SHORE PARK, BEING A
  SUBDIVISION OF THE WEST Ih OF THE SOUTHWEST Yo OF SECTION 30, TOWNSHIP 38 NORTH,
  RANGE 15, EAST OF THE THIRD PRINCIPAL MERIDIAN, IN COOK COUNTY, ILLINOIS.

  SITE NO. 11
  7701-03 S. ESSEX AVENUE, CHICAGO, ILLINOIS 606491 PIN# 21-30-320-001-0000

  LOT 36 AND THE NORTH 2.41 FEET OF LOT 35 IN BLOCK 10 IN SOUTH SHORE PARK, A
  SUBDIVISION OF THE WEST ~ OF THE SOUTHWEST 1,14 OF SECTION 30, TOWNSHIP 38 NORTH,
  RANGE]5 EAST OF THE THIRD PRINCIPAL MERIDIAN, IN COOK COUNTY, ILLINOIS.

  SITE NO. 12
  7748-52 S. ESSEX AVENUE, CHICAGO, ILLINOIS 606491 PIN# 21-30-319-029-0000

  LOTS 16, 17 AND 18, IN BLOCK 1 I, IN SOUTH SHORE PARK, BEING A SUBDIVISION OF THE
  WEST HALF OF THE SOUTHWEST QUARTER (EXCEPT STREETS) OF SECTION 30. TOWNSHIP
  38 NORTH. RANGE 15 EAST OF THE THIRD PRINCIPAL MERIDIAN, IN COOK COUNTY,
  ILLINOIS.

  SITE NO. 13
  816-22 E. MARQUETTE ROAD, CHICAGO, ILLINOIS 60637/ PIN# 20-23-112-028-0000

   LOT 12 IN BLOCK 8 IN WOODLAWN RIDGE SUBDIVISION OF THE SOUTH Ih OF THE
   NORTHWEST Yo OF SECTION 23, TOWNSHIP 38 NORTH, RANGE 14, EAST OF THE THIRD
   PRINCIPAL MERIDIAN. IN COOK COUNTY, fLUNOIS.
Case: 1:18-cv-05587 Document #: 712 Filed: 06/11/20 Page 224 of 514 PageID #:15205




  SITE NO. 14
  7957-59 S. MARQUETTE AVENUE, CHICAGO, ILLINOIS 60617 I PIN# 21-31-106-024-0000

  LOTS 29 AND 30 IN THE SUBDIVISION OF BLOCK 6 OF CIRCUIT COURT PARTITION OF THE
  NORTHWEST 1;4 OF THE NORTHEAST 1;4 AND THE NORTHEAST v.; OF THE NORTHWEST If,. OF
  SECTION 31 TOWNSHIP 38 NORTH RANGE 15 EAST OF TI-IE THIRD PRINCIPAL MERIDIAN IN
  COOK COUNTY, ILLINOIS.


  Sn'ENO.15
  7600 S. KINGSTON AVENUE, CHICAGO, ILLINOIS 60649/ PIN# 21-30-309-030-0000

  LOTS 1,2 AND 3, IN BLOCK 7, IN SOUTH SHORE PARK, BEING A SUBDIVISION OF THE WEST
  HALF OF THE SOUTHWEST QUARTER (EXCEPT STREETS) OF SECTION 30, TOWNSHIP 38
  NORTH, RANGE 15, EAST OF THE THIRD PRINCIPAL MERIDIAN, IN COOK COUNTY,
  ILLINOIS.


  SITE NO. 16
  7656 S. KINGSTON AVENUE, CHICAGO; ILLINOIS 606491 PIN# 21-30-309-026-0000

  LOT 18lN BLOCK 7 IN SOUTH SHORE PARK, BEING SUBDIVISION OF THE WEST 1/2 OF THE
  SOUTHWEST 1;4 IN SECTION 30, TOWNSHIP 38 NORTH, RANGE 15 EAST OF THE THIRD
  PRINCIPAL MERIDIAN, IN COOK COUNTY, ILLINOIS.


  SITE NO. 17
  8201 S. KINGSTON AVENUE, CHICAGO, IL 606171 PIN# 21-31-126-001-0000

  LOT 38 (EXCEPT THE SOUTH 28 AND ONE HALF FEET THEREOF) AND ALL OF LOTS 39 AND
  40 IN BLOCK 4 IN THE SUBDIVISION OF LOTS I TO 10, BOTH INCLUSIVE, IN CHARLES
  RINGER'S SOUTH SHORE ADDITION, BEING A SUBDIVISION OF THE EAST Yz OF THE
  SOUTHWEST Y. OF THE NORTHWEST 1;4 OF SECTION 31, TOWNSHIP 38 NORTH, RANGE 15
  EAST OF THE THIRD PRINCIPAL MERIDIAN (EXCEPT THE SOUTH 33 FEET THEREOF TAKEN
  FOR WIDENING EAST 83RD STREET) IN COOK COUNTY, ILLINOIS.
Case: 1:18-cv-05587 Document #: 712 Filed: 06/11/20 Page 225 of 514 PageID #:15206




                                                  EXHIBJTB

                                 DESCRIPTION OF LEASES AND RENTS

  As llsed in Subsection l.1(a), the term "leases" shall mean all ground leases, leases, subleases, licenses,
  franchises, concessions or grants of other possessory interests, tenancies, and any other agreements
  affecting the use, possession or occupancy of the Property or any pati thereof (including, without limitation,
  guest rooms, restaurants, bars, conference and meeting rooms, and banquet halls and other public facilities),
  whether now or hereafter existing or entered into (including, without limitation, any use or occupancy
  arrangements created pursuant to Section 365(d) of the Bankruptcy Code or otherwise in connection with
  the commencement or continuance of any bankruptcy, reorganization, arrangement, insolvency,
  dissolution, receivership or similar proceedings, or any assignment for the benefit of creditors, in respect
  of any tenant or occupant of any portion ofthe Property) and all amendments, modifications, supplements,
  extensions or renewals thereof, whether now or hereafter existing and all amendments, modifications,
  supplements, extensions or renewals thereof. As used in Subsection J .1(a) the term "lease provisions" shall
  mean the right to enforce, whether at law or in equity or by any other means, all terms, covenallis and
  provisions of the Leases.

  As used in Subsection 1.1 (c), the tenn "rents" shall mean all rents, issues, profits, royalties (including all
  oil and gas or other hydrocarbon substances), earnings, receipts, revenues, ac.counts, account receivable,
  security deposits and other deposits (subject to the prior right of the tenants making such deposits) and
  income, including, without limitation, all revenues and credit card receipts collected from guest rooms,
  restaurants, bars, meeting rooms, banquet rooms and recreational facilities, all receivables, customer
  obligations, installment payment obligations and other obligations now existing or hereafter arising or
  created out of the sale, lease, sublease, license, concession or other grant of the right of the use and
  occupancy of property or rendering of services by Assignor or any operator or manager of the hotel or the
  commercial space located in the Property or acquired ITom others (including, without limitation, from the
  rental of any oftice space, retail space, guest rooms or other space, halls, stores, and offices, and deposits
  securing reservations of such space), license, lease, sublease and concession fees and rentals, health club
  membership fees, food and beverage wholesale and retail sales, service charges, vending machine sales,
  proceeds, if any, from business interruption or other loss of income insurance, fixed, additional and
  percentage rents, and all operating expense reimbursements, reimbursements for increases in taxes, sums
  paid by tenants to Assignor to reimburse Assignor for amowlts originally paid or to be paid by Assignor or
  Assignor's agents or affiliates for which such tenants were liable, as, for example, tenant improvement costs
  in excess of any work letter, lease takeover costs, moving expenses and tax and operating expense pass
  throughs for which a tenant is solely liable, parking, maintenance, common area, tax, insurance, utility and
  services charges and contributions, proceeds of sale of electricity, gas, heating, air-conditioning and other
  utilities and services, deficiency rents and liquidated damages, and other benefits now or hereafter derived
  from any pOItion of the Property or otherwise due and payable or to become due and payable as a result of
  any ownership, use, possession, occupancy or operation thereof and/or services rendered, goods provided
  and business conducted in connection therewith (including any payments received pursuant to Section
  502(b) of the Bankruptcy Code or otherwise in an'angement, insolvency, dissolution, receivership or similar
  proceedings, or any assignment for the benetit of creditors, in respect of any tenant or other occupants of
  any portion of the Property and all claims as a creditor in connection with any of the foregoing) and all cash
  or security deposits, advance rentals, and all deposits or payments ora similar nature relating tbereto, now
  or hereafter, including during any period of redemption, derived froll1 the Property or any portion thereof
  and all proceeds from the cancellation, surrender, sale or other disposition of the Leases.
Case: 1:18-cv-05587 Document #: 712 Filed: 06/11/20 Page 226 of 514 PageID #:15207




                                                                 EXHIBIT 18
            Case: 1:18-cv-05587 Document #: 712 Filed: 06/11/20 Page 227 of 514 PageID #:15208




Order: 2986647                                   Page 1 of 6          Requested By: firstam02, Printed: 8/9/2019 4:25 PM
Doc: 1812734050
            Case: 1:18-cv-05587 Document #: 712 Filed: 06/11/20 Page 228 of 514 PageID #:15209




Order: 2986647                                   Page 2 of 6          Requested By: firstam02, Printed: 8/9/2019 4:25 PM
Doc: 1812734050
            Case: 1:18-cv-05587 Document #: 712 Filed: 06/11/20 Page 229 of 514 PageID #:15210




Order: 2986647                                   Page 3 of 6          Requested By: firstam02, Printed: 8/9/2019 4:25 PM
Doc: 1812734050
            Case: 1:18-cv-05587 Document #: 712 Filed: 06/11/20 Page 230 of 514 PageID #:15211




Order: 2986647                                   Page 4 of 6          Requested By: firstam02, Printed: 8/9/2019 4:25 PM
Doc: 1812734050
            Case: 1:18-cv-05587 Document #: 712 Filed: 06/11/20 Page 231 of 514 PageID #:15212




Order: 2986647                                   Page 5 of 6          Requested By: firstam02, Printed: 8/9/2019 4:25 PM
Doc: 1812734050
            Case: 1:18-cv-05587 Document #: 712 Filed: 06/11/20 Page 232 of 514 PageID #:15213




Order: 2986647                                   Page 6 of 6          Requested By: firstam02, Printed: 8/9/2019 4:25 PM
Doc: 1812734050
Case: 1:18-cv-05587 Document #: 712 Filed: 06/11/20 Page 233 of 514 PageID #:15214




                                                                 EXHIBIT 19
Case: 1:18-cv-05587 Document #: 712 Filed: 06/11/20 Page 234 of 514 PageID #:15215
Case: 1:18-cv-05587 Document #: 712 Filed: 06/11/20 Page 235 of 514 PageID #:15216
Case: 1:18-cv-05587 Document #: 712 Filed: 06/11/20 Page 236 of 514 PageID #:15217
Case: 1:18-cv-05587 Document #: 712 Filed: 06/11/20 Page 237 of 514 PageID #:15218
Case: 1:18-cv-05587 Document #: 712 Filed: 06/11/20 Page 238 of 514 PageID #:15219




                                                                 EXHIBIT 20
Case: 1:18-cv-05587 Document #: 712 Filed: 06/11/20 Page 239 of 514 PageID #:15220
Case: 1:18-cv-05587 Document #: 712 Filed: 06/11/20 Page 240 of 514 PageID #:15221
Case: 1:18-cv-05587 Document #: 712 Filed: 06/11/20 Page 241 of 514 PageID #:15222
Case: 1:18-cv-05587 Document #: 712 Filed: 06/11/20 Page 242 of 514 PageID #:15223
Case: 1:18-cv-05587 Document #: 712 Filed: 06/11/20 Page 243 of 514 PageID #:15224
Case: 1:18-cv-05587 Document #: 712 Filed: 06/11/20 Page 244 of 514 PageID #:15225
Case: 1:18-cv-05587 Document #: 712 Filed: 06/11/20 Page 245 of 514 PageID #:15226
Case: 1:18-cv-05587 Document #: 712 Filed: 06/11/20 Page 246 of 514 PageID #:15227
Case: 1:18-cv-05587 Document #: 712 Filed: 06/11/20 Page 247 of 514 PageID #:15228
Case: 1:18-cv-05587 Document #: 712 Filed: 06/11/20 Page 248 of 514 PageID #:15229
Case: 1:18-cv-05587 Document #: 712 Filed: 06/11/20 Page 249 of 514 PageID #:15230
Case: 1:18-cv-05587 Document #: 712 Filed: 06/11/20 Page 250 of 514 PageID #:15231
Case: 1:18-cv-05587 Document #: 712 Filed: 06/11/20 Page 251 of 514 PageID #:15232
Case: 1:18-cv-05587 Document #: 712 Filed: 06/11/20 Page 252 of 514 PageID #:15233
Case: 1:18-cv-05587 Document #: 712 Filed: 06/11/20 Page 253 of 514 PageID #:15234
Case: 1:18-cv-05587 Document #: 712 Filed: 06/11/20 Page 254 of 514 PageID #:15235
Case: 1:18-cv-05587 Document #: 712 Filed: 06/11/20 Page 255 of 514 PageID #:15236
Case: 1:18-cv-05587 Document #: 712 Filed: 06/11/20 Page 256 of 514 PageID #:15237
Case: 1:18-cv-05587 Document #: 712 Filed: 06/11/20 Page 257 of 514 PageID #:15238
Case: 1:18-cv-05587 Document #: 712 Filed: 06/11/20 Page 258 of 514 PageID #:15239
Case: 1:18-cv-05587 Document #: 712 Filed: 06/11/20 Page 259 of 514 PageID #:15240
Case: 1:18-cv-05587 Document #: 712 Filed: 06/11/20 Page 260 of 514 PageID #:15241
Case: 1:18-cv-05587 Document #: 712 Filed: 06/11/20 Page 261 of 514 PageID #:15242
Case: 1:18-cv-05587 Document #: 712 Filed: 06/11/20 Page 262 of 514 PageID #:15243
Case: 1:18-cv-05587 Document #: 712 Filed: 06/11/20 Page 263 of 514 PageID #:15244
Case: 1:18-cv-05587 Document #: 712 Filed: 06/11/20 Page 264 of 514 PageID #:15245
Case: 1:18-cv-05587 Document #: 712 Filed: 06/11/20 Page 265 of 514 PageID #:15246
Case: 1:18-cv-05587 Document #: 712 Filed: 06/11/20 Page 266 of 514 PageID #:15247
Case: 1:18-cv-05587 Document #: 712 Filed: 06/11/20 Page 267 of 514 PageID #:15248
Case: 1:18-cv-05587 Document #: 712 Filed: 06/11/20 Page 268 of 514 PageID #:15249
Case: 1:18-cv-05587 Document #: 712 Filed: 06/11/20 Page 269 of 514 PageID #:15250
Case: 1:18-cv-05587 Document #: 712 Filed: 06/11/20 Page 270 of 514 PageID #:15251
Case: 1:18-cv-05587 Document #: 712 Filed: 06/11/20 Page 271 of 514 PageID #:15252
Case: 1:18-cv-05587 Document #: 712 Filed: 06/11/20 Page 272 of 514 PageID #:15253
Case: 1:18-cv-05587 Document #: 712 Filed: 06/11/20 Page 273 of 514 PageID #:15254
Case: 1:18-cv-05587 Document #: 712 Filed: 06/11/20 Page 274 of 514 PageID #:15255
Case: 1:18-cv-05587 Document #: 712 Filed: 06/11/20 Page 275 of 514 PageID #:15256
Case: 1:18-cv-05587 Document #: 712 Filed: 06/11/20 Page 276 of 514 PageID #:15257
Case: 1:18-cv-05587 Document #: 712 Filed: 06/11/20 Page 277 of 514 PageID #:15258
Case: 1:18-cv-05587 Document #: 712 Filed: 06/11/20 Page 278 of 514 PageID #:15259
Case: 1:18-cv-05587 Document #: 712 Filed: 06/11/20 Page 279 of 514 PageID #:15260
Case: 1:18-cv-05587 Document #: 712 Filed: 06/11/20 Page 280 of 514 PageID #:15261
Case: 1:18-cv-05587 Document #: 712 Filed: 06/11/20 Page 281 of 514 PageID #:15262
Case: 1:18-cv-05587 Document #: 712 Filed: 06/11/20 Page 282 of 514 PageID #:15263
Case: 1:18-cv-05587 Document #: 712 Filed: 06/11/20 Page 283 of 514 PageID #:15264
Case: 1:18-cv-05587 Document #: 712 Filed: 06/11/20 Page 284 of 514 PageID #:15265
Case: 1:18-cv-05587 Document #: 712 Filed: 06/11/20 Page 285 of 514 PageID #:15266
Case: 1:18-cv-05587 Document #: 712 Filed: 06/11/20 Page 286 of 514 PageID #:15267
Case: 1:18-cv-05587 Document #: 712 Filed: 06/11/20 Page 287 of 514 PageID #:15268
Case: 1:18-cv-05587 Document #: 712 Filed: 06/11/20 Page 288 of 514 PageID #:15269
Case: 1:18-cv-05587 Document #: 712 Filed: 06/11/20 Page 289 of 514 PageID #:15270
Case: 1:18-cv-05587 Document #: 712 Filed: 06/11/20 Page 290 of 514 PageID #:15271
Case: 1:18-cv-05587 Document #: 712 Filed: 06/11/20 Page 291 of 514 PageID #:15272
Case: 1:18-cv-05587 Document #: 712 Filed: 06/11/20 Page 292 of 514 PageID #:15273
Case: 1:18-cv-05587 Document #: 712 Filed: 06/11/20 Page 293 of 514 PageID #:15274
Case: 1:18-cv-05587 Document #: 712 Filed: 06/11/20 Page 294 of 514 PageID #:15275
Case: 1:18-cv-05587 Document #: 712 Filed: 06/11/20 Page 295 of 514 PageID #:15276
Case: 1:18-cv-05587 Document #: 712 Filed: 06/11/20 Page 296 of 514 PageID #:15277
Case: 1:18-cv-05587 Document #: 712 Filed: 06/11/20 Page 297 of 514 PageID #:15278
Case: 1:18-cv-05587 Document #: 712 Filed: 06/11/20 Page 298 of 514 PageID #:15279
Case: 1:18-cv-05587 Document #: 712 Filed: 06/11/20 Page 299 of 514 PageID #:15280
Case: 1:18-cv-05587 Document #: 712 Filed: 06/11/20 Page 300 of 514 PageID #:15281
Case: 1:18-cv-05587 Document #: 712 Filed: 06/11/20 Page 301 of 514 PageID #:15282
Case: 1:18-cv-05587 Document #: 712 Filed: 06/11/20 Page 302 of 514 PageID #:15283
Case: 1:18-cv-05587 Document #: 712 Filed: 06/11/20 Page 303 of 514 PageID #:15284
Case: 1:18-cv-05587 Document #: 712 Filed: 06/11/20 Page 304 of 514 PageID #:15285
Case: 1:18-cv-05587 Document #: 712 Filed: 06/11/20 Page 305 of 514 PageID #:15286
Case: 1:18-cv-05587 Document #: 712 Filed: 06/11/20 Page 306 of 514 PageID #:15287
Case: 1:18-cv-05587 Document #: 712 Filed: 06/11/20 Page 307 of 514 PageID #:15288
Case: 1:18-cv-05587 Document #: 712 Filed: 06/11/20 Page 308 of 514 PageID #:15289
Case: 1:18-cv-05587 Document #: 712 Filed: 06/11/20 Page 309 of 514 PageID #:15290
Case: 1:18-cv-05587 Document #: 712 Filed: 06/11/20 Page 310 of 514 PageID #:15291
Case: 1:18-cv-05587 Document #: 712 Filed: 06/11/20 Page 311 of 514 PageID #:15292
Case: 1:18-cv-05587 Document #: 712 Filed: 06/11/20 Page 312 of 514 PageID #:15293
Case: 1:18-cv-05587 Document #: 712 Filed: 06/11/20 Page 313 of 514 PageID #:15294
Case: 1:18-cv-05587 Document #: 712 Filed: 06/11/20 Page 314 of 514 PageID #:15295
Case: 1:18-cv-05587 Document #: 712 Filed: 06/11/20 Page 315 of 514 PageID #:15296
Case: 1:18-cv-05587 Document #: 712 Filed: 06/11/20 Page 316 of 514 PageID #:15297
Case: 1:18-cv-05587 Document #: 712 Filed: 06/11/20 Page 317 of 514 PageID #:15298
Case: 1:18-cv-05587 Document #: 712 Filed: 06/11/20 Page 318 of 514 PageID #:15299
Case: 1:18-cv-05587 Document #: 712 Filed: 06/11/20 Page 319 of 514 PageID #:15300
Case: 1:18-cv-05587 Document #: 712 Filed: 06/11/20 Page 320 of 514 PageID #:15301
Case: 1:18-cv-05587 Document #: 712 Filed: 06/11/20 Page 321 of 514 PageID #:15302
Case: 1:18-cv-05587 Document #: 712 Filed: 06/11/20 Page 322 of 514 PageID #:15303
Case: 1:18-cv-05587 Document #: 712 Filed: 06/11/20 Page 323 of 514 PageID #:15304
Case: 1:18-cv-05587 Document #: 712 Filed: 06/11/20 Page 324 of 514 PageID #:15305
Case: 1:18-cv-05587 Document #: 712 Filed: 06/11/20 Page 325 of 514 PageID #:15306
Case: 1:18-cv-05587 Document #: 712 Filed: 06/11/20 Page 326 of 514 PageID #:15307
Case: 1:18-cv-05587 Document #: 712 Filed: 06/11/20 Page 327 of 514 PageID #:15308
Case: 1:18-cv-05587 Document #: 712 Filed: 06/11/20 Page 328 of 514 PageID #:15309
Case: 1:18-cv-05587 Document #: 712 Filed: 06/11/20 Page 329 of 514 PageID #:15310
Case: 1:18-cv-05587 Document #: 712 Filed: 06/11/20 Page 330 of 514 PageID #:15311
Case: 1:18-cv-05587 Document #: 712 Filed: 06/11/20 Page 331 of 514 PageID #:15312
Case: 1:18-cv-05587 Document #: 712 Filed: 06/11/20 Page 332 of 514 PageID #:15313
Case: 1:18-cv-05587 Document #: 712 Filed: 06/11/20 Page 333 of 514 PageID #:15314
Case: 1:18-cv-05587 Document #: 712 Filed: 06/11/20 Page 334 of 514 PageID #:15315
Case: 1:18-cv-05587 Document #: 712 Filed: 06/11/20 Page 335 of 514 PageID #:15316
Case: 1:18-cv-05587 Document #: 712 Filed: 06/11/20 Page 336 of 514 PageID #:15317
Case: 1:18-cv-05587 Document #: 712 Filed: 06/11/20 Page 337 of 514 PageID #:15318
Case: 1:18-cv-05587 Document #: 712 Filed: 06/11/20 Page 338 of 514 PageID #:15319
Case: 1:18-cv-05587 Document #: 712 Filed: 06/11/20 Page 339 of 514 PageID #:15320
Case: 1:18-cv-05587 Document #: 712 Filed: 06/11/20 Page 340 of 514 PageID #:15321
Case: 1:18-cv-05587 Document #: 712 Filed: 06/11/20 Page 341 of 514 PageID #:15322
Case: 1:18-cv-05587 Document #: 712 Filed: 06/11/20 Page 342 of 514 PageID #:15323
Case: 1:18-cv-05587 Document #: 712 Filed: 06/11/20 Page 343 of 514 PageID #:15324
Case: 1:18-cv-05587 Document #: 712 Filed: 06/11/20 Page 344 of 514 PageID #:15325
Case: 1:18-cv-05587 Document #: 712 Filed: 06/11/20 Page 345 of 514 PageID #:15326
Case: 1:18-cv-05587 Document #: 712 Filed: 06/11/20 Page 346 of 514 PageID #:15327
Case: 1:18-cv-05587 Document #: 712 Filed: 06/11/20 Page 347 of 514 PageID #:15328
Case: 1:18-cv-05587 Document #: 712 Filed: 06/11/20 Page 348 of 514 PageID #:15329
Case: 1:18-cv-05587 Document #: 712 Filed: 06/11/20 Page 349 of 514 PageID #:15330
Case: 1:18-cv-05587 Document #: 712 Filed: 06/11/20 Page 350 of 514 PageID #:15331
Case: 1:18-cv-05587 Document #: 712 Filed: 06/11/20 Page 351 of 514 PageID #:15332
Case: 1:18-cv-05587 Document #: 712 Filed: 06/11/20 Page 352 of 514 PageID #:15333
Case: 1:18-cv-05587 Document #: 712 Filed: 06/11/20 Page 353 of 514 PageID #:15334
Case: 1:18-cv-05587 Document #: 712 Filed: 06/11/20 Page 354 of 514 PageID #:15335
Case: 1:18-cv-05587 Document #: 712 Filed: 06/11/20 Page 355 of 514 PageID #:15336
Case: 1:18-cv-05587 Document #: 712 Filed: 06/11/20 Page 356 of 514 PageID #:15337
Case: 1:18-cv-05587 Document #: 712 Filed: 06/11/20 Page 357 of 514 PageID #:15338
Case: 1:18-cv-05587 Document #: 712 Filed: 06/11/20 Page 358 of 514 PageID #:15339
Case: 1:18-cv-05587 Document #: 712 Filed: 06/11/20 Page 359 of 514 PageID #:15340
Case: 1:18-cv-05587 Document #: 712 Filed: 06/11/20 Page 360 of 514 PageID #:15341
Case: 1:18-cv-05587 Document #: 712 Filed: 06/11/20 Page 361 of 514 PageID #:15342
Case: 1:18-cv-05587 Document #: 712 Filed: 06/11/20 Page 362 of 514 PageID #:15343
Case: 1:18-cv-05587 Document #: 712 Filed: 06/11/20 Page 363 of 514 PageID #:15344
Case: 1:18-cv-05587 Document #: 712 Filed: 06/11/20 Page 364 of 514 PageID #:15345
Case: 1:18-cv-05587 Document #: 712 Filed: 06/11/20 Page 365 of 514 PageID #:15346
Case: 1:18-cv-05587 Document #: 712 Filed: 06/11/20 Page 366 of 514 PageID #:15347
Case: 1:18-cv-05587 Document #: 712 Filed: 06/11/20 Page 367 of 514 PageID #:15348
Case: 1:18-cv-05587 Document #: 712 Filed: 06/11/20 Page 368 of 514 PageID #:15349
Case: 1:18-cv-05587 Document #: 712 Filed: 06/11/20 Page 369 of 514 PageID #:15350
Case: 1:18-cv-05587 Document #: 712 Filed: 06/11/20 Page 370 of 514 PageID #:15351
Case: 1:18-cv-05587 Document #: 712 Filed: 06/11/20 Page 371 of 514 PageID #:15352
Case: 1:18-cv-05587 Document #: 712 Filed: 06/11/20 Page 372 of 514 PageID #:15353
Case: 1:18-cv-05587 Document #: 712 Filed: 06/11/20 Page 373 of 514 PageID #:15354
Case: 1:18-cv-05587 Document #: 712 Filed: 06/11/20 Page 374 of 514 PageID #:15355
Case: 1:18-cv-05587 Document #: 712 Filed: 06/11/20 Page 375 of 514 PageID #:15356
Case: 1:18-cv-05587 Document #: 712 Filed: 06/11/20 Page 376 of 514 PageID #:15357
Case: 1:18-cv-05587 Document #: 712 Filed: 06/11/20 Page 377 of 514 PageID #:15358
Case: 1:18-cv-05587 Document #: 712 Filed: 06/11/20 Page 378 of 514 PageID #:15359
Case: 1:18-cv-05587 Document #: 712 Filed: 06/11/20 Page 379 of 514 PageID #:15360
Case: 1:18-cv-05587 Document #: 712 Filed: 06/11/20 Page 380 of 514 PageID #:15361
Case: 1:18-cv-05587 Document #: 712 Filed: 06/11/20 Page 381 of 514 PageID #:15362
Case: 1:18-cv-05587 Document #: 712 Filed: 06/11/20 Page 382 of 514 PageID #:15363
Case: 1:18-cv-05587 Document #: 712 Filed: 06/11/20 Page 383 of 514 PageID #:15364
Case: 1:18-cv-05587 Document #: 712 Filed: 06/11/20 Page 384 of 514 PageID #:15365
Case: 1:18-cv-05587 Document #: 712 Filed: 06/11/20 Page 385 of 514 PageID #:15366
Case: 1:18-cv-05587 Document #: 712 Filed: 06/11/20 Page 386 of 514 PageID #:15367
Case: 1:18-cv-05587 Document #: 712 Filed: 06/11/20 Page 387 of 514 PageID #:15368
Case: 1:18-cv-05587 Document #: 712 Filed: 06/11/20 Page 388 of 514 PageID #:15369
Case: 1:18-cv-05587 Document #: 712 Filed: 06/11/20 Page 389 of 514 PageID #:15370
Case: 1:18-cv-05587 Document #: 712 Filed: 06/11/20 Page 390 of 514 PageID #:15371
Case: 1:18-cv-05587 Document #: 712 Filed: 06/11/20 Page 391 of 514 PageID #:15372
Case: 1:18-cv-05587 Document #: 712 Filed: 06/11/20 Page 392 of 514 PageID #:15373
Case: 1:18-cv-05587 Document #: 712 Filed: 06/11/20 Page 393 of 514 PageID #:15374
Case: 1:18-cv-05587 Document #: 712 Filed: 06/11/20 Page 394 of 514 PageID #:15375
Case: 1:18-cv-05587 Document #: 712 Filed: 06/11/20 Page 395 of 514 PageID #:15376
Case: 1:18-cv-05587 Document #: 712 Filed: 06/11/20 Page 396 of 514 PageID #:15377
Case: 1:18-cv-05587 Document #: 712 Filed: 06/11/20 Page 397 of 514 PageID #:15378
Case: 1:18-cv-05587 Document #: 712 Filed: 06/11/20 Page 398 of 514 PageID #:15379
Case: 1:18-cv-05587 Document #: 712 Filed: 06/11/20 Page 399 of 514 PageID #:15380
Case: 1:18-cv-05587 Document #: 712 Filed: 06/11/20 Page 400 of 514 PageID #:15381
Case: 1:18-cv-05587 Document #: 712 Filed: 06/11/20 Page 401 of 514 PageID #:15382
Case: 1:18-cv-05587 Document #: 712 Filed: 06/11/20 Page 402 of 514 PageID #:15383
Case: 1:18-cv-05587 Document #: 712 Filed: 06/11/20 Page 403 of 514 PageID #:15384
Case: 1:18-cv-05587 Document #: 712 Filed: 06/11/20 Page 404 of 514 PageID #:15385
Case: 1:18-cv-05587 Document #: 712 Filed: 06/11/20 Page 405 of 514 PageID #:15386
Case: 1:18-cv-05587 Document #: 712 Filed: 06/11/20 Page 406 of 514 PageID #:15387
Case: 1:18-cv-05587 Document #: 712 Filed: 06/11/20 Page 407 of 514 PageID #:15388
Case: 1:18-cv-05587 Document #: 712 Filed: 06/11/20 Page 408 of 514 PageID #:15389
Case: 1:18-cv-05587 Document #: 712 Filed: 06/11/20 Page 409 of 514 PageID #:15390
Case: 1:18-cv-05587 Document #: 712 Filed: 06/11/20 Page 410 of 514 PageID #:15391
Case: 1:18-cv-05587 Document #: 712 Filed: 06/11/20 Page 411 of 514 PageID #:15392
Case: 1:18-cv-05587 Document #: 712 Filed: 06/11/20 Page 412 of 514 PageID #:15393
Case: 1:18-cv-05587 Document #: 712 Filed: 06/11/20 Page 413 of 514 PageID #:15394
Case: 1:18-cv-05587 Document #: 712 Filed: 06/11/20 Page 414 of 514 PageID #:15395
Case: 1:18-cv-05587 Document #: 712 Filed: 06/11/20 Page 415 of 514 PageID #:15396
Case: 1:18-cv-05587 Document #: 712 Filed: 06/11/20 Page 416 of 514 PageID #:15397
Case: 1:18-cv-05587 Document #: 712 Filed: 06/11/20 Page 417 of 514 PageID #:15398
Case: 1:18-cv-05587 Document #: 712 Filed: 06/11/20 Page 418 of 514 PageID #:15399
Case: 1:18-cv-05587 Document #: 712 Filed: 06/11/20 Page 419 of 514 PageID #:15400
Case: 1:18-cv-05587 Document #: 712 Filed: 06/11/20 Page 420 of 514 PageID #:15401
Case: 1:18-cv-05587 Document #: 712 Filed: 06/11/20 Page 421 of 514 PageID #:15402
Case: 1:18-cv-05587 Document #: 712 Filed: 06/11/20 Page 422 of 514 PageID #:15403
Case: 1:18-cv-05587 Document #: 712 Filed: 06/11/20 Page 423 of 514 PageID #:15404
Case: 1:18-cv-05587 Document #: 712 Filed: 06/11/20 Page 424 of 514 PageID #:15405
Case: 1:18-cv-05587 Document #: 712 Filed: 06/11/20 Page 425 of 514 PageID #:15406
Case: 1:18-cv-05587 Document #: 712 Filed: 06/11/20 Page 426 of 514 PageID #:15407
Case: 1:18-cv-05587 Document #: 712 Filed: 06/11/20 Page 427 of 514 PageID #:15408
Case: 1:18-cv-05587 Document #: 712 Filed: 06/11/20 Page 428 of 514 PageID #:15409
Case: 1:18-cv-05587 Document #: 712 Filed: 06/11/20 Page 429 of 514 PageID #:15410
Case: 1:18-cv-05587 Document #: 712 Filed: 06/11/20 Page 430 of 514 PageID #:15411
Case: 1:18-cv-05587 Document #: 712 Filed: 06/11/20 Page 431 of 514 PageID #:15412
Case: 1:18-cv-05587 Document #: 712 Filed: 06/11/20 Page 432 of 514 PageID #:15413
Case: 1:18-cv-05587 Document #: 712 Filed: 06/11/20 Page 433 of 514 PageID #:15414
Case: 1:18-cv-05587 Document #: 712 Filed: 06/11/20 Page 434 of 514 PageID #:15415
Case: 1:18-cv-05587 Document #: 712 Filed: 06/11/20 Page 435 of 514 PageID #:15416
Case: 1:18-cv-05587 Document #: 712 Filed: 06/11/20 Page 436 of 514 PageID #:15417
Case: 1:18-cv-05587 Document #: 712 Filed: 06/11/20 Page 437 of 514 PageID #:15418
Case: 1:18-cv-05587 Document #: 712 Filed: 06/11/20 Page 438 of 514 PageID #:15419
Case: 1:18-cv-05587 Document #: 712 Filed: 06/11/20 Page 439 of 514 PageID #:15420
Case: 1:18-cv-05587 Document #: 712 Filed: 06/11/20 Page 440 of 514 PageID #:15421
Case: 1:18-cv-05587 Document #: 712 Filed: 06/11/20 Page 441 of 514 PageID #:15422
Case: 1:18-cv-05587 Document #: 712 Filed: 06/11/20 Page 442 of 514 PageID #:15423
Case: 1:18-cv-05587 Document #: 712 Filed: 06/11/20 Page 443 of 514 PageID #:15424
Case: 1:18-cv-05587 Document #: 712 Filed: 06/11/20 Page 444 of 514 PageID #:15425
Case: 1:18-cv-05587 Document #: 712 Filed: 06/11/20 Page 445 of 514 PageID #:15426
Case: 1:18-cv-05587 Document #: 712 Filed: 06/11/20 Page 446 of 514 PageID #:15427
Case: 1:18-cv-05587 Document #: 712 Filed: 06/11/20 Page 447 of 514 PageID #:15428
Case: 1:18-cv-05587 Document #: 712 Filed: 06/11/20 Page 448 of 514 PageID #:15429
Case: 1:18-cv-05587 Document #: 712 Filed: 06/11/20 Page 449 of 514 PageID #:15430
Case: 1:18-cv-05587 Document #: 712 Filed: 06/11/20 Page 450 of 514 PageID #:15431
Case: 1:18-cv-05587 Document #: 712 Filed: 06/11/20 Page 451 of 514 PageID #:15432
Case: 1:18-cv-05587 Document #: 712 Filed: 06/11/20 Page 452 of 514 PageID #:15433
Case: 1:18-cv-05587 Document #: 712 Filed: 06/11/20 Page 453 of 514 PageID #:15434
Case: 1:18-cv-05587 Document #: 712 Filed: 06/11/20 Page 454 of 514 PageID #:15435
Case: 1:18-cv-05587 Document #: 712 Filed: 06/11/20 Page 455 of 514 PageID #:15436
Case: 1:18-cv-05587 Document #: 712 Filed: 06/11/20 Page 456 of 514 PageID #:15437
Case: 1:18-cv-05587 Document #: 712 Filed: 06/11/20 Page 457 of 514 PageID #:15438
Case: 1:18-cv-05587 Document #: 712 Filed: 06/11/20 Page 458 of 514 PageID #:15439
Case: 1:18-cv-05587 Document #: 712 Filed: 06/11/20 Page 459 of 514 PageID #:15440
Case: 1:18-cv-05587 Document #: 712 Filed: 06/11/20 Page 460 of 514 PageID #:15441
Case: 1:18-cv-05587 Document #: 712 Filed: 06/11/20 Page 461 of 514 PageID #:15442




                                                                 EXHIBIT 21
Case: 1:18-cv-05587 Document #: 712 Filed: 06/11/20 Page 462 of 514 PageID #:15443
Case: 1:18-cv-05587 Document #: 712 Filed: 06/11/20 Page 463 of 514 PageID #:15444
Case: 1:18-cv-05587 Document #: 712 Filed: 06/11/20 Page 464 of 514 PageID #:15445




                                                                 EXHIBIT 22
Case: 1:18-cv-05587 Document #: 712 Filed: 06/11/20 Page 465 of 514 PageID #:15446
Case: 1:18-cv-05587 Document #: 712 Filed: 06/11/20 Page 466 of 514 PageID #:15447
Case: 1:18-cv-05587 Document #: 712 Filed: 06/11/20 Page 467 of 514 PageID #:15448
Case: 1:18-cv-05587 Document #: 712 Filed: 06/11/20 Page 468 of 514 PageID #:15449
Case: 1:18-cv-05587 Document #: 712 Filed: 06/11/20 Page 469 of 514 PageID #:15450
Case: 1:18-cv-05587 Document #: 712 Filed: 06/11/20 Page 470 of 514 PageID #:15451
Case: 1:18-cv-05587 Document #: 712 Filed: 06/11/20 Page 471 of 514 PageID #:15452
Case: 1:18-cv-05587 Document #: 712 Filed: 06/11/20 Page 472 of 514 PageID #:15453
Case: 1:18-cv-05587 Document #: 712 Filed: 06/11/20 Page 473 of 514 PageID #:15454
Case: 1:18-cv-05587 Document #: 712 Filed: 06/11/20 Page 474 of 514 PageID #:15455
Case: 1:18-cv-05587 Document #: 712 Filed: 06/11/20 Page 475 of 514 PageID #:15456
Case: 1:18-cv-05587 Document #: 712 Filed: 06/11/20 Page 476 of 514 PageID #:15457
Case: 1:18-cv-05587 Document #: 712 Filed: 06/11/20 Page 477 of 514 PageID #:15458
Case: 1:18-cv-05587 Document #: 712 Filed: 06/11/20 Page 478 of 514 PageID #:15459
Case: 1:18-cv-05587 Document #: 712 Filed: 06/11/20 Page 479 of 514 PageID #:15460
Case: 1:18-cv-05587 Document #: 712 Filed: 06/11/20 Page 480 of 514 PageID #:15461
Case: 1:18-cv-05587 Document #: 712 Filed: 06/11/20 Page 481 of 514 PageID #:15462




                                                                 EXHIBIT 23
Case: 1:18-cv-05587 Document #: 712 Filed: 06/11/20 Page 482 of 514 PageID #:15463




                                PURCHASE & SALE AGREEMENT

This Purchase & Sale Agreement (“Agreement”) is made by and between the court-appointed
federal equity receiver for SSDF7 Portfolio 1, LLC ("Seller") pursuant to that certain Order
Appointing Receiver entered August 17, 2018 (Dkt. 16), as supplemented by that certain Order
entered March 14, 2019 (Dkt. 290), in the case captioned United States Securities and Exchange
Commission v. EquityBuild, Inc., et al., United States District Court for the Northern District of
Illinois, Eastern Division, Civil Action No. 1:18-cv-05587 (the "SEC Action"), and

                                                            (“Buyer”)

for the purchase and sale of that certain real property and all fixtures, equipment, and personal
property appurtenant thereto (the "Property”) located at 7656 South Kingston Avenue | 2514-
20 East 77th Street, Chicago, Illinois 60649 and legally described as follows:

LOT 18 IN BLOCK 7 IN SOUTH SHORE PARK, BEING A SUBDIVISION OF THE WEST HALF OF THE
SOUTHWEST QUARTER OF SECTION 30, TOWNSHIP 38 NORTH, RANGE 15, EAST OF THE THIRD
PRINCIPAL MERIDIAN, IN COOK COUNTY, ILLINOIS.

Permanent Index No. 21-30-309-026

                                         *      *       *

                                   TERMS AND CONDITIONS

The Seller agrees to sell the Property, and the Buyer agrees to purchase the Property, on the
following terms and conditions:

1.     Purchase Price. The purchase price for the Property shall be $                      (the
"Purchase Price"). The Buyer shall pay the Purchase Price as follows:

       a.     An earnest money deposit (the "Earnest Money") in an amount equal to ten
       percent (10%) of the Purchase Price within three (3) business days following the date of
       acceptance of the Agreement by the Seller (the "Acceptance Date").

       b.     The balance of the Purchase Price, subject to any applicable credits and
       prorations, at Closing.

[Note: If the Buyer desires to enter into this Agreement subject to a financing contingency, then
Rider A should be completed. Otherwise, Rider A should be left blank.]

[Note: If the Buyer purports to hold a mortgage interest in the Property and tenders this
Agreement in connection with a credit bid, then Rider B should be completed. Otherwise, Rider B
should be left blank.]




                                                1
Case: 1:18-cv-05587 Document #: 712 Filed: 06/11/20 Page 483 of 514 PageID #:15464




2.       Earnest Money. The Earnest Money shall be held by First American Title Company
("First American Title") in a segregated escrow account. In connection with said Earnest Money
deposit, the Buyer shall execute and deliver to the Seller a copy of that certain strict joint order
escrow agreement in the form attached hereto as Exhibit A.

3.      Court Approval. As soon as practicable after the Acceptance Date, the Seller shall move
before the Honorable John Z. Lee or any judge sitting in his stead or to whom he has made a
referral in the SEC Action (the "Receivership Court") for approval of the sale of the Property
pursuant to this Agreement. In the event that the Receivership Court does not issue the
requisite approval, then the Agreement shall become null and void and all Earnest Money shall
be promptly refunded to the Buyer.

4.        Escrow Closing. This sale shall be closed through an escrow with First American Title in
accordance with the general provisions of the usual form of deed and money escrow
agreement then furnished and in use by said title company. Payment of the Purchase Price and
delivery of the receiver's deed shall be made through the escrow. The cost of the escrow shall
be divided equally between the Buyer and the Seller unless the Buyer acquires the Property
with financing, in which event that portion of the cost of the escrow relating to the financing
shall be borne by the Buyer. Unless otherwise specified herein, all other closing costs shall be
paid in accordance with custom for apartment investment sales transactions in Cook County,
Illinois.

5.      Irrevocable Offer. This Agreement when executed by the Buyer and delivered to the
                                                                             August 28, 2019
Seller shall constitute an irrevocable offer to purchase the Property until __________________
(the "Offer Expiration Date"). In the event that the offer is not accepted by the Seller before the
Offer Expiration Date, then the offer shall be deemed withdrawn.

6.       Personal Property. At Closing, the Seller shall tender to the Buyer a bill of sale for the
personal property appurtenant to the Property (the "Personal Property") warranting only that
Seller is the absolute owner of said Personalty, that said Personalty is free and clear of all liens,
charges, and encumbrances, and that the Seller has the full right, power, and authority to sell
said Personalty and to deliver the bill of sale. The Seller shall neither make nor adopt any
warranty whatsoever with respect to the Personal Property and shall specifically disclaim any
implied warranty of merchantability or fitness for a particular purpose. The price of the
Personal Property shall be included in the Purchase Price, and the Buyer agrees to accept all
such Personal Property in “as is” condition.

7.     The Closing Date. The closing shall be held on a date (the "Closing Date") to be
designated by the Seller after the Receivership Court approves the sale of the Property
pursuant to this Agreement, provided, however, that the Buyer shall be entitled to five business
days' advance Notice of the Closing Date.

8.     Conveyance of Title. At Closing, the Seller shall convey title to the Property by a
recordable form receiver's deed subject only to (a) general real estate taxes not yet due and
payable at the time of Closing; (b) covenants, conditions, restrictions, or building lines and


                                                  2
Case: 1:18-cv-05587 Document #: 712 Filed: 06/11/20 Page 484 of 514 PageID #:15465




easements of record, if any; (c) public and utility easements; (d) applicable zoning and building
laws and ordinances; (f) acts done by or suffered through Buyer or anyone claiming by, through,
or under Buyer; (g) governmental actions or proceedings concerning or affecting the Property;
and (h) encroachments of a minor nature, if any, that can be insured over at closing (the
"Permitted Exceptions"). The Seller agrees to surrender possession of the Property at the time
of Closing.

9.      Commitment For Title Insurance. Within ten (10) business days after the Acceptance
Date, the Seller shall deliver to the Buyer evidence of merchantable title by delivering a
commitment for title insurance with extended coverage from First American Title in the
amount of the Purchase Price with a commitment date not earlier than July 1, 2019, subject
only to general exceptions, the Permitted Exceptions, and exceptions pertaining to liens or
encumbrances of a definite and ascertainable amount which may be removed by the payment
of money by Seller, endorsed over by First American Title at the Seller's sole expense, or which
will be extinguished by order of the Receivership Court. Such title commitment shall be
conclusive evidence of good and merchantable title, subject only to the foregoing exceptions. If
the commitment for title insurance discloses title exceptions other than the general exceptions,
Permitted Exceptions, exceptions waivable through the payment of money or the issuance of
an endorsement, or exceptions to be extinguished by Receivership Court order, the Seller shall
have thirty (30) calendar days from the Closing Date to cure, or insure over, the unpermitted
exceptions and the Closing shall be postponed until said unpermitted exceptions are cured or
insured over. If the Seller fails to timely secure the removal of the unpermitted exceptions or
obtain an endorsement insuring over the unpermitted exceptions, the Purchaser may terminate
this Contract with a full refund of Earnest Money upon Notice to the Seller within ten (10)
business days after the expiration of the thirty (30) day period. In such event, this Agreement
shall become null and void and neither party shall thereafter have any rights against the other,
and the Seller may not be held liable for direct, indirect, incidental, or consequential damages.

10.    Survey. At least five (5) business days prior to the Closing Date, the Seller shall provide
the Buyer with a survey by a licensed land surveyor dated not more than six months prior to the
date of Closing, indicating the present location of all improvements. If the Buyer or the Buyer's
mortgagee desires a more recent or extensive survey, the survey shall be obtained at the
Buyer's expense.

11.     Assignment And Assumption Of Leases. At Closing, the Seller shall deliver to the Buyer,
and the Seller and Buyer shall execute, an assignment and assumption of leases (in the form
attached hereto as Exhibit B) pursuant to which the Seller shall convey all right, title, and
interest in and to any leases in effect at the Property to the Buyer, and the Buyer shall agree to
assume all of the Seller's obligations under said leases.

12.     Prorations. Prepaid service contracts and other similar items shall be credited ratably at
Closing. Any and all rents collected from or on behalf of tenants until the date of the Closing
shall be applied by the Seller first to past due balances and then to currently scheduled monthly
rent. Each tenant's scheduled monthly rent shall then be prorated for the month of Closing. To



                                                3
Case: 1:18-cv-05587 Document #: 712 Filed: 06/11/20 Page 485 of 514 PageID #:15466




the extent that any tenant has paid all rent through and including the month prior to the
Closing, then all additional rent received from such tenant shall be applied by the Seller first to
rent for the period between the first day of the month in which the Closing occurs and the date
of the Closing, and the balance of said rent, if any, shall be paid to the Buyer. Any and all rents
that remain delinquent as of the Closing Date shall belong to the Buyer upon collection.
Notwithstanding the foregoing, real estate taxes associated with the ownership of the Property
shall be prorated as of the Closing Date based on 105% of the most recently ascertainable tax
bill.

13.    Inspection Period. The Buyer acknowledges that it was afforded the opportunity to
conduct a limited tour of the Property prior to submitting its offer. Within three (3) calendar
days following the Acceptance Date, the Seller shall produce the following documents to the
Buyer (the "Due Diligence Materials"):

       a.      Current Rent Roll. A current rent roll for the Property generated by the
               management company.

       b.      Utility Bills. Copies of all utility bills relating to the Property, to the extent
               available, for the twelve calendar months preceding the month of the
               Acceptance Date.

       c.      Leases. Copies of all existing leases affecting the Property.

       d.      Profit & Loss Statement. A current trailing twelve-month profit and loss
               statement reflecting all categories of operating income and expenses associated
               with the Property, as generated by the management company.

       e.      Litigation Documents. Copies of documents, including notices of violation,
               orders, judgments, and other pleadings, pertaining to any known litigation or
               proceedings currently affecting the Property.

In addition, the Seller shall allow the Buyer reasonable access to the Property for twenty days
from and after the Acceptance Date (the "Inspection Period") for the purpose of conducting an
inspection of the major structural and mechanical components of the Property. A major
structural or mechanical component shall be deemed to be in acceptable operating condition if
it substantially performs the function for which it is intended, regardless of age, and does not
pose a threat to health or safety. In the event that the Buyer possesses sound evidence that any
major structural or mechanical component of the Property does not substantially perform the
function for which it is intended, then the Buyer shall have the right to terminate this
Agreement upon the delivery of Notice to the Seller on or before the conclusion of the
Inspection Period, such notice to be accompanied by the relevant pages of an inspection report
prepared by a licensed or certified inspector and identifying the defect justifying the
termination. Upon receipt by the Seller of the notice of termination, this Agreement shall be
considered null and void and the parties shall be discharged of any and all obligations
hereunder (except those obligations which survive termination) and First American Title shall


                                                   4
Case: 1:18-cv-05587 Document #: 712 Filed: 06/11/20 Page 486 of 514 PageID #:15467




release the Earnest Money to the Buyer. In the event that the Buyer does not terminate the
Agreement on or prior to the conclusion of the Inspection Period, the Property shall be
considered accepted by the Buyer and the Earnest Money shall thereafter be non-refundable.
In connection with its inspection of the Property, the Buyer shall keep the Property free and
clear of liens, shall indemnify and hold Seller harmless from any and all liability, loss, cost,
damage, or expense relating to its inspection of the Property, and shall repair any and all
damage arising from the inspection. These obligations shall survive termination of the
Agreement.

14.     Entry Into Or Renewal Of Contracts & Material Changes. Following the expiration of the
Inspection Period, the Seller shall not without the prior written consent of the Buyer, said
consent not to be unreasonably withheld, conditioned, or delayed, enter into or renew any
service contract or lease affecting or concerning the Property. In addition, the Seller shall not
make any material changes to the Property, perform or engage in any act, or enter into any
agreement that materially changes the value of the Property or the rights of the Buyer relating
to the Property.

15.     Material Destruction. Risk of loss to the Property shall be borne by the Seller until title
has been conveyed to Buyer. If, prior to Closing, a material portion of the Property shall be
destroyed or materially damaged by fire or other casualty, then the Seller shall provide prompt
notice of said fire or other casualty to the Buyer and this Agreement shall thereafter, at the
option of the Buyer, exercised by Notice to the Seller within five (5) business days after receipt
of notice of such material damage, be null and void, and all Earnest Money shall be refunded to
the Buyer. Failure of the Buyer to provide timely notice shall constitute a waiver of the right to
terminate.

16.     Condition Of Property. The Buyer understands and agrees that the Property is being
sold “as is” and "with all faults" and that neither the Seller nor any agent or attorney of the
Seller, makes, or has made, any representation or warranty as to the physical condition or value
of the Property or its suitability for the Buyer’s intended use. The Seller has no obligation to
repair or correct any alleged patent or latent defect at the Property, or to compensate the
Buyer for any such defect, and, upon closing, the Buyer waives, releases, acquits, and forever
discharges the Seller, and all of the Seller’s agents and attorneys, to the maximum extent
permitted by law, from any and all claims, actions, causes or action, demands, rights, liabilities,
losses, damages, costs, or expenses, direct or indirect, known or unknown, foreseen or
unforeseen, that it now has or which may arise in the future on account of or in any way arising
from or relating to any alleged patent or latent defect at the Property.

17.     Buyer Default. The Buyer and Seller agree that it would be difficult to ascertain the
actual damages to be suffered by the Seller in the event of a default by the Buyer and that the
amount of the Earnest Money deposited by the Buyer hereunder constitutes the parties’
reasonable estimate of the Seller’s damages in the event of the Buyer’s default, and that upon
any such default not caused by the Seller, the Seller shall be entitled to retain the Earnest




                                                 5
Case: 1:18-cv-05587 Document #: 712 Filed: 06/11/20 Page 487 of 514 PageID #:15468




Money as liquidated damages, which shall constitute the Seller’s sole and exclusive remedy in
law or at equity in connection with said default.

18.     Seller Default. In the event that the Seller shall fail to sell, transfer, and assign the
Property to Purchaser in violation of the terms of this Agreement and/or fail to perform any
other material obligation of Seller hereunder, then the Buyer may give Notice to the Seller
specifying the nature of the default. The Seller shall thereafter have five (5) business days from
receipt of said Notice, but in no event beyond the Closing Date, within which to cure the alleged
default. If the Seller fails to cure the default within the cure period, then the Buyer shall be
entitled to the return of all Earnest Money and (a) to declare the Agreement null and void and
sue for reasonable out-of-pocket expenses incurred in connection with this Agreement prior to
the alleged default or (b) to sue for specific performance, the parties recognizing that the
Property is unique and that the Buyer otherwise lacks an adequate remedy at law. In the latter
event, the Buyer is advised that Section VIII of the Order Appointing Receiver entered in the SEC
Action enjoins the filing or prosecution of all civil proceedings against the Receiver, in his
capacity as Receiver, until further order of the court.

19.     Representations and Warranties. As a material inducement to the Buyer to enter into
this Agreement, the Seller hereby makes the following representations and warranties, each of
which shall remain true and correct as of the Closing Date:

       a.      The Seller has the full right, power, and authority to convey the Property to the
               Buyer as provided in this Agreement and to carry out its obligations hereunder.
               In addition, the individual executing this Agreement on behalf of the Seller has
               the legal right, power, and authority to bind the Seller to the terms hereof.

       b.      The Seller will not take any action affecting title to the Property following the
               Acceptance Date.

       c.      To the best of the Seller’s knowledge, there are no actions, investigations, suits,
               or proceedings, pending or threatened, that affect the Property, or the
               ownership or operation thereof, other than the SEC Action and the following:

               [None.]

       d.      To the best of the Seller’s knowledge, the Property is not in violation, nor has
               been under investigation for violation, of any federal, state, or local law,
               ordinance, or regulation regulating environmental conditions in, at, on, under, or
               about the Property, including but not limited to, soil and groundwater
               conditions.

20.    Notices. All notices required or permitted under this Agreement shall be in writing and
served by registered or certified United States mail, return receipt requested; nationally
recognized overnight mail courier (signature required); or electronic mail (evidenced by




                                                 6
Case: 1:18-cv-05587 Document #: 712 Filed: 06/11/20 Page 488 of 514 PageID #:15469




competent and authentic proof of transmission). Any notices given to the Seller shall be
delivered to the Seller's counsel, at the following physical or e-mail addresses:

                             Andrew E. Porter
                             Porter Law Office
                             853 North Elston Avenue
                             Chicago, Illinois 60614
                             andrew@andrewporterlaw.com

                             Michael Rachlis
                             Rachlis Duff Peel & Kaplan LLC
                             542 South Dearborn, Suite 900
                             Chicago, Illinois 60605
                             mrachlis@rdaplaw.net

Any such notices or demands given to the Buyer shall be delivered to the Buyer's counsel, at the
following address physical or e-mail addresses:




21.     Like-Kind Exchange. The Seller agrees to cooperate if the Buyer elects to acquire the
Property as part of a like-kind exchange under Section 1031 of the Internal Revenue Code. The
Buyer’s contemplated exchange shall not impose upon the Seller any additional liability or
financial obligation, and the Buyer agrees to hold the Seller harmless from any liability that
might arise from such exchange. This Agreement is neither subject to nor contingent upon the
Buyer’s ability to dispose of its exchange property or to effectuate an exchange. In the event
any exchange contemplated by the Buyer should fail to occur, for whatever reason, the sale of
the Property shall nonetheless be consummated as provided herein.

22.      Real Estate Agents. Purchaser represents and warrants that, other than Seller's Agent
and Buyer's Agent, if any, no other putative real estate agent or broker was involved in
submitting, showing, marketing, or selling the Property to the Buyer, and the Buyer agrees to
indemnify and hold Seller, and its successors and assigns, harmless from and against any and all
liability, loss, damages, cost, or expense, including reasonable attorneys' fees, arising from or
relating to any claim for a commission, fee, or other form of payment or compensation asserted
by a putative real estate agent or broker purporting to have procured the Buyer in connection
with this Agreement.




                                               7
Case: 1:18-cv-05587 Document #: 712 Filed: 06/11/20 Page 489 of 514 PageID #:15470




23.    Foreign Investor Disclosure. The Seller and the Buyer agree to execute and deliver any
instrument, affidavit, or statement, and to perform any act reasonably necessary to carry out
the provisions of the Foreign Investment in Real Property Tax Act and regulations promulgated
thereunder. The Seller represents that the Seller is not a foreign person as defined in Section
1445 of the Internal Revenue Code.

24.     Merger. This Agreement expresses the entire agreement of the parties and supersedes
any and all previous agreements or understandings between them with regard to the Property.
There are no other understandings, oral or written, which in any way alter or enlarge the terms
of this Agreement, and there are no warranties or representations of any nature whatsoever,
either express or implied, except as set forth herein. This Agreement may be modified only by a
written instrument signed by the party to be charged.

25.    Governing Law. This Agreement shall be governed by and construed in accordance with
the laws of the State of Illinois.


                                         *     *       *


The undersigned Buyer hereby offers and agrees to purchase the Property upon the terms and

conditions stated herein as of this          day of August, 2019. In addition, the individual

signing below on behalf of the Buyer represents and warrants that s/he is authorized to execute

this Agreement on behalf of the Buyer.




                                               8
Case: 1:18-cv-05587 Document #: 712 Filed: 06/11/20 Page 490 of 514 PageID #:15471




Buyer                                       Seller

                                            KEVIN B. DUFF,
                                            FEDERAL EQUITY RECEIVER FOR
                                            SSDF7 PORTFOLIO 1 LLC

                                            Rachlis Duff Peel & Kaplan LLC
                                            542 South Dearborn Street, Suite 900
                                            Chicago, Illinois 60605
                                            (312) 733-3390



By:

Its:


                                            Acceptance Date:   0 08 20


Buyer's Agent                               Seller's Agent

                                            Jeffrey Baasch
                                            SVN Chicago Commercial
                                            940 West Adams Street, Suite 200
                                            Chicago, Illinois 60607
                                            (312) 676-1866




                                        9
Case: 1:18-cv-05587 Document #: 712 Filed: 06/11/20 Page 491 of 514 PageID #:15472




                                              RIDER A

       If the Buyer desires that the terms and provisions of this Rider be incorporated into the
Purchase And Sale Agreement to which it is annexed, please initial this paragraph.

                                        *       *         *

This Agreement is contingent upon the Buyer securing, no later than 21 days following the

Acceptance Date (the "Financing Contingency Deadline"), a firm written mortgage commitment

for a fixed or adjustable rate mortgage from an established multifamily residential mortgage

lender in the amount of $            , at an interest rate (or initial interest rate if an adjustable

rate mortgage) not to exceed %       per annum, amortized over              years, payable monthly,

with a loan origination fee not to exceed %         , plus appraisal and credit report fees, if any. If

the Buyer is unable to secure a firm written mortgage commitment as described herein within

the referenced time period, then the Buyer may terminate this Agreement with a full refund of

Earnest Money by providing notice to the Seller prior to the expiration of the Financing

Contingency Deadline. If the Buyer does not provide the requisite notice to the Seller as

provided herein, then the Buyer shall be deemed to have waived this financing contingency,

and this Agreement shall remain in full force and effect.
Case: 1:18-cv-05587 Document #: 712 Filed: 06/11/20 Page 492 of 514 PageID #:15473




                                              RIDER B

         If the Buyer purports to hold a mortgage interest in the Property and tenders the
Purchase And Sale Agreement to which this rider is annexed (the "Agreement") in connection
with the submission of a credit bid, please initial this paragraph and provide the information
and supply any additional terms and conditions to the Agreement, or modifications to the
Agreement, as requested herein. Any such terms and conditions shall supersede any contrary
or conflicting terms and conditions set forth in the Agreement itself.

                                          *       *      *

The Buyer consists of the following mortgagee or mortgagees purporting to hold a perfected
and unreleased security interest in the Property:




[Using additional sheets, please indicate, for each mortgagee identified above, the total unpaid
balance due under the promissory note secured by the corresponding mortgage and itemize
each component of the current alleged loan balance, including, but not limited to, principal,
interest, default rate interest, late fees, service fees, liquidation fees, protective advances, and
other charges.]
Case: 1:18-cv-05587 Document #: 712 Filed: 06/11/20 Page 493 of 514 PageID #:15474




The Purchase Price shall be the amount of the credit bid submitted by the Buyer, and any
requirement to make an earnest money deposit is deleted. Payment of the Purchase Price shall
not be made through the escrow at closing.

In addition, the Buyer shall pay all closing costs approved by the Court, which may, subject to the
Court’s ruling, include, but not be limited to, owner's title insurance premiums, applicable
transfer taxes, the survey invoice, property management fees accrued through the closing, due
and unpaid real estate taxes, escrow fees, brokerage commissions, unpaid utilities, title
commitment update fees, gap insurance premiums, State of Illinois policy fees, extended
coverage premiums, the costs of closing protection coverage for the Seller, all other expenses
required to be paid by the Seller at closing, all amounts advanced for the benefit of the Property
which are required to be reimbursed and/or any amount required to discharge any Receiver’s
lien.

[Using additional sheets, set forth any other terms and conditions to be included in the
Agreement, or any modifications to the Agreement, and to which your credit bid shall remain
subject.]
Case: 1:18-cv-05587 Document #: 712 Filed: 06/11/20 Page 494 of 514 PageID #:15475




                                                                   EXHIBIT A
           Case: 1:18-cv-05587 Document #: 712 Filed: 06/11/20 Page 495 of 514 PageID #:15476




                                          STRICT JOINT ORDER ESCROW AGREEMENT


Open Date: ____________________           Expected Release Date: ____________________                              29      2
                                                                                                   Escrow Number: _____________

                            ut     gst A u ,           g ,      s 0 9
Property Address: _________________________________________________________________________________

                   32,000.00
Deposit Amount: $ _____________            Purpose: [ ] Earnest Money                       [ ] Repairs: ______________________
Document(s) Held _________________________          [ ] Tax Escrow                          [ ] Other: ________________________

The above is hereby deposited with First American Title Insurance Company, as Escrowee (hereinafter referred to as the Escrowee)
pursuant to this Strict Joint Order Escrow Agreement (hereinafter referred to as the Agreement). Said deposit shall be released and delivered
by the Escrowee only upon the joint written order of the undersigned or their respective legal representatives or assigns.

Escrowee is hereby expressly authorized to disregard, in its sole discretion, any and all notices or warnings given by any other person
or corporation, but the Escrowee is hereby expressly authorized to regard and to comply with and obey any and all orders, judgments
or decrees entered or issued by any court with or without jurisdiction, and in case the Escrowee obeys or complies with any such order,
judgment or decree of any court it shall not be liable to any party hereto or any other person, firm or corporation by reason of such
compliance, notwithstanding any such order, judgment or decree being entered without jurisdiction or being subsequently reversed,
modified, annulled, set aside or vacated. In case of any suit or proceeding regarding the Agreement, to which the Escrowee is or may
at any time become a party, it shall have a lien on the contents hereof for any and all costs, and reasonable attorneys' fees, whether
such attorneys shall be regularly retained or specially employed, and any other expenses which it may have incurred or become liable
for on account thereof, and it shall be entitled to reimburse itself therefore out of said deposit, and the undersigned agree to pay the
Escrowee upon demand all such costs, fees and expenses so incurred, to the extent the funds deposited hereunder shall be insufficient
to allow for such reimbursement.

In no case shall the above mentioned deposits be surrendered except on an order signed by the parties hereto, their respective legal
representatives or assigns, or order of court as aforesaid.

Interest, income or other benefits, if any, earned or derived from the funds deposited shall belong to the Escrowee. The Escrowee may
deposit all funds received hereunder to one or more of its general accounts. The Escrowee shall be under no duty to invest or reinvest
any funds, at any time, held by it pursuant to the terms of the Agreement.

Unless otherwise tendered, the Escrowee is authorized to pay an Escrow Fee in the amount of $300.00, and thereafter a Maintenance
Fee in the amount of $200.00 (charged per annum beginning one year following the date of the Agreement) from the funds deposited
in this escrow. The Escrowee also reserves the right to add applicable administration fees at its discretion.
                                                                                               u , s            ut
Purchaser:                                                                Seller:
Signed:           _____________________________                Signed:
                                                                                                   t     1
                                                                                     _____________________________

Print Name:       _____________________________                Print Name:           _____________________________
                                                                                           s u
Address:          _____________________________                Address:                 2 ut              , u t 900
                                                                                     _____________________________
                                                                                          g ,      s 0 0
                  _____________________________                                      _____________________________

Email:            _____________________________                Email:                   u               t
                                                                                     _____________________________

Primary Phone:    ______________________________               Primary Phone:          12         90
                                                                                     ______________________________

Alternate Phone: _____________________________                 Alternate Phone: _____________________________

Primary Contact (if other than above): _______________________________________________________________

Accepted: First American Title Insurance Company, Escrowee                By:        _____________________________


                                 27775 Diehl Road, Ste 200, Warrenville, IL 60555
                                    T E L 877-295-4328 · F A X 866-525-5530
                                         titleindemnity.warrenville.il@firstam.com
Case: 1:18-cv-05587 Document #: 712 Filed: 06/11/20 Page 496 of 514 PageID #:15477




                                                                   EXHIBIT B
Case: 1:18-cv-05587 Document #: 712 Filed: 06/11/20 Page 497 of 514 PageID #:15478




                              Assignment And Assumption Of Leases

For good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, Kevin B. Duff, as court-appointed federal equity receiver for SSDF7 Portfolio 1,
LLC ("Seller") pursuant to that certain Order Appointing Receiver entered August 17, 2018
(Dkt. 16), as supplemented by that certain Order entered March 14, 2019 (Dkt. 290), in the case
captioned United States Securities and Exchange Commission v. EquityBuild, Inc., et al., United
States District Court for the Northern District of Illinois, Eastern Division, Civil Action No. 1:18-cv-
05587 ("Assignor"), hereby irrevocably grants, assigns, transfers, conveys, and sets over to [TBD]
("Assignee"), a _____________________, all of Assignor's right, title, and interest in and to the
leases (collectively, the "Leases") attached hereto.

Assignee hereby assumes all of the obligations imposed upon the Assignor under the Leases
which accrue from and after the date hereof. This Assignment is made without any express or
implied representation or warranty, except to the extent provided in that certain Purchase And
Sale Agreement, accepted by the Seller on August ___, 2019, by and between Assignor and
Assignee.

This Assignment shall be governed by and construed in accordance with the laws of the State of
Illinois.

IN WITNESS WHEREOF, the parties have executed this Assignment And Assumption Of Leases as
of this __ day of _____________, 2019.


                                        ASSIGNOR:

                                       Kevin B. Duff, Federal Equity Receiver for
                                       SSDF7 Portfolio 1, LLC

                                       ____________________________________


                                       ASSIGNEE:

                                       [TBD]


                                       By:__________________________________

                                       Name:

                                        Title:
Case: 1:18-cv-05587 Document #: 712 Filed: 06/11/20 Page 498 of 514 PageID #:15479




                                                                 EXHIBIT 24
Case: 1:18-cv-05587 Document #: 712 Filed: 06/11/20 Page 499 of 514 PageID #:15480
Case: 1:18-cv-05587 Document #: 712 Filed: 06/11/20 Page 500 of 514 PageID #:15481
Case: 1:18-cv-05587 Document #: 712 Filed: 06/11/20 Page 501 of 514 PageID #:15482
Case: 1:18-cv-05587 Document #: 712 Filed: 06/11/20 Page 502 of 514 PageID #:15483
Case: 1:18-cv-05587 Document #: 712 Filed: 06/11/20 Page 503 of 514 PageID #:15484
Case: 1:18-cv-05587 Document #: 712 Filed: 06/11/20 Page 504 of 514 PageID #:15485
Case: 1:18-cv-05587 Document #: 712 Filed: 06/11/20 Page 505 of 514 PageID #:15486
Case: 1:18-cv-05587 Document #: 712 Filed: 06/11/20 Page 506 of 514 PageID #:15487




                                                                 EXHIBIT 25
Case: 1:18-cv-05587 Document #: 712 Filed: 06/11/20 Page 507 of 514 PageID #:15488
Case: 1:18-cv-05587 Document #: 712 Filed: 06/11/20 Page 508 of 514 PageID #:15489
Case: 1:18-cv-05587 Document #: 712 Filed: 06/11/20 Page 509 of 514 PageID #:15490




                                                                 EXHIBIT 26
Case: 1:18-cv-05587 Document #: 712 Filed: 06/11/20 Page 510 of 514 PageID #:15491




                      UNITED STATES DISTRICT COURT
                      NORTHERN DISTRICT OF ILLINOIS
                              EASTERN DIVISION
______________________________________
                                      )
UNITED STATES SECURITIES              )
AND EXCHANGE COMMISSION,              )
                                      )  Civil Action No. 18-CV-5587
                  Plaintiff,          )
            v.                        )
                                      )  Hon. John Z. Lee
EQUITYBUILD, INC.,                    )
EQUITYBUILD FINANCE, LLC,             )
JEROME H. COHEN, and                  )  Magistrate Judge Young B. Kim
SHAUN D. COHEN,                       )
                                      )
                  Defendants.          )
                                      )

         ORDER GRANTING RECEIVER’S EIGHTH MOTION TO CONFIRM
        THE SALE OF CERTAIN REAL ESTATE AND FOR THE AVOIDANCE
        OF CERTAIN MORTGAGES, LIENS, CLAIMS, AND ENCUMBRANCES

       WHEREAS, by Order Appointing Receiver, dated August 17, 2018 (Docket No. 16) this

Court took exclusive jurisdiction and possession of the assets of all Receivership Defendants;

       WHEREAS, by Order entered March 14, 2019 (Docket No. 290), this Court identified

SSDF7 Portfolio 1 LLC ("SSDF7") and SSPH 6951 S Merrill LLC ("SSPH 6751 S Merrill) as

Receivership Defendants;

       WHEREAS, SSPH 6751 S Merrill is the owner of record of the real property and

improvements located at 6949-59 South Merrill Avenue, Chicago, Illinois 60649 ("6949-59

South Merrill"), for which the legal description and permanent index number is contained on

Tab A hereto;

       WHEREAS, SSDF7 is the owner of record of the real property and improvements located

at 7600-10 South Kingston, Chicago, Illinois 60649 ("7600-10 South Kingston") and 7656-58

South Kingston Avenue, Chicago, Illinois 60649 ("7656-58 South Kingston"), for which the

legal descriptions and permanent index numbers are contained on Tab A hereto;


                                                1
Case: 1:18-cv-05587 Document #: 712 Filed: 06/11/20 Page 511 of 514 PageID #:15492




       WHEREAS, the Court finds that the sales prices reflected in the Purchase And Sale

Agreements that the Receiver accepted for the conveyances of 6949-59 South Merrill, 7600-10

South Kingston, and 7656-58 South Kingston (collectively, the "Properties") are consistent with

the fair market value of the Properties;

       WHEREAS, Kevin B. Duff, as receiver (“Receiver”) for the Receivership Defendants,

has filed an Eighth Motion To Confirm The Sale Of Certain Real Estate And For The Avoidance

Of Certain Mortgages, Liens, Claims, And Encumbrances (the “Motion”); and

       WHEREAS, the Court finds that the Receiver has given fair, adequate, and sufficient

notice to all interested parties, including all mortgagees and other encumbrancers affected by the

Motion;

       NOW, THEREFORE, it is hereby ORDERED that:

       1.      The Motion is GRANTED.

       2.      The Receiver is authorized to sell the real property and improvements at 6949-59

South Merrill free and clear of:

               a.        that certain Mortgage, Assignment Of Leases And Rents, Security

       Agreement And Fixture Filing recorded September 14, 2017, as Document 1725729063 in

       favor of Thorofare Asset Based Lending REIT Fund IV, LLC to secure a promissory note

       in the originally stated principal amount of $1,540,000;

               b.        that certain Amendments To Mortgages And Cross-Collateralization

       Agreement dated July 21, 2017, and recorded September 14, 2017, as Document No.

       1725729064, entered into by and between SSPH 6951 S Merrill LLC and 1700 Juneway

       LLC, on the one part, and Thorofare Asset Based Lending REIT Fund IV, LLC, on the

       other part; and




                                                2
Case: 1:18-cv-05587 Document #: 712 Filed: 06/11/20 Page 512 of 514 PageID #:15493




              c.      that certain Financing Statement evidencing an indebtedness from SSPH

       6951 S Merrill LLC to Thorofare Asset Based Lending REIT Fund IV, LLC, filed

       September 14, 2017, as Document No. 1725729065.

       3.     The Receiver is authorized to sell the real property and improvements at 7600-10

South Kingston free and clear of:

              a.      that certain Mortgage recorded February 4, 2016 as Document No.

       1603550265 in favor of Equity Trust Company Custodian FBO John Allred IRA Account

       No 125952, as to a 1.39% interest; Equity Trust Company FBO Glenda K. Allred IRA

       Account No. 187991, as to a 0.19% interest; Equity Trust Company Custodian FBO Carly

       A. Allred Roth IRA Account No. 163781, as to a 0.14% interest; Fraser Realty Capital,

       LLC, as to a 0.70% interest; Spectra Investments, LLC, as to a 4.43% interest; Quest IRA

       Inc. FBO Rebeca E. Savory-Romero IRA Account No. 15528-11, as to a 1.40% interest;

       iPlanGroup Agent for Custodian FBO Frank Sohm IRA, as to a 0.55% interest; Private

       Finance Solutions, LLC, as to a 0.82% interest; Arthur Bertrand, as to a 0.61% interest;

       Equity Trust Company Custodian FBO Paula Levand CESA, as to a 0.65% interest; Don

       Minchow, as to a 3.86% interest; Asians Investing in Real Estate, LLC, as to a 5.26%

       interest; iPlanGroup Agent for Custodian FBO Jason Ragan IRA, as to a 1.04% interest;

       NuView IRA Inc. FBO Janet Eileen Taylor IRA, as to a 12.63% interest; Towpath

       Investments, LLC, as to a 0.88% interest; AdvantalRA Trust, LLC FBO Terry Merrill No.

       6820601, as to a 2.11% interest; Equity Trust Company Custodian FBO David M. Williams

       IRA No. Z51886, as to a 0.26% interest; TruStar Real Estate, LLC, as to a 7.37% interest;

       Vantage FBO Joseph S. Ratkovic IRA No. 16325, as to a 5.26% interest; David Marcus,

       as to a 31.42% interest; Paul N. Wilmesmeier, as to a 0.88% interest; CM Group, LLC, as

       to a 3.86% interest; Uyen Dinh, as to a 0.25% interest; Timothy Sharp, as to a 1.75%



                                               3
Case: 1:18-cv-05587 Document #: 712 Filed: 06/11/20 Page 513 of 514 PageID #:15494




       interest; iPlanGroup Agent for Custodian FBO Stephen J. Apple ROTH IRA, as to a 1.53%

       interest; Charwin Properties, LLC, as to a 0.18% interest; Nehasri Ltd., as to a 1.86%

       interest; Janet Eileen Taylor, as to a 1.75% interest; Robert Maione, as to a 3.86% interest;

       and EquityBuild, Inc., as to a 3.10% interest, to secure a promissory note in the originally

       stated principal amount of $2,850,000;

              b.      that certain Mortgage recorded May 7, 2018, as Document No. 1812734048

       in favor of Liberty EBCP, LLC to secure a promissory note in the originally stated principal

       amount of $18,400,000 (the "Liberty Mortgage");

              c.      that certain Assignment Of Leases And Rents recorded May 7, 2018, as

       Document No. 1812734049 (the "Liberty Assignment Of Rents");

              d.      that certain Financing Statement filed May 7, 2018, as Document No.

       1812734050 (the "Liberty Financing Statement"); and

              e.      that certain notice of lis pendens recorded August 15, 2018, as Document

       No. 1822706115 in connection with the case captioned Michigan Shores Apartments, LLC

       v. EquityBuild, Inc., SSDF7 Portfolio 1, LLC, [and] Liberty EBCP LLC, Circuit Court of

       Cook County, Case No. 2018-CH-09098 (the "Michigan Shores Action").

       4.     The Receiver is authorized to sell the real property and improvements at 7656-58

South Kingston free and clear of:

              a.      that certain Mortgage recorded January 8, 2015, as Document No.

       1500616026 in favor of "The Persons Listed on Exhibit A";

              b.      the Liberty Mortgage;

              c.      the Liberty Assignment Of Rents; and

              d.      the Liberty Financing Statement.




                                                4
Case: 1:18-cv-05587 Document #: 712 Filed: 06/11/20 Page 514 of 514 PageID #:15495




        5.      The Receiver is hereby vested with full power and authority to execute any and all

closing documents associated with the conveyances of the Properties, including, but not limited

to, deeds, bills of sale, affidavits of title, and settlement statements.

        6.      The proceeds from the sales of the Properties shall be held by the Receiver in

separate subaccounts for which the Receiver shall maintain an accounting as to all sums deposited

therein, and shall not be available to pay operating expenses of the Receivership nor for any other

expense or distribution, absent further order of Court.



                                                         Entered:



                                                         The Honorable John Z. Lee


                                                         Date:




                                                    5
